EXHIBIT 10.3

 

Execution Version

 

 

 

 

CREDIT AND SECURITY AGREEMENT (REVOLVING LOAN)

dated as of March 26, 2018

by and among

HTG MOLECULAR DIAGNOSTICS, INC.,

and any additional borrower that hereafter becomes party hereto, each as
Borrower, and collectively as Borrowers,

and

MIDCAP FINANCIAL TRUST,

as Agent and as a Lender,

and

THE ADDITIONAL LENDERS

FROM TIME TO TIME PARTY HERETO

[g201805092304033023197.jpg]

 

 

 

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

 

Table of Contents

Page

Article 1 - DEFINITIONS

1

 

 

Section 1.1

Certain Defined Terms1

 

 

Section 1.2

Accounting Terms and Determinations35

 

 

Section 1.3

Other Definitional and Interpretive Provisions35

 

 

Section 1.4

Settlement and Funding Mechanics. .36

 

 

Section 1.5

Time is of the Essence. .36

 

 

Section 1.6

Time of Day..36

 

Article 2 - LOANS

36

 

 

Section 2.1

Loans.36

 

 

Section 2.2

Interest, Interest Calculations and Certain Fees38

 

 

Section 2.3

Notes41

 

 

Section 2.4

Reserved.41

 

 

Section 2.5

Reserved.41

 

 

Section 2.6

General Provisions Regarding Payment; Loan Account.41

 

 

Section 2.7

Maximum Interest41

 

 

Section 2.8

Taxes; Capital Adequacy.42

 

 

Section 2.9

Appointment of Borrower Representative.46

 

 

Section 2.10

Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation.47

 

 

Section 2.11

Collections and Lockbox Account49

 

 

Section 2.12

Termination; Restriction on Termination.50

 

Article 3 - REPRESENTATIONS AND WARRANTIES

51

 

 

Section 3.1

Existence and Power51

 

 

Section 3.2

Organization and Governmental Authorization; No Contravention51

 

 

Section 3.3

Binding Effect52

 

 

Section 3.4

Capitalization52

 

 

Section 3.5

Financial Information52

 

 

Section 3.6

Litigation52

 

 

Section 3.7

Ownership of Property52

 

 

Section 3.8

No Default52

 

 

Section 3.9

Labor Matters52

 

 

Section 3.10

Regulated Entities53

 

 

Section 3.11

Margin Regulations53

 

 

Section 3.12

Compliance With Laws; Anti-Terrorism Laws.53

 

 

Section 3.13

Taxes53

 

 

Section 3.14

Compliance with ERISA.54

 

 

Section 3.15

Consummation of Operative Documents; Brokers54

 

 

Section 3.16

Reserved54

 

 

Section 3.17

Material Contracts54

 

 

Section 3.18

Compliance with Environmental Requirements; No Hazardous Materials55

 

 

Section 3.19

Intellectual Property and License Agreements55

 

 

Section 3.20

Solvency55

 

 

Section 3.21

Full Disclosure55

 

i

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

 

 

Section 3.22

Reserved56

 

 

Section 3.23

Subsidiaries56

 

 

Section 3.24

Regulatory Matters56

 

 

Section 3.25

Accuracy of Schedules57

 

Article 4 - AFFIRMATIVE COVENANTS

57

 

 

Section 4.1

Financial Statements and Other Reports57

 

 

Section 4.2

Payment and Performance of Obligations59

 

 

Section 4.3

Maintenance of Existence60

 

 

Section 4.4

Maintenance of Property; Insurance.60

 

 

Section 4.5

Compliance with Laws and Material Contracts61

 

 

Section 4.6

Inspection of Property, Books and Records61

 

 

Section 4.7

Use of Proceeds62

 

 

Section 4.8

Estoppel Certificates62

 

 

Section 4.9

Notices of Material Contracts, Litigation and Defaults.62

 

 

Section 4.10

Hazardous Materials; Remediation.63

 

 

Section 4.11

Further Assurances.63

 

 

Section 4.12

Reserved64

 

 

Section 4.13

Power of Attorney64

 

 

Section 4.14

Borrowing Base Collateral Administration65

 

 

Section 4.15

Disclosure Letter Updates65

 

 

Section 4.16

Intellectual Property and Licensing.66

 

 

Section 4.17

Regulatory Covenants66

 

Article 5 - NEGATIVE COVENANTS

67

 

 

Section 5.1

Debt; Contingent Obligations67

 

 

Section 5.2

Liens67

 

 

Section 5.3

Distributions67

 

 

Section 5.4

Restrictive Agreements67

 

 

Section 5.5

Payments and Modifications of Subordinated Debt68

 

 

Section 5.6

Consolidations, Mergers and Sales of Assets; Change in Control68

 

 

Section 5.7

Purchase of Assets, Investments69

 

 

Section 5.8

Transactions with Affiliates69

 

 

Section 5.9

Modification of Organizational Documents69

 

 

Section 5.10

Modification of Certain Agreements69

 

 

Section 5.11

Conduct of Business69

 

 

Section 5.12

Lease Payments70

 

 

Section 5.13

Limitation on Sale and Leaseback Transactions70

 

 

Section 5.14

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts70

 

 

Section 5.15

Compliance with Anti-Terrorism Laws70

 

 

Section 5.16

Change in Accounting71

 

 

Section 5.17

Excluded Foreign Subsidiaries.71

 

 

Section 5.18

Agreements Regarding Receivables.  71

 

Article 6 - FINANCIAL COVENANTS

71

 

 

Section 6.1

Minimum Net Revenue71

 

 

Section 6.2

Evidence of Compliance72

 

Article 7 - CONDITIONS

72

 

 

Section 7.1

Conditions to Closing72

 

ii

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

 

 

Section 7.2

Conditions to Each Loan72

 

 

Section 7.3

Searches73

 

 

Section 7.4

Post-Closing Requirements73

 

Article 8 – REserved

74

 

Article 9 - SECURITY AGREEMENT

74

 

 

Section 9.1

Generally74

 

 

Section 9.2

Representations and Warranties and Covenants Relating to Collateral.74

 

Article 10 - EVENTS OF DEFAULT

78

 

 

Section 10.1

Events of Default78

 

 

Section 10.2

Acceleration and Suspension or Termination of Revolving Loan Commitment81

 

 

Section 10.3

UCC Remedies.81

 

 

Section 10.4

Reserved.83

 

 

Section 10.5

Default Rate of Interest83

 

 

Section 10.6

Setoff Rights83

 

 

Section 10.7

Application of Proceeds.83

 

 

Section 10.8

Waivers.84

 

 

Section 10.9

Injunctive Relief86

 

 

Section 10.10

Marshalling; Payments Set Aside86

 

Article 11 - AGENT

86

 

 

Section 11.1

Appointment and Authorization86

 

 

Section 11.2

Agent and Affiliates86

 

 

Section 11.3

Action by Agent87

 

 

Section 11.4

Consultation with Experts87

 

 

Section 11.5

Liability of Agent87

 

 

Section 11.6

Indemnification87

 

 

Section 11.7

Right to Request and Act on Instructions87

 

 

Section 11.8

Credit Decision88

 

 

Section 11.9

Collateral Matters88

 

 

Section 11.10

Agency for Perfection88

 

 

Section 11.11

Notice of Default88

 

 

Section 11.12

Assignment by Agent; Resignation of Agent; Successor Agent.89

 

 

Section 11.13

Payment and Sharing of Payment.89

 

 

Section 11.14

Right to Perform, Preserve and Protect92

 

 

Section 11.15

Additional Titled Agents92

 

 

Section 11.16

Amendments and Waivers.92

 

 

Section 11.17

Assignments and Participations.93

 

 

Section 11.18

Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist96

 

Article 12 - MISCELLANEOUS

96

 

 

Section 12.1

Survival96

 

 

Section 12.2

No Waivers97

 

 

Section 12.3

Notices.97

 

 

Section 12.4

Severability97

 

 

Section 12.5

Headings98

 

iii

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

 

 

Section 12.6

Confidentiality.98

 

 

Section 12.7

Waiver of Consequential and Other Damages98

 

 

Section 12.8

GOVERNING LAW; SUBMISSION TO JURISDICTION.98

 

 

Section 12.9

WAIVER OF JURY TRIAL99

 

 

Section 12.10

Publication; Advertisement.99

 

 

Section 12.11

Counterparts; Integration100

 

 

Section 12.12

No Strict Construction100

 

 

Section 12.13

Lender Approvals100

 

 

Section 12.14

Expenses; Indemnity100

 

 

Section 12.15

Reserved101

 

 

Section 12.16

Reinstatement101

 

 

Section 12.17

Successors and Assigns102

 

 

Section 12.18

USA PATRIOT Act Notification102

 

 

Section 12.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions102

 

 

Section 12.20

Cross Default and Cross Collateralization.102

 

 

 

iv

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

 

CREDIT AND SECURITY AGREEMENT (revolving Loan)

This CREDIT AND SECURITY AGREEMENT (REVOLVING LOAN) (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Agreement”)
is dated as of March 26, 2018, by and among HTG MOLECULAR DIAGNOSTICS, INC., a
Delaware corporation (“HTG”) and any additional borrower that may hereafter be
added to this Agreement (individually as a “Borrower”, and collectively with any
entities that become party hereto as Borrower and each of their successors and
permitted assigns, the “Borrowers”), MIDCAP FINANCIAL TRUST, a Delaware
statutory trust, individually as a Lender, and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender.

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein.  Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

Article 1 - DEFINITIONS

Certain Defined Terms

.  The following terms have the following meanings:

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Revolving Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
rights, remedies, Guarantees, “supporting obligations” (as defined in the UCC),
“letter-of-credit rights” (as defined in the UCC) and security interests in
respect of the foregoing, all rights of enforcement and collection, all books
and records evidencing or related to the foregoing, and all rights under the
Financing Documents in respect of the foregoing, (d) all information and data
compiled or derived by any Borrower or to which any Borrower is entitled in
respect of or related to the foregoing, and (e) all proceeds of any of the
foregoing.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, line of
business or division or other unit of operation of a Person, (b) the acquisition
of

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

fifty percent (50%) or more of the equity securities of any Person, whether or
not involving a merger or consolidation with such other Person, or otherwise
causing any Person to become a Subsidiary, (c) any merger or consolidation or
any other combination with another Person, or (d) the acquisition (including
through licensing) of any Product, Product line or Intellectual Property of or
from any other Person.

“Additional Titled Agents” has the meaning set forth in Section 11.15.

“Additional Tranche” means an additional amount of Revolving Loan Commitments
equal to $8,000,000 (it being acknowledged that multiple Additional Tranches are
permitted pursuant to Section 2.1(c) in minimum amounts of $1,000,000 each, up
to, in the aggregate, the amount of the Additional Tranche).

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles).  As used in this
definition, the term “control” of a Person means the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of any class of
voting securities of such Person or to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Affiliated Credit Agreement” that certain Credit and Security Agreement (Term
Loan) (as the same may be amended, restated, supplemented or otherwise modified
from time to time), among MCF, as Agent and a lender, the other lenders party
thereto and Borrowers pursuant to which such Agent and lenders have extended a
term loan credit facility to Borrowers.

“Affiliated Financing Agent” means the “Agent” under and as defined in the
Affiliated Credit Agreement.

“Affiliated Financing Documents” means the “Financing Documents” as defined in
the Affiliated Credit Agreement.  

“Affiliated Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the date hereof between Agent and the Affiliated Financing Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Affiliated Obligations” means all “Obligations”, as such term is defined in the
Affiliated Financing Documents.

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

“Applicable Margin” means four and one quarter percent (4.25%).

“Applicable Minimum Net Revenue Threshold” means (a) for each Defined Period
ending on or before December 31, 2020, the minimum Net Revenue amount set forth
on Schedule 6.1 attached

2

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

hereto for such Defined Period, and (b) for each Defined Period ending after
December 31, 2020, a minimum Net Revenue amount for such Defined Period equal to
the greater of (x) eighty percent (84%) of Net Revenue for such Defined Period
set forth in the projections delivered by Borrower to Agent and the Lenders in
accordance with Section 4.1(g) (which for the avoidance of doubt shall be
delivered by Borrower not later than 45 days after the end of the preceding
fiscal year) and (y) $50,000,000.

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party or any Subsidiary thereof of
any asset.

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period) in the amount
of $1,000,000 are offered to major banks in the London interbank market on or
about 11:00 a.m. (London time) two (2) Business Days prior to the commencement
of such Interest Period, for a term comparable to such Interest Period, which
determination shall be conclusive in the absence of manifest error; provided,
however, if (a) the administrator responsible for determining and publishing
such rate per annum, determined by Agent in accordance with its customary
procedures, has made a public announcement identifying a date certain on or
after which such rate shall no longer be provided or published, as the case may
be; or (b) timely, adequate and reasonable means do not exist for ascertaining
such rate and the circumstances giving rise to the Agent’s inability to
ascertain LIBOR are unlikely to be temporary as determined in Agent’s reasonable
discretion, then Agent may, upon prior written notice to Borrower
Representative, choose, in consultation with Borrower, a reasonably comparable
index or source together with corresponding adjustments to “Applicable Margin”
or scale factor or floor to such index that Agent, in its reasonable discretion,
has determined is necessary to preserve the current all-in yield (including
interest rate margins, any interest rate floors, original issue discount and
upfront fees, but without regard to future fluctuations of such alternative
index, it being acknowledged and agreed that neither Agent nor any Lender shall
have any liability whatsoever from such future fluctuations) to use as the basis
for Base LIBOR Rate.

“Base Rate” means a per annum rate of interest equal to the rate of interest
announced, from time to time, within Wells Fargo Bank, National Association
(“Wells Fargo”) at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

3

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereto.  

“Borrower Representative” means HTG, in its capacity as Borrower Representative
pursuant to the provisions of Section 2.9, or any successor Borrower
Representative selected by Borrowers and approved by Agent.

“Borrower Unrestricted Cash” means unrestricted cash and cash equivalents of the
Borrowers that (a) are held in the name of a Borrower in a Deposit Account or
Securities Account that is subject to a Deposit Account Control Agreement or
Securities Account Control Agreement, as applicable, in favor of Agent at bank
or financial institution located in the United States, (b) is not subject to any
Lien (other than Permitted Liens), and (c) are not funds for the payment of a
drawn or committed but unpaid draft, ACH or EFT transaction.

“Borrowing Base” means:

(a)the product of (i) eighty-five percent (85%) multiplied by (ii) the aggregate
net amount at such time of the Eligible Accounts; plus

(b)the product of (i) thirty percent (30%) multiplied by (ii) the value of the
Eligible Inventory, valued at the lower of first-in-first-out cost or market
cost, and after factoring in all rebates, discounts and other incentives or
rewards associated with the purchase of the applicable Inventory; provided that
the Borrowing Base will be automatically adjusted down, if necessary, such that
the aggregate availability from Eligible Inventory shall never exceed an amount
equal to twenty-five percent (25%) of the Revolving Loan Limit; minus

(c)the amount of any reserves and/or adjustments provided for in this Agreement.

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and in a form to be
agreed to between Agent and Borrower, each acting reasonably.  Upon such
agreement, the form of Borrowing Base Certificate will be attached to this
Agreement as Exhibit C hereto.

4

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

“Change in Control” means any of the following events:  (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise,
voting stock of any Borrower (or other securities convertible into such voting
stock) representing 40% or more of the combined voting power of all voting stock
of any Borrower; (b) except as otherwise permitted pursuant to Section 5.6, HTG
ceases to own, directly or indirectly, 100% of the capital stock of any of its
Subsidiaries (other than directors’ qualifying shares in the case of any
Excluded Foreign Subsidiary); or (c) the occurrence of a “Change of Control” or
terms of similar import under any document or instrument governing or relating
to Subordinated Debt.  As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the Securities and Exchange Commission under
the Securities Exchange Act of 1934.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
any successor statutes thereto, and applicable U.S. Department of Treasury
regulations issued pursuant thereto in temporary or final form.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto.  For clarity, Collateral excludes “Excluded Property”.

“Commitment Annex” means Annex A to this Agreement.

“Competitor” means, at any time of determination, any Person engaged in the same
or substantially the same line of business as the Borrower and the other Credit
Parties and such business accounts for all or substantially all the revenue or
net income of such Person at the time of such determination.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation

5

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

will be protected, in whole or in part, against loss with respect thereto;
(b) with respect to any undrawn portion of any letter of credit issued for the
account of such Person or as to which such Person is otherwise liable for the
reimbursement of any drawing; (c) under any Swap Contract, to the extent not yet
due and payable; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for any obligations of another Person pursuant to any Guarantee or pursuant
to any agreement to purchase, repurchase  or otherwise acquire any obligation or
any property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so Guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
Guaranteed or otherwise supported.

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) of a product without its physical
removal to some other location.

“Credit Exposure” means, at any time, any portion of the Revolving Loan
Commitment and of any other Obligations that remains outstanding; provided,
however, that no Credit Exposure shall be deemed to exist solely due to the
existence of contingent indemnification liability, absent the assertion of a
claim, or the known existence of a claim reasonably likely to be asserted, with
respect thereto.

“Credit Party” means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower and any other Person (other than Agent, a Lender or a
participant of a Lender), whether now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Financing Document; and “Credit Parties”
means all such Persons, collectively; provided, however, that in no event shall
any Excluded Foreign Subsidiary be a “Credit Party” for purposes of this
Agreement or the other Financing Documents.

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) Disqualified Stock, (g) all obligations secured by a
Lien on any asset of such Person, whether or not such obligation is otherwise an
obligation of such Person, (h) “earnouts”, purchase price adjustments, profit
sharing arrangements (other than those entered into in the Ordinary Course of
Business and not in connection with any Permitted Acquisitions), deferred
purchase money amounts and similar payment obligations or continuing obligations
of any nature of such Person arising out of purchase and sale contracts, (i) all
Debt of others Guaranteed by such Person, (j) off-balance sheet liabilities
and/or Pension Plan or Multiemployer Plan liabilities of such Person,
(k) obligations arising under non-compete agreements, and (l) obligations
arising under bonus, deferred compensation, incentive compensation or similar
arrangements (other than those arising in the Ordinary Course of Business and

6

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

retention bonus arrangements provided by Borrower to its employees).  Without
duplication of any of the foregoing, Debt of Borrowers shall include any and all
Loans.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

“Defined Period” means, for purposes of calculating Net Revenue, for any given
calendar quarter, the twelve (12) month period ending on the last day of such
calendar quarter.

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any Borrower and each financial institution
in which such Borrower maintains a Deposit Account, which agreement provides
that (a) such financial institution shall comply with instructions originated by
Agent directing disposition of the funds in such Deposit Account without further
consent by the applicable Borrower, and (b) such financial institution shall
agree that it shall have no Lien on, or right of setoff or recoupment against,
such Deposit Account or the contents thereof, other than in respect of usual and
customary service fees and returned items for which Agent has been given value,
in each such case expressly consented to by Agent, and containing such other
terms and conditions as Agent may require, including as to any such agreement
pertaining to any Lockbox Account, providing that such financial institution
shall wire, or otherwise transfer, in immediately available funds, on a daily
basis to the Payment Account all funds received or deposited into such Lockbox
or Lockbox Account.

“Disclosure Letter” means that certain Disclosure Letter, dated as of the date
hereof, to which each of the Schedules referenced herein is attached (other than
Schedule 2.1, Schedule 6.1, Schedule 7.4 and Schedule 9.1) and as updated from
time to time in accordance with the terms of this Agreement.  Each reference in
this Agreement to a Schedule (other than Schedule 2.1, Schedule 6.1, Schedule
7.4 and Schedule 9.1) shall refer to the applicable Schedule attached to the
Disclosure Letter.

“Disqualified Stock” means, with respect to any Person, any equity interest in
such Person that, within less than 91 days after the Termination Date, either by
its terms (or by the terms of any security or other equity interests into which
it is convertible or for which it is exchangeable) or upon the happening of any
event or condition, (a) matures or is mandatorily redeemable (other than solely
for Permitted Debt or other equity interests in such Person or of HTG that do
not constitute Disqualified Stock and cash in lieu of fractional shares of such
equity interests), pursuant to a sinking fund obligation or otherwise, (b) is
redeemable at the option of the holder thereof, in whole or in part (other than
solely for Permitted Debt or other equity interests in such Person or of  HTG
that do not constitute Disqualified Stock and cash in lieu of fractional shares
of such equity interests), (c) provides for the scheduled payments of dividends
or distributions in cash, or (d) is or becomes convertible into or exchangeable
for Debt (other than Permitted Debt) or any other equity interests that would
constitute Disqualified Stock.

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class),
(b) any payment by such Person on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity

7

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

interests in such Person or any claim respecting the purchase or sale of any
equity interest in such Person, or (ii) any option, warrant or other right to
acquire any equity interests in such Person, (c) any management fees, salaries
or other fees or compensation to any Person holding an equity interest in a
Borrower or a Subsidiary of a Borrower (other than reasonable and customary
(i) payments of salaries and bonuses to individuals approved by Borrower’s Board
of Directors, (ii) directors fees, and (iii) advances and reimbursements to
employees or directors, all in the Ordinary Course of Business) an Affiliate of
a Borrower or an Affiliate of any Subsidiary of a Borrower, (d) any lease or
rental payments to an Affiliate or Subsidiary of a Borrower, or (e) repayments
of or debt service on loans or other indebtedness held by any Person holding an
equity interest in a Borrower or a Subsidiary of a Borrower, an Affiliate of a
Borrower or an Affiliate of any Subsidiary of a Borrower unless permitted under
and made pursuant to a Subordination Agreement applicable to such loans or other
indebtedness.

“Dollars” or “$” means the lawful currency of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Account” means, subject to the criteria below, an account receivable
of a Borrower, which was generated in the Ordinary Course of Business, which was
generated originally in the name of a Borrower and not acquired via assignment
or otherwise, and which Agent, in its good faith credit judgment and discretion,
deems to be an Eligible Account.  The net amount of an Eligible Account at any
time shall be (a) the face amount of such Eligible Account as originally billed
minus all cash collections and other proceeds of such Account received from or
on behalf of the Account Debtor thereunder as of such date and any and all
returns, rebates, discounts (which may, at Agent’s option, be calculated on
shortest terms), credits, allowances or excise taxes of any nature at any time
issued, owing, claimed by Account Debtors, granted, outstanding or payable in
connection with such Accounts at such time, and (b) adjusted by applying
percentages (known as “liquidity factors”) by payor and/or payor class based
upon the applicable Borrower’s actual recent collection history for each such
payor and/or payor class in a manner consistent with Agent’s underwriting
practices and procedures.  Such liquidity factors may be adjusted by Agent from
time to time as warranted by Agent’s underwriting practices and procedures and
using Agent’s good faith credit judgment.  Without limiting the generality of
the foregoing, no Account shall be an Eligible Account if:  

(a)the Account remains unpaid more than ninety (90) days past the claim or
invoice date (but in no event more than one hundred and twenty (120) days after
the applicable goods or services have been rendered or delivered);

(b)the Account is subject to any defense, set-off, recoupment, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or adjustment
of any kind (but only to the extent of such defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback,

8

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

freight claim, allowance, or adjustment), or the applicable Borrower is not able
to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process;

(c)if the Account arises from the sale of goods, any part of any goods the sale
of which has given rise to the Account has been returned, rejected, lost, or
damaged (but only to the extent that such goods have been so returned, rejected,
lost or damaged);

(d)if the Account arises from the sale of goods, the sale was not an absolute,
bona fide sale, or the sale was made on consignment or on approval or on a
sale-or-return or bill-and-hold or progress billing basis, or the sale was made
subject to any other repurchase or return agreement, or the goods have not been
shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;

(e)if the Account arises from the performance of services, the services have not
actually been performed or the services were undertaken in violation of any Law
or the Account represents a progress billing for which services have not been
fully and completely rendered;

(f)the Account is subject to a Lien (other than Liens in favor of Agent, the
Affiliated Financing Agent, or Liens that have been expressly subordinated to
the Liens of Agent), or Agent does not have a first priority, perfected Lien on
such Account;

(g)the Account is evidenced by Chattel Paper or an Instrument of any kind, or
has been reduced to judgment, unless such Chattel Paper or Instrument has been
delivered to Agent;

(h)the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or if the
Account Debtor holds any Debt of a Credit Party;

(i)more than fifty percent (50%) of the aggregate balance of all Accounts owing
from the Account Debtor obligated on the Account are ineligible under
subclause (a) above (in which case all Accounts from such Account Debtor shall
be ineligible);

(j)without limiting the provisions of clause (i) above, fifty percent (50%) or
more of the aggregate unpaid Accounts from the Account Debtor obligated on the
Account are not deemed Eligible Accounts under this Agreement for any reason;

(k)the total unpaid Accounts of the Account Debtor obligated on the Account
exceed twenty percent (20%) of the net amount of all Eligible Accounts owing
from all Account Debtors (but only the amount of the Accounts of such Account
Debtor exceeding such twenty percent (20%) limitation shall be considered
ineligible);

(l)any covenant, representation or warranty contained in the Financing Documents
with respect to such Account has been breached in any material respect;

(m)the Account is unbilled or has not been invoiced to the Account Debtor in
accordance with the procedures and requirements of the applicable Account
Debtor;

(n)the Account is an obligation of an Account Debtor that is the federal, state
or local government or any political subdivision thereof, unless Agent has
agreed to the contrary in writing and Agent has received from the Account Debtor
the acknowledgement of Agent’s notice of assignment of such obligation pursuant
to this Agreement;

9

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

(o)the Account is an obligation of an Account Debtor that has suspended
business, made a general assignment for the benefit of creditors, is unable to
pay its debts as they become due or as to which a petition has been filed
(voluntary or involuntary) under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or the Account is an Account as to which
any facts, events or occurrences exist which could reasonably be expected to
impair the validity, enforceability or collectability of such Account or reduce
the amount payable or delay payment thereunder;

(p)the Account Debtor has its principal place of business or executive office
outside the United States (unless Agent shall otherwise consent (such consent to
be given or withheld in Agent’s good faith credit judgment and discretion) with
respect to any individual Account Debtor);

(q)the Account is payable in a currency other than United States dollars;

(r)the Account Debtor is an individual;

(s)the Borrower owning such Account has not signed and delivered to Agent
notices, to the extent reasonably requested by Agent, directing the Account
Debtors to make payment to the applicable Lockbox Account;

(t)the Account includes late charges or finance charges (but only such portion
of the Account shall be ineligible);

(u)the Account arises out of the sale of any Inventory upon which any other
Person holds, claims or asserts a Lien (other than Liens in favor of Agent, the
Affiliated Financing Agent, or Liens that have been expressly subordinated to
the Liens of Agent); or

(v)the Account or Account Debtor fails to meet such other specifications and
requirements which may from time to time be established by Agent in its good
faith credit judgment and discretion.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) so long as
no Event of Default has occurred and is continuing, “Eligible Assignee” shall
not include (i) any Borrower or any of a Borrower’s Subsidiaries, or (ii) any
Competitor, and (y) no proposed assignee intending to assume all or any portion
of the Revolving Loan Commitment shall be an Eligible Assignee unless such
proposed assignee either already holds a portion of such Revolving Loan
Commitment, or has been approved as an Eligible Assignee by Agent.

“Eligible Inventory” means Inventory owned by a Borrower and acquired and
dispensed by such Borrower in the Ordinary Course of Business that Agent, in its
good faith credit judgment and discretion, deems to be Eligible
Inventory.  Without limiting the generality of the foregoing, no Inventory shall
be Eligible Inventory if:

(a)such Inventory is not owned by a Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Inventory) except for Liens in
favor of Agent, the Affiliated Financing Agent, or Liens that have been
expressly subordinated to the Liens of Agent;

(b)such Inventory is placed on consignment or is in transit;

10

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

(c)such Inventory is covered by a negotiable document of title, unless such
document has been delivered to Agent with all necessary endorsements, free and
clear of all Liens except those in favor of Agent;

(d)such Inventory is excess, obsolete, unsalable, shopworn, seconds, damaged,
unfit for sale, unfit for further processing, is of substandard quality or is
not of good and merchantable quality, free from any defects;

(e)such Inventory consists of marketing materials, display items or packing or
shipping materials, manufacturing supplies or Work-In-Process;

(f)such Inventory is not subject to a first priority Lien in favor of Agent;

(g)such Inventory consists of goods that can be transported or sold only with
licenses that are not readily available or of any substances defined or
designated as hazardous or toxic waste, hazardous or toxic material, hazardous
or toxic substance, or similar term, by any environmental law or any
Governmental Authority applicable to Borrowers or their business, operations or
assets;

(h)such Inventory is not covered by casualty insurance acceptable to Agent;

(i)any covenant, representation or warranty contained in the Financing Documents
with respect to such Inventory has been breached in any material respect;

(j)such Inventory is located (i) outside of the continental United States or
(ii) on premises where the aggregate amount of all Inventory (valued at cost) of
Borrowers located thereon is less than $10,000;

(k)such Inventory is located on premises with respect to which Agent has not
received a landlord, warehouseman, bailee or mortgagee letter acceptable in form
and substance to Agent;

(l)such Inventory consists of (A) discontinued items, (B) slow-moving or excess
items held in inventory, or (C) used items held for resale;

(m)such Inventory does not consist of finished goods;

(n)such Inventory does not meet all standards imposed by any Governmental
Authority, including with respect to its production, acquisition or importation
(as the case may be);

(o)such Inventory has an expiration date within the next six (6) months;

(p)such Inventory consists of products for which Borrowers have a greater than
twelve (12) month supply on hand; provided, that this exclusion shall not apply
with respect to Inventory held in anticipation of a launch of companion
diagnostic test to the extent that such companion diagnostic test has been
approved for commercial sale by the applicable Governmental Authority;

(q)such Inventory is held for rental or lease by or on behalf of Borrowers;

(r)such Inventory is subject to any licensing, patent, royalty, trademark, trade
name or copyright agreement with any third parties, which agreement restricts
the ability of Agent or any Lender to sell or otherwise dispose of such
Inventory; or

11

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

(s)such Inventory fails to meet such other specifications and requirements which
may from time to time be established by Agent in its good faith credit
judgment.  Agent and Borrowers agree that Inventory shall be subject to periodic
appraisal by Agent and that valuation of Inventory shall be subject to
adjustment pursuant to the results of such appraisal in accordance with the
definition of “Borrowing Base”.  Notwithstanding the foregoing, the valuation of
Inventory shall be subject to any legal limitations on sale and transfer of such
Inventory.

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
(5) years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning set forth in Section 10.1.

“Excluded Accounts” has the meaning set forth in Section 5.14(b).

“Excluded Foreign Subsidiary” means each direct and indirect Subsidiary of
Borrower (i) (a) that is a “controlled foreign corporation” as defined in
Section 957 of the Code, (b) that is a direct or indirect Subsidiary of a
“controlled foreign corporation” as defined in Section 957 of the Code, or (c)
substantially all of the assets of which are equity interests in one or more
controlled foreign corporations” as defined in Section 957 of the Code, and in
each case, either (x) the pledge of all of the capital stock of such Subsidiary
as Collateral or (y) the guaranteeing by such Subsidiary of the Obligations,
could, in the good faith judgment of the Borrower, reasonably be expected to
result in material adverse tax

12

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

consequences to the Credit Parties; and (ii) designated as an Excluded Foreign
Subsidiary by Borrowers or Agent, provided, that after giving effect to such
designation, the aggregate gross revenues attributable to all such designated
Excluded Foreign Subsidiary in the aggregate for the most recently ended fiscal
year of Borrower does not exceed twenty percent (20%) of the aggregate
consolidated gross revenues for Borrower and its Consolidated Subsidiaries for
such fiscal year.

“Excluded Property” means, collectively:

(a)all Intellectual Property except (i) to the extent that it is necessary under
applicable law to have a Lien and security interest in any such Intellectual
Property in order to have a perfected Lien and security interest in and to IP
Proceeds (defined below), and for the avoidance of any doubt, the Collateral
shall include, and Agent shall have a Lien and security interest in, (A) all IP
Proceeds, and (B) all payments with respect to IP Proceeds that are received
after the commencement of a bankruptcy or insolvency proceeding, and (ii)
Intellectual Property constituting computer programs, tapes, programs, discs,
information, records, and data, all computers, word processors, printers,
switches, interfaces, web servers, website service contracts, internet
connection contract or line lease, website hosting service contract, website
license agreements, back-up copies of website content, contracts with website
advertisers, technology escrow agreements, website content development
agreements, all rights, of whatever form, in and to domain names, instructional
material, and connectors and all parts, accessories, additions, substitutions,
or options together with all property or equipment used in connection with any
of the above or which are used to operate or cause to operate any features,
special applications, format controls, options or software of any or all of the
above-mentioned items, in all cases of this clause (ii), solely to the extent
needed to assist in the enforcement of a security interest against the Accounts;

(b)any lease, license, contract, permit, letter of credit, purchase money
arrangement, instrument or agreement to which any Credit Party is a party or any
of its rights or interests thereunder if and to the extent that the grant of
such security interest shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Credit
Party therein or (ii) result in a breach or termination pursuant to the terms
of, or default under, any such lease, license, contract, permit, letter of
credit, purchase money arrangement, instrument or agreement;

(c)any governmental licenses or state or local franchises, charters and
authorizations, to the extent that Agent may not validly possess a security
interest in any such license, franchise, charter or authorization under
applicable Law; and

(d)more than 65% the voting capital stock of any Excluded Foreign Subsidiary to
the extent that the grant of a security interest in excess of such percentage to
secure the Obligations would cause material adverse tax consequences for such
Borrower under the Code; provided that immediately upon any amendment of the
Code that would allow the pledge of a greater percentage of such voting stock
without material adverse tax consequences to such Borrower, “Collateral” shall
automatically and without further action required by, and without notice to, any
Person include such greater percentage of voting stock of such Excluded Foreign
Subsidiary from that time forward;

provided that (x) any such limitation described in the foregoing clauses (b) and
(c) on the security interests granted hereunder shall apply only to the extent
that any such prohibition could not be rendered ineffective pursuant to the UCC
or any other applicable Law (including Sections 9-406, 9-407 and 9-408 of the
UCC) or principles of equity, (y) in the event of the termination or elimination
of any such prohibition or the requirement for any consent contained in such
contract, agreement, permit, lease or license or in any applicable Law, to the
extent sufficient to permit any such item to become Collateral hereunder, or
upon the granting of any such consent, or waiving or terminating any requirement
for such

13

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

consent, a security interest in such contract, agreement, permit, lease,
license, franchise, authorization or asset shall be automatically and
simultaneously granted hereunder and shall be included as Collateral hereunder,
and (z) all rights to payment of money due or to become due pursuant to, and all
rights to the proceeds from the sale of, any such Excluded Property shall be and
at all times remain subject to the security interests created by this Agreement
(unless such proceeds would independently constitute Excluded Property).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Agent, any Lender or any other recipient of any payment to be made by or on
behalf of any obligation of Credit Parties hereunder or the Obligations or
required to be withheld or deducted from a payment to Agent, such Lender or such
recipient (including any interest and penalties thereon):  (a) Taxes to the
extent imposed on or measured by Agent’s, any Lender’s or such recipient’s net
income (however denominated), branch profits Taxes, and franchise Taxes and
similar Taxes, in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under which Agent, such Lender or such recipient is
organized, has its principal office or conducts business with respect to
entering into any of the Financing Documents or taking any action thereunder or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, United States
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loans pursuant to a Law in
effect on the date on which (i) such Lender becomes a party to this Agreement
other than as a result of an assignment requested by a Credit Party under the
terms hereof or (ii) such Lender changes its lending office for funding its
Loan, except in each case to the extent that, pursuant to Section 2.8, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or
Revolving Loan Commitment or to such Lender immediately before it changed its
lending office; (c) Taxes attributable to such Lender’s failure to comply with
Section 2.8(c); and (d) any U.S. federal withholding taxes imposed in respect of
a Lender under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future U.S.
Treasury regulations or official interpretations thereof and any agreement
entered into pursuant to the implementation of Section 1471(b)(1) of the Code,
and any intergovernmental agreement between the United States Internal Revenue
Service, the U.S. Government and any governmental or taxation authority under
any other jurisdiction which agreement’s principal purposes deals with the
implementation of such sections of the Code.

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided, however,
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next preceding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to Agent on
such day on such transactions as determined by Agent.

14

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

“Fee Letter” means each agreement, if any, between Agent and Borrower relating
to fees payable to Agent, for its own account, in connection with the execution
of this Agreement.

“Financing Documents” means this Agreement, any Notes, the Security Documents,
each Fee Letter, the QNAH Subordination Agreement, the Nuvogen Subordination
Agreement, the Affiliated Intercreditor Agreement, the Disclosure Letter, each
subordination or intercreditor agreement pursuant to which any Debt and/or any
Liens securing such Debt is subordinated to all or any portion of the
Obligations and all other documents, instruments and agreements related to the
Obligations and heretofore executed, executed concurrently herewith or executed
at any time and from time to time hereafter, as any or all of the same may be
amended, supplemented, restated or otherwise modified from time to time.  

“Foreign Lender” has the meaning set forth in Section 2.8(c)(i).

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210 and 211.

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business.  The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

15

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including:  (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A.
§ 9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.  

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, distribution,
importation, exportation, use, handling, quality, reimbursement, sale, labeling,
advertising, promotion, or postmarket requirements of any medical device or
other product produced by a Borrower or any Subsidiary thereof (including,
without limitation, any component of, or accessory to, the foregoing products)
subject to regulation under the FDCA), and similar state or foreign laws,
controlled substances laws, and all laws, policies, procedures, requirements and
regulations pursuant to which Permits are issued, in each case, as the same may
be amended from time to time.

“HTG” has the meaning set forth in the preamble hereto.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrowers
or any other Credit Party under any Financing Documents and (b) to the extent
not otherwise described in (a), Other Taxes.

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

16

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or otherwise consummate any Acquisition,
or (c) make, purchase or hold any advance, loan, extension of credit or capital
contribution to, or any other investment in, any Person.  The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect thereto.

“IP Proceeds” means, collectively, all cash, Accounts, license and royalty fees,
claims, products, awards, judgments, insurance claims, and other revenues,
proceeds or income, arising out of, derived from or relating to any Intellectual
Property of any Borrower, and any claims for damage by way of any past, present
or future infringement of any Intellectual Property of any Borrower (including,
without limitation, all cash, royalty fees, other proceeds, Accounts and General
Intangibles that consist of rights of payment to or on behalf of a Borrower and
the proceeds from the sale, licensing or other disposition of all or any part
of, or rights in, any Intellectual Property by or on behalf of a Credit Party).

“IRS” has the meaning set forth in Section 2.8(c)(i).

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.  

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) one and one quarter percent (1.25%) and (b) the rate determined
by Agent (rounded upwards, if necessary, to the next 1/100th%) by dividing
(i) the Base LIBOR Rate for the Interest Period, by (ii) the sum of one minus
the daily average during such Interest Period of the aggregate maximum reserve
requirement (expressed as a decimal) then imposed under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset.  For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

“Loan Account” has the meaning set forth in Section 2.6(b).

17

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

“Loan(s)” means the Revolving Loans.

“Lockbox” has the meaning set forth in Section 2.11(a).

“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent, opened in the name of Agent (or a nominee of Agent).

“Lockbox Activation Date” has the meaning set forth Schedule 7.4 attached
hereto.

“Lockbox Bank” has the meaning set forth in Section 2.11(a).

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc.

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, binding arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related, a
material adverse change in, or a material adverse effect upon, any of (a) the
condition (financial or otherwise), operations, business, or properties of the
Credit Parties (taken as a whole), (b) the rights and remedies of Agent or
Lenders under any Financing Document, or the ability of any Credit Party to
perform any of its obligations under any Financing Document to which it is a
party, (c) the legality, validity or enforceability of any Financing Document,
(d) the existence, perfection or priority of any security interest granted in
any Financing Document in respect of any of the Collateral (other than solely as
a result of any action or inaction of Agent or Lenders provided that such action
or inaction is not caused by a Credit Party’s failure to comply with the terms
of the Financing Documents), (e) the value of any material Collateral (other
than solely as a result of any action or inaction of Agent or Lenders provided
that such action or inaction is not caused by a Credit Party’s failure to comply
with the terms of the Financing Documents), or (f) a material impairment of the
prospect of repayment of any portion of the Obligations.  

“Material Contracts” means (a) the Operative Documents, (b) the documents listed
on Schedule 3.17 to the Disclosure Letter, and (c) any agreement or contract to
which such Credit Party or its Subsidiaries is a party the termination of which
could reasonably be expected to result in a Material Adverse Effect.  

“Material Intangible Assets” means all of (a) Borrower’s Intellectual Property
and (b) license or sublicense agreements or other agreements with respect to
rights in Intellectual Property, in each case that are material to the condition
(financial or other), business or operations of Borrower.

“Maturity Date” means March 1, 2023.

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and any
statutes succeeding thereto, all state statutes and plans for medical assistance
enacted in connection with such program, and all laws, rules, regulations,

18

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

manuals, orders, guidelines or requirements (whether or not having the force of
Law) pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C.
§§ 1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders or guidelines (whether or not having the force of
Law) pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“Monthly Cash Burn Amount” means, with respect to Borrowers, an amount equal to
Borrowers’ change in cash and cash equivalents, without giving effect to any
increase resulting from contributions or proceeds of financings, for either (a)
the immediately preceding six (6) month period as determined as of the last day
of the month immediately preceding the proposed consummation of the Permitted
Acquisition and based upon the financial statements delivered to Agent in
accordance with this Agreement for such period, or (b) the immediately
succeeding six (6) month period based upon the Transaction Projections, using
whichever calculation as between clause (a) and clause (b) demonstrates a higher
burn rate (or, in other words, more cash used), in either case, divided by six
(6).

“Minimum Balance” means, at any time, an amount that equals the product of: (a)
the average Borrowing Base (or, if less on any given day, the Revolving Loan
Commitment) during the immediately preceding month multiplied by (b) the Minimum
Balance Percentage for such month.

“Minimum Balance Fee” means a fee equal to (a) the positive difference, if any,
remaining after subtracting (i) the average end-of-day principal balance of
Revolving Loans outstanding during the immediately preceding month (without
giving effect to the clearance day calculations referenced above or in Section
2.2(a) from (ii) the Minimum Balance multiplied by (b) the highest interest rate
applicable to the Revolving Loans during such month (or, during the existence of
an Event of Default, the default rate of interest set forth in Section 10.5(a)).

“Minimum Balance Percentage” means twenty percent (20%).

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

“Net Revenue” means, for any period, (a) the consolidated gross revenues of
Borrowers generated solely through the commercial sale of Products by Borrowers
during such period, less (b)(i) trade, quantity and cash discounts allowed by
Borrower, (ii) discounts, refunds, rebates, charge backs, retroactive price
adjustments and any other allowances which effectively reduce net selling price,
(iii) product returns and allowances, (iv) allowances for shipping or other
distribution expenses, (iv) set-offs and counterclaims, and (v) any other
similar and customary deductions used by Borrower in determining net revenues,
all, in respect of (a) and (b), as determined in accordance with GAAP and in the
Ordinary Course of Business.

“Notes” has the meaning set forth in Section 2.3.

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

19

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

“Nuvogen Subordinated Debt” means the obligations of Borrower incurred pursuant
to the Nuvogen Subordinated Debt Documents.  

“Nuvogen Subordinated Debt Documents” means, collectively, that certain Asset
Purchase Agreement, dated as of January 9, 2001, by and among Nuvogen Research,
LLC, the other sellers identified therein and HTG (as the same has been amended
from time to time prior to the date hereof, the “Nuvogen Purchase Agreement”)
and each other document, instrument or agreement executed in connection with the
foregoing to the extent evidencing obligations of HTG to make payments following
the Closing Date, in each case, as the same may be amended, modified,
supplemented, replaced or refinanced from time to time after the date hereof in
accordance with the terms hereof and thereof and the Nuvogen Subordination
Agreement.

“Nuvogen Subordination Agreement” means that certain Subordination Agreement,
dated as of the date hereof, by and among Agent, Nuvogen Research LLC and the
other parties thereto pursuant to which all of the Nuvogen Subordinated Debt is
subordinated to the Obligations, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  Obligations
does not include obligations under any warrants issued to Agent or a Lender.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operative Documents” means the Financing Documents and the Subordinated Debt
Documents.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party substantially in accordance with past practices.

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating agreement, joint venture agreement, limited liability company
agreement or members agreement), including any and all shareholder agreements or
voting agreements relating to the capital stock or other equity interests of
such Person.

“Other Connection Taxes” means taxes imposed as a result of a present or former
connection between Agent or any Lender and the jurisdiction imposing such tax
(other than connections arising from

20

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Agent or such Lender having executed, delivered, become a party to, performed
its obligations under, received payments under, engaged in any other transaction
pursuant to or enforced any Financing Document, or sold or assigned an interest
in any Loans or any Financing Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.8(i)).

“Participant Register” has the meaning set forth in Section 11.17(a)(iii).

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

“Permit” means all licenses, certificates, accreditations, product clearances or
approvals, supplier numbers, marketing authorizations, device authorizations and
approvals, other authorizations, franchises, qualifications, accreditations,
registrations, permits, consents and approvals of a Credit Party issued or
required under Laws applicable to the business of Borrower or any of its
Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of Borrower or any of its Subsidiaries.   Without limiting the
generality of the foregoing, “Permit” includes any Regulatory Required Permit.

“Permitted Acquisition” means any Acquisition by a Borrower, in each case, to
the extent that each of the following conditions shall have been satisfied:  

 

(a)

the Borrower Representative shall have delivered to Agent at least ten (10)
Business Days (or such shorter period as may be agreed by Agent) prior to the
closing of the proposed Acquisition: (i) a description of the proposed
Acquisition; and (ii) copies of the respective agreements, documents or
instruments pursuant to which such Acquisition is to be consummated (or
substantially final drafts thereof), any schedules to such agreements, documents
or instruments and all other material ancillary agreements, instruments and
documents to be executed or delivered in connection therewith;

 

(b)

the Credit Parties (including any new Subsidiary to the extent required by
Section 4.11) shall execute and deliver the agreements, instruments and other
documents to the extent required by the terms of this Agreement, including,
without limitation, Section 4.11 hereof, including such agreements, instruments
and other documents necessary to ensure that Agent receives a first priority
perfected Lien in all entities and assets acquired in connection with the
proposed Acquisition to the extent required by this Agreement;

21

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

 

(c)

if the Acquisition is an equity purchase, the target and its Subsidiaries must
have as its jurisdiction of formation a state within the United States and if
the Acquisition is an asset purchase or a merger, not less than 85% of the fair
market value of all of the assets so acquired shall be located within the United
States (or, in the case of any Intellectual Property so acquired, registered or
otherwise located in the United States);

 

(d)

at the time of such Acquisition and after giving effect thereto, no Default or
Event of Default has occurred and is continuing;

 

(e)

all transactions in connection with such Acquisition shall be consummated in
accordance with applicable Law;

 

(f)

no Debt or Liens are assumed or created (other than Permitted Liens and
Permitted Debt) in connection with such Acquisition;

 

(g)

the sum of all cash amounts paid or payable in connection with all Permitted
Acquisitions (including all Debt, liabilities and Contingent Obligations (in
each case to the extent otherwise permitted hereunder) incurred or assumed and
the maximum amount of any earn-out or comparable payment obligation in
connection therewith, regardless of when due or payable and whether or not
reflected on a consolidated balance sheet of Borrowers) (collectively,
“Acquisition Consideration”) shall not exceed (i) $2,000,000 in the aggregate
for any twelve (12) month period, (ii) notwithstanding clause (i) above,
exclusively with respect to a single one time Acquisition during the term of
this Agreement, $10,000,000 (provided that Borrower is compliance with clause
(h) below), or (iii) $10,000,000 in the aggregate for all Acquisitions
consummated during the terms of this Agreement; and

 

(h)

with respect to any Acquisition consummated in reliance on clause (g)(ii) of
this definition, (i) Agent has received prior to the consummation of such
Acquisition updated financial projections, in form and substance reasonably
satisfactory to Agent, for the immediately succeeding twelve (12) months
following the proposed consummation of the Acquisition beginning with the month
during which the Acquisition is to be consummated (the “Transaction
Projections”) and evidence reasonably satisfactory to Agent that Borrower has,
immediately before and immediately after giving effect to the consummation of
such Acquisition, an aggregate amount of Borrower Unrestricted Cash equal to or
greater than the positive value of the product of (x) twelve (12) multiplied by
(y) the Monthly Cash Burn Amount, as determined as of the last day of the month
immediately preceding such Acquisition and (ii) without limiting clause (i),
Agent shall have received satisfactory evidence prior to the consummation of
such Acquisition that Borrower Unrestricted Cash, before and after giving effect
to the payment of the Acquisition Consideration in connection with such
Acquisition, is equal to or greater than $20,000,000.

Notwithstanding the foregoing, no Accounts or Inventory acquired by a Credit
Party in a Permitted Acquisition shall be included as Eligible Accounts or
Eligible Inventory until a field examination (and, if required by Agent, an
Inventory appraisal) with respect thereto has been completed to the reasonable
satisfaction of Agent, including the establishment of reserves required in
Agent’s reasonable discretion; provided that field examinations and appraisals
in connection with Permitted Acquisitions shall not count against the limited
number of field examinations or appraisals for which expense reimbursement may
be sought.

22

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition:  

 

(a)

dispositions of Inventory in the Ordinary Course of Business and not pursuant to
any bulk sale (including, without limitation, dispositions to customers,
potential customers, key industry opinion leaders and Governmental Authorities,
in the Ordinary Course of Business),

 

(b)

dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer used or useful in the business of such Borrower and its Subsidiaries,

 

(c)

expiration, forfeiture, invalidation, cancellation, abandonment or lapse
(including, without limitation, the narrowing of claims) of Intellectual
Property (other than Material Intangible Assets) that is, in the reasonable good
faith judgment of a Credit Party, no longer useful in the conduct of the
business of the Credit Parties or any of their Subsidiaries;

 

(d)

(i) Asset Dispositions by any Borrower to another Borrower, (ii) Asset
Dispositions by any Guarantor to another Guarantor or to a Borrower, and (iii)
Asset Dispositions by any Excluded Foreign Subsidiary to any other Excluded
Foreign Subsidiary;

 

(e)

Permitted Licenses;

 

(f)

sales, forgiveness or discounting, on a non-recourse basis and in the Ordinary
Course of Business, of past due Accounts (other than Eligible Accounts included
in the Borrowing Base) in connection with the collection or compromise thereof
of the settlement of delinquent Accounts or in connection with the bankruptcy or
reorganization of suppliers or customers in accordance with the applicable terms
of this Agreement;

 

(g)

to the extent constituting an Asset Disposition, the granting of Permitted
Liens;

 

(h)

dispositions of tangible personal property, without the payment or provision of
consideration to Borrowers or any of their Subsidiaries for such property (other
than expense reimbursement), to the extent such dispositions are reasonably
necessary for the conduct of any then on-going clinical trial or other
development or regulatory activities associated with such property in the
Ordinary Course of Business; provided, that the aggregate fair market value of
such tangible personal property so disposed of in any twelve (12) month period
shall not exceed $50,000;

 

(i)

dispositions consisting of the use or payment of cash or cash equivalents in a
manner that is not prohibited by the terms of this Agreement or the other
Financing Documents;

 

(j)

dispositions of assets (other than Material Intangible Assets, other
Intellectual Property or Collateral upon which the Borrowing Base is calculated)
in an aggregate amount not to exceed $500,000 in any twelve (12) month period so
long as (x) the assets subject to such Asset Dispositions are sold for fair
value, as determined by the Borrower in good faith, and (y) at least 75% of the
consideration therefor is cash or cash equivalents;

23

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

 

(k)

dispositions in the Ordinary Course of Business of Intellectual Property (other
than Material Intangible Assets) that is created or developed by a Credit Party
in connection with (A) sample processing services, custom assay development
and/or collaborative development services pursuant to written agreements with
third party customers, or (B) the Qiagen Master Agreement (or any statement of
work entered into thereunder) as required pursuant to the terms of the Qiagen
Master Agreement (or any statement of work entered into thereunder); provided
that, for the avoidance of doubt, in each case, no license of Intellectual
Property Rights shall be permitted unless it is a Permitted License; and

 

(l)

other dispositions approved by Agent from time to time in its sole discretion.  

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) the Collateral or any
part thereof or any interest therein shall not be in any danger of being sold,
forfeited or lost by reason of such contest by Borrowers or its Subsidiaries;
(d) Borrowers have given Agent notice of the commencement of such contest and
upon request by Agent, from time to time, notice of the status of such contest
by Borrowers and/or confirmation of the continuing satisfaction of this
definition; and (e) upon a final determination of such contest, Borrowers and
its Subsidiaries shall promptly comply with the requirements thereof.

“Permitted Contingent Obligations” means:

 

(a)

Contingent Obligations arising in respect of the Debt under the Financing
Documents;

 

(b)

Contingent Obligations resulting from endorsements for collection or deposit in
the Ordinary Course of Business;

 

(c)

Contingent Obligations outstanding on the Closing Date and set forth on
Schedule 5.1 to the Disclosure Letter;

 

(d)

Contingent Obligations incurred in the Ordinary Course of Business with respect
to surety and appeal bonds, performance bonds and other similar obligations not
to exceed $100,000 in the aggregate at any time outstanding;

 

(e)

Contingent Obligations arising under indemnity agreements with title insurers to
cause such title insurers to issue to Agent mortgagee title insurance policies;

 

(f)

Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 5.6;

 

(g)

so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising

24

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

 

under any Swap Contract, provided, however, that such obligations are (or were)
entered into by Borrower or an Affiliate in the Ordinary Course of Business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person and not for purposes of speculation;

 

(h)

Contingent Obligations arising with respect to customary indemnification
obligations, adjustment of purchase price, non-compete or similar obligations of
any Credit Party, to the extent such Contingent Obligations arise in connection
with a Permitted Acquisition and, as applicable, in an amount not to exceed the
cap set forth in clause (g) of the definition of Permitted Acquisitions after
taking into account all other Acquisition Consideration paid or payable by
Borrowers during the term of this Agreement; and

 

(i)

other Contingent Obligations not permitted by clauses (a) through (h) above, not
to exceed $500,000 in the aggregate at any time outstanding.  

“Permitted Debt” means:  

 

(a)

Borrowers’ and its Subsidiaries’ Debt to Agent and each Lender under this
Agreement and the other Financing Documents;

 

(b)

Debt incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business;

 

(c)

purchase money Debt or capital lease obligations not to exceed $750,000 in the
aggregate at any time (whether in the form of a loan or a lease) used solely to
acquire equipment used in the Ordinary Course of Business and secured only by
such equipment and proceeds thereof;

 

(d)

Debt existing on the Closing Date and described on Schedule 5.1 to the
Disclosure Letter;

 

(e)

so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Debt existing or
arising under any Swap Contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation;

 

(f)

Debt, up to an aggregate amount of $500,000 outstanding at any time, in the form
of insurance premiums financed through the applicable insurance company
(including, without limitation, for D&O insurance) incurred in the Ordinary
Course of Business, so long as the amount of such Debt is not in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
such insurance for the policy year in which such Debt is incurred and such Debt
is outstanding only during such policy year;

 

(g)

trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business;

 

(h)

Debt of the Credit Parties incurred under the Affiliated Financing Documents;

25

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

 

(i)

unsecured Debt, in an aggregate amount not to exceed $100,000 at any time
outstanding, in respect of credit cards, credit card processing services, debit
cards, stored value cards, purchase cards (including so-called “procurement
cards” or “P-cards”) or other similar cash management services, in each case,
incurred in the Ordinary Course of Business;

 

(j)

Debt consisting of unsecured intercompany loans and advances incurred by (1) any
Borrower owing to any other Borrower, (2) any Borrower or any Guarantor owing to
any Guarantor or any Borrower, (3) any Excluded Foreign Subsidiary and owing to
any other Excluded Foreign Subsidiary, or (4) any Excluded Foreign Subsidiary
owing to any Borrower or any Guarantor so long as such Debt constitutes a
Permitted Investment of the applicable Credit Party pursuant to clause (i) of
the definition of Permitted Investments;

 

(k)

Debt with respect to letters of credit issued to support (i) any real property
lease, not to exceed $250,000 in the aggregate at any time and (ii) suppliers
and other third parties in the Ordinary Course of Business, not to exceed
$500,000 in the aggregate at any time; provided that such letters of credit are
secured solely by Liens permitted pursuant to clause (o) of the definition of
Permitted Liens;

 

(l)

unsecured earn-out obligations and other similar contingent purchase price
obligations incurred in connection with a Permitted Acquisition, in an amount
not to exceed the cap set forth in clause (g) of the definition of Permitted
Acquisitions after taking into account all other Acquisition Consideration paid
or payable by Borrowers during the term of this Agreement;

 

(m)

Subordinated Debt;

 

(n)

to the extent also constituting Permitted Debt (without duplication), Permitted
Contingent Obligations; and

 

(o)

other unsecured Debt in an aggregate principal amount not to exceed $500,000 at
any one time outstanding.

“Permitted Distributions” means the following Distributions:  

 

(a)

dividends by any Subsidiary of any Borrower to such parent Borrower;

 

(b)

dividends payable solely in common stock;

 

(c)

repurchases of stock of former or current employees, directors, officers or
consultants pursuant to stock purchase agreements, employee stock option
agreements, restricted stock agreements, equity incentive plans or other similar
agreements or plans so long as an Event of Default does not exist at the time of
such repurchase and would not exist after giving effect to such repurchase,
provided, however, that the aggregate amount of such repurchases does not exceed
$100,000 per fiscal year;

 

(d)

conversions of convertible securities (including warrants and options) into
other securities (other than Disqualified Stock) pursuant to the terms of such
convertible securities or otherwise in exchange thereof;

26

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

 

(e)

de minimis cash payable in lieu of issuing fractional shares made in connection
with a conversion otherwise permitted hereunder;

 

(f)

the distribution of rights pursuant to a stockholder rights plan or redemption
of such rights for no or nominal consideration (including, for the avoidance of
doubt, cash consideration); provided that such redemption is in accordance with
the terms of such plan;

 

(g)

repurchases of stock deemed to occur upon exercise of stock options or warrants
if such stock represents a portion of the exercise price of such options or
warrants and repurchases of stock deemed to occur upon the withholding of a
portion of the stock granted or awarded; provided that no cash or cash
equivalents shall be paid by any Credit Party in connection with such
repurchases except (x) payments made to or on behalf of a current or former
officer, director, employee or consultant for the taxes payable by such Person
upon such grant or award (or upon vesting or exercise thereof) in an aggregate
amount not to exceed $500,000 in any twelve (12) month period and (y) to extent
otherwise constituting a Permitted Distribution; and

 

(h)

income taxes paid on behalf of employee equity award recipients in the Ordinary
Course of Business;

 

(i)

payments made in respect of the employee retention bonuses set forth on Schedule
5.3 to the Disclosure Letter on the Closing Date and not to exceed the aggregate
amounts set forth on such Schedule 5.3; and

 

(j)

issuance of other  non-cash equity compensation (and acceleration of vesting
thereof), including retention bonuses, to its officers, directors and other
employees to the extent not constituting Disqualified Stock and issued in the
Ordinary Course of Business.

“Permitted Investments” means:  

 

(a)

Investments shown on Schedule 5.7 to the Disclosure Letter and existing on the
Closing Date;

 

(b)

cash and cash equivalents and any similar short term Investments permitted by
Borrowers’ and its Subsidiaries’ investment policies, as amended from time to
time, provided, however, that such investment policy (and any such amendment
thereto) has been approved in writing by Agent;

 

(c)

Investments consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the Ordinary Course of Business;

 

(d)

Investments consisting of (i) travel advances and employee relocation loans and
other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other
governing body), but the aggregate of all such loans outstanding may not exceed
$500,000 at any time;

 

(e)

Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of,

27

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

 

and other disputes with, customers or suppliers arising in the Ordinary Course
of Business;

 

(f)

Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
Ordinary Course of Business, provided, however, that this subpart (f) shall not
apply to Investments of Borrowers in any Subsidiary;

 

(g)

Investments consisting of Deposit Accounts or securities accounts in which Agent
has received a Deposit Account Control Agreement or Securities Account Control
Agreement, as applicable;

 

(h)

Investments by any Borrower in any Subsidiary now owned or hereafter created by
such Borrower, which Subsidiary is a Borrower or has provided a Guarantee of the
Obligations of the Borrowers which Guarantee is secured by a Lien granted by
such Subsidiary to Agent in all or substantially all of its property of the type
described in Schedule 9.1 hereto and otherwise made in compliance with
Section 4.11(d);

 

(i)

Investments of cash and cash equivalents in an Excluded Foreign Subsidiary but
solely to the extent that (x) the aggregate amount of such Investments made with
respect to all Excluded Foreign Subsidiaries does not, at any time, exceed
$1,000,000 in any twelve (12) month period and (y) with respect to any
individual Excluded Foreign Subsidiary, the amount of such Investment in such
Excluded Foreign Subsidiary at any time outstanding does not exceed the amount
necessary to fund the current operating expenses of such Excluded Foreign
Subsidiary for the succeeding twelve (12) month period (taking into account
their revenue from other sources);

 

(j)

deposits required to be made to a landlord in the Ordinary Course of Business to
secure or support obligations of any Credit Party or any Subsidiary under an
operating lease or lease of real property; provided that the aggregate amount of
such deposits at any time outstanding shall not exceed $250,000;

 

(k)

Permitted Acquisitions;

 

(l)

to the extent constituting Investments, Permitted Distributions; and

 

(m)

so long as no Event of Default exists at the time of such Investment or after
giving effect to such Investment, other Investments of cash and cash equivalents
in an amount not exceeding $500,000 in the aggregate.

“Permitted License” means (a) any non-exclusive license or other grant of
non-exclusive rights with respect to Intellectual Property of Borrower or its
Subsidiaries so long as all such Permitted Licenses are granted to third parties
in the Ordinary Course of Business, do not result in a legal transfer of title
to the licensed property, and have been granted in exchange for fair
consideration, (b) any exclusive license of Intellectual Property rights of
Borrower or its Subsidiaries so long as such Permitted Licenses (i) are granted
to third parties in the Ordinary Course of Business, (ii) do not result in a
legal transfer of title to the licensed property, (iii) are exclusive solely as
to (A) discrete geographical areas outside of the United States, or (B) discrete
indications, biomarkers, compounds and/or molecules, in each case of this clause
(B), in  connection with the development of companion diagnostics, and (iv) have
been granted in exchange for fair consideration, and (c) licenses agreements and
other agreements with respect to the granting of rights to Intellectual Property
as set forth on Schedule 3.19 to the Disclosure Letter on the

28

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Closing Date as the same may be modified following the Closing Date to the
extent such licenses and agreement would still continue to be Permitted Licenses
pursuant to the other clauses of this and such amendment would not otherwise be
prohibited pursuant to the terms of this Agreement provided that, in each case
of clauses (a)-(c), no Event of Default exists at the time such Permitted
License is granted or would result from the granting of such Permitted License.

“Permitted Liens” means:  

 

(a)

deposits or pledges of cash to secure obligations under workmen’s compensation,
social security or similar laws, or under unemployment insurance (but excluding
Liens arising under ERISA or, with respect to any Pension Plan or Multiemployer
Plan, the Code) pertaining to a Borrower’s or its Subsidiary’s employees, if
any;

 

(b)

deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money or the deferred purchase price of property or
services), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the Ordinary Course of Business;

 

(c)

carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other like
Liens on Collateral arising in the Ordinary Course of Business with respect to
obligations which are not due, or which are being contested pursuant to a
Permitted Contest;

 

(d)

Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest;

 

(e)

attachments, appeal bonds, judgments and other similar Liens on Collateral
arising in connection with court proceedings that do not constitute an Event of
Default; provided, however, that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are the subject of a
Permitted Contest;

 

(f)

with respect to real estate, easements, rights of way, restrictions, minor
defects or irregularities of title, none of which, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by the Security Documents, materially affect the value or marketability
of the Collateral, impair the use or operation of the Collateral for the use
currently being made thereof or impair Borrowers’ ability to pay the Obligations
in a timely manner or impair the use of the Collateral or the ordinary conduct
of the business of any Borrower or any Subsidiary and which, in the case of any
real estate that is part of the Collateral, are set forth as exceptions to or
subordinate matters in the title insurance policy accepted by Agent insuring the
lien of the Security Documents;

 

(g)

Liens and encumbrances in favor of Agent under the Financing Documents;

 

(h)

Liens existing on the date hereof and set forth on Schedule 5.2 to the
Disclosure Letter;

 

(i)

any Lien on any equipment and the identifiable proceeds thereof securing Debt
permitted under subpart (c) of the definition of Permitted Debt, provided,
however, that such Lien attaches concurrently with or within thirty (30) days
after the acquisition thereof;

 

(j)

to the extent constituting a Lien, the granting of a Permitted License;

29

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

 

(k)

purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases or consignments of personal
property entered into the Ordinary Course of Business;

 

(l)

Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted clause (f) of the definition of Permitted Debt;

 

(m)

Liens that are rights of set-off, bankers’ liens or similar non-consensual Liens
relating to deposit or securities accounts in favor of banks, other depositary
institutions and securities intermediaries arising in the Ordinary Course of
Business

 

(n)

Liens in favor of customs and revenue authorities arising as a matter of Law to
secure payment of customs duties in connection with the importation of goods in
the Ordinary Course of Business;

 

(o)

Liens of the applicable depository bank on each Cash Collateral Account and
amounts deposited therein in accordance with the terms of this Agreement (“Cash
Collateral Accounts”) being Deposit Accounts maintained solely for the purposes
of holding cash collateral to secure obligations permitted pursuant to clause
(k) of the definition of Permitted Debt; provided that the balance of such
Deposit Accounts shall not at any time exceed 105% of the aggregate face value
of all letters of credit issued in reliance on clause (k) of the definition of
Permitted Debt; and

 

(p)

Liens and encumbrances in favor of the holders of the Affiliated Financing
Documents.  

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective, and
(b) such amendments or modifications to a Borrower’s or Subsidiary’s
Organizational Documents (other than those involving a change in the name of a
Borrower or Subsidiary or involving a reorganization of a Borrower or Subsidiary
(other than an Excluded Foreign Subsidiary) under the laws of a different
jurisdiction, unless Borrower or such Subsidiary shall provide Agent with prior
written notice thereof and shall have complied with the provisions of Section
9.2(e) (as applicable)) that would not adversely affect the rights and interests
of Agent or Lenders in any material respect.

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

“Products” means any products, services, and diagnostic tests sold or marketed
by any Borrower or any of its Subsidiaries to third parties (and not for
internal use by Borrower and its Subsidiaries), including without limitation
those products, services, and diagnostic tests set forth on Schedule 4.17 to the
Disclosure Letter (as updated from time to time in accordance with the terms of
this Agreement); provided that, for the avoidance of doubt, any new Product not
disclosed on Schedule 4.17 to the Disclosure Letter shall still constitute a
“Product” as herein defined.

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
Revolving Loans, the Revolving Loan Commitment Percentage of such Lender,
(b) with respect to a Lender’s right to receive payments of principal and
interest with respect to Revolving Loans, such Lender’s Revolving Loan

30

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Exposure with respect thereto; and (c) for all other purposes (including,
without limitation, the indemnification obligations arising under Section 11.6)
with respect to any Lender, the percentage obtained by dividing (i) the
Revolving Loan Commitment Amount of such Lender (or, in the event the Revolving
Loan Commitment shall have been terminated, such Lender’s then existing
Revolving Loan Outstandings), by (ii) the sum of the Revolving Loan Commitment
(or, in the event the Revolving Loan Commitment shall have been terminated, the
then existing Revolving Loan Outstandings) of all Lenders.

“Qiagen” means QIAGEN Manchester Limited, a U.K. corporation and wholly owned
subsidiary of QIAGEN N.V.  

“Qiagen Master Agreement” means that certain Master Assay Development,
Commercialization and Manufacturing Agreement, dated November 16, 2016, between
HTG and Qiagen, as such may be amended from time to time in accordance with the
provisions thereof.

“QNAH” means QIAGEN North American Holdings, Inc., a California corporation.

“QNAH Permitted Subordinated Debt Payments” means payments at maturity of
principal and interest under and pursuant to the QNAH Subordinated Debt
Documents or the prepayment in full of all obligations of Borrower due and owing
under the QNAH Subordinated Debt Documents; provided that, in each case, (a) no
Event of Default has occurred and is continuing at the time such payments are
made or would result therefrom, (b) before and after giving effect to such
payment, Borrower has Borrower Unrestricted Cash in an amount greater than or
equal to $20,000,000, (c) solely with respect to any payment made after June 30,
2018, (i) the Term Loan Tranche 2 (as defined in the Affiliated Credit
Agreement) has been fully funded in accordance with the terms of the Affiliated
Credit Agreement prior to the date on which such payments are made, and (ii)
immediately prior to such payment, Borrower is in compliance with Section 7.4,
and (d) the aggregate amount of such payments does not exceed $3,270,247 during
the term of this Agreement.

 

“QNAH Subordinated Debt” means the obligations of Borrower incurred pursuant to
the QNAH Subordinated Debt Documents.  As of the Closing Date, the aggregate
outstanding principal amount of the QNAH Subordinated Debt is $3,000,000.

“QNAH Subordinated Debt Documents” means, collectively, that certain
Subordinated Convertible Promissory Note, dated as of October 26, 2017, issued
by Borrower in favor QNAH, and each other document, instrument or agreement
executed in connection with the foregoing, in each case, as the same may be
amended, modified, supplemented, replaced or refinanced from time to time in
accordance with the terms hereof and thereof and the QNAH Subordination
Agreement (as applicable).

“QNAH Subordination Agreement” means a Subordination Agreement, in form and
substance reasonably satisfactory to Agent, pursuant to which all of the QNAH
Subordinated Debt is subordinated to the Obligations on the terms set forth
therein, as the same may be amended, restated, supplemented or otherwise
modified from time to time; provided that, without limiting the foregoing, the
QNAH Subordination Agreement shall contain terms, except with respect to the
QNAH Permitted Subordinated Debt Payments, no less favorable to Agent and
Lenders than the terms of the subordination agreement in effect immediately
prior to the Closing Date between QNAH, Borrower and Oxford Finance, LLC, as
Collateral Agent.

“QNAH Subordination Documents” has the meaning set forth in Section 7.4(b).

31

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.

“Registered Intellectual Property” means any registered patent, registered
trademark or servicemark, registered copyright, registered mask work, or any
pending application for any of the foregoing.

“Regulatory Reporting Event” has the meaning set forth in Section 4.1(k).

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, DEA or any other applicable Governmental Authority necessary
for the testing, manufacture, marketing or sale of any Product by any applicable
Borrower(s) and its Subsidiaries as such activities are being conducted by such
Borrower and its Subsidiaries with respect to such Product at such time, and
those issued by State governments for the conduct of Borrower’s or any
Subsidiary’s business.

“Removal” means the physical removal of a Product from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction, or
inspection.

“Required Lenders” means at any time Lenders holding (a) sixty percent (60%) or
more of the sum of the Revolving Loan Commitment (taken as a whole), or (b) if
the Revolving Loan Commitment has been terminated, sixty percent (60%) or more
of the then aggregate outstanding principal balance of the Loans.

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Agent.

“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of Zero Dollars ($0) (or, in the event the Revolving Loan Commitment
shall have been terminated at any time, each Lender at such time having
Revolving Loan Outstandings in excess of Zero Dollars ($0)).

“Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.

“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be Zero Dollars ($0)), as
such amount may be adjusted from time to time by (a) any amounts assigned (with
respect to such Lender’s portion of Revolving Loans outstanding and its
commitment to make Revolving Loans) pursuant to the terms of any and all
effective assignment agreements to which such Lender is a party, and (b) any
Additional Tranche(s) activated by Borrowers.  For the avoidance of doubt, the
aggregate Revolving Loan Commitment Amount of all Lenders on the Closing Date
shall be $2,000,000 and if the Additional Tranche is fully activated by
Borrowers pursuant to the terms of the Agreement such amount shall increase to
$10,000,000.

32

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.

“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.

“Revolving Loan Outstandings” means, at any time of calculation, without
duplication, (a)  the then existing aggregate outstanding principal amount of
Revolving Loans, and (b) when used with reference to any single Lender, the then
existing outstanding principal amount of Revolving Loans advanced by such
Lender.

“Revolving Loans” has the meaning set forth in Section 2.1(b).

“SEC” means the United States Securities and Exchange Commission.

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its debts and liabilities (including subordinated and Contingent
Obligations), and (ii) greater than the amount that will be required to pay the
probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (b) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to any
contemplated transaction; and (c) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

“Stated Rate” has the meaning set forth in Section 2.7.

33

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

“Subordinated Debt” means (a) the QNAH Subordinated Debt, (b) the Nuvogen
Subordinated Debt, and (c) any other Debt of Borrowers incurred pursuant to the
terms of the Subordinated Debt Documents and with the prior written consent of
Agent, all of which documents must be in form and substance acceptable to Agent
in its reasonable discretion.  

“Subordinated Debt Documents” means (a) the QNAH Subordinated Debt Documents,
(b) the Nuvogen Subordinated Debt Documents and (c) any other documents
evidencing and/or securing Debt governed by a Subordination Agreement, all of
which documents must be in form and substance acceptable to Agent in its
reasonable discretion.  

“Subordination Agreement” means (a) the QNAH Subordination Agreement, (b) the
Nuvogen Subordination Agreement and (c) any other agreement between Agent and
another creditor of Borrowers, as the same may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
thereof, pursuant to which the Debt owing from any Borrower(s) and/or the Liens
securing such Debt granted by any Borrower(s) to such creditor are subordinated
in any way to the Obligations and the Liens created under the Security
Documents, the terms and provisions of such Subordination Agreements to have
been agreed to by and be acceptable to Agent in the exercise of its reasonable
discretion.

“Subsidiary” means, with respect to any Person, (a) any corporation (or any
foreign equivalent thereof) of which an aggregate of more than fifty percent
(50%) of the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether,
at the time, capital stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
more than fifty percent (50%) of such capital stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company (or any foreign equivalent thereof) in which such Person and/or one or
more Subsidiaries of such Person shall have an interest (whether in the form of
voting or participation in profits or capital contribution) of more than fifty
percent (50%) or of which any such Person is a general partner or may exercise
the powers of a general partner.  Unless the context otherwise requires, each
reference to a Subsidiary shall be a reference to a Subsidiary of a Borrower.

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such “swap agreement”.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earlier to occur of (a) the Maturity Date, (b) any
date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

34

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“United States” means the United States of America.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.8(c)(i).

“Withholding Agent” means any Borrower or Agent.

“Work-In-Process” means Inventory that is not a Product that is finished and
approved by a Borrower in accordance with applicable Laws and such Borrower’s
normal business practices for release and delivery to customers.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Accounting Terms and Determinations

.  Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including, without
limitation, determinations made pursuant to the exhibits hereto) shall be made,
and all financial statements required to be delivered hereunder shall be
prepared on a consolidated basis in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of
each Borrower and its Consolidated Subsidiaries delivered to Agent and each of
the Lenders on or prior to the Closing Date except, in the case of unaudited
financial statements, for the lack of footnotes, for being subject to year-end
audit adjustments, and with  respect to non-cash stock-based compensation. If at
any time any change in GAAP would affect the computation of any financial ratio
or financial requirement set forth in any Financing Document, and either
Borrowers or the Required Lenders shall so request, Agent, the Lenders and
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided, however, that until so amended,
(a) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (b) Borrowers shall provide to Agent and
the Lenders financial statements and other documents required under this
Agreement which include a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP; provided
further, however, that any obligations of a Person under a lease (whether
existing now or entered into in the future) that is not (or would not be) a
capital lease obligation under GAAP as in effect as of the date of this
Agreement (including, for the avoidance of doubt, for purposes of the definition
of “Permitted Debt”) shall not be treated as a capital lease obligation solely
as a result of the adoption of changes in GAAP). Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Debt or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value”, as defined therein.

Other Definitional and Interpretive Provisions

.  References in this Agreement to “Articles”, “Sections”, “Annexes”,
“Exhibits”, or “Schedules” shall be to Articles, Sections, Annexes, Exhibits or
Schedules of or to this Agreement unless otherwise specifically provided.  Any
term defined herein may be used in the singular or plural.  “Include”,
“includes” and “including” shall be deemed to be followed by “without
limitation”.  Except as otherwise specified or limited herein, references to any

35

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Person include the successors and assigns of such Person.  References “from” or
“through” any date mean, unless otherwise specified, “from and including” or
“through and including”, respectively.  Unless otherwise specified herein, the
settlement of all payments and fundings hereunder between or among the parties
hereto shall be made in lawful money of the United States and in immediately
available funds.  References to any statute or act shall include all related
current regulations and all amendments and any successor statutes, acts and
regulations.  All amounts used for purposes of financial calculations required
to be made herein shall be without duplication.  References to any statute or
act, without additional reference, shall be deemed to refer to federal statutes
and acts of the United States.  References to any agreement, instrument or
document shall include all schedules, exhibits, annexes and other attachments
thereto.  References to capitalized terms that are not defined herein, but are
defined in the UCC, shall have the meanings given them in the UCC.  All
references herein to times of day shall be references to daylight or standard
time, as applicable.

Section 1.4Settlement and Funding Mechanics.  Unless otherwise specified herein,
the settlement of all payments and fundings hereunder between or among the
parties hereto shall be made in lawful money of the United States and in
immediately available funds.

Section 1.5Time is of the Essence.  Time is of the essence in Borrower’s and
each other Credit Party’s performance under this Agreement and all other
Financing Documents.

Section 1.6Time of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight savings or standard,
as applicable).

Article 2 - LOANS

Section 2.1Loans.

(a)Reserved.

(b)Revolving Loans.

(i)Revolving Loans and Borrowings.  On the terms and subject to the conditions
set forth herein, each Lender severally agrees to make loans to Borrowers from
time to time as set forth herein (each a “Revolving Loan”, and collectively,
“Revolving Loans”) equal to such Lender’s Revolving Loan Commitment Percentage
of Revolving Loans requested by Borrowers hereunder, provided, however, that
after giving effect thereto, the Revolving Loan Outstandings shall not exceed
the Revolving Loan Limit.  Borrowers shall deliver to Agent a Notice of
Borrowing with respect to each proposed borrowing of a Revolving Loan, such
Notice of Borrowing to be delivered before 1:00 p.m. (Eastern time) two (2)
Business Days prior to the date of such proposed borrowing.  Each Borrower and
each Revolving Lender hereby authorizes Agent to make Revolving Loans on behalf
of Revolving Lenders, at any time in its sole discretion, to pay principal owing
in respect of the Loans and interest, fees, expenses and other charges payable
by any Credit Party from time to time arising under this Agreement or any other
Financing Document.  The Borrowing Base shall be determined by Agent based on
the most recent Borrowing Base Certificate delivered to Agent in accordance with
this Agreement and such other information as may be available to Agent.  Without
limiting any other rights and remedies of Agent hereunder or under the other
Financing Documents, the Revolving Loans shall be subject to Agent’s continuing
right to withhold from the Borrowing Base reserves, and to increase and decrease
such reserves from time to time, if and to the extent that in Agent’s good faith
credit judgment and discretion, such reserves are necessary.  

36

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

(ii)Mandatory Revolving Loan Repayments and Prepayments.

(A)The Revolving Loan Commitment shall terminate on the Termination Date.  On
such Termination Date, there shall become due, and Borrowers shall pay, the
entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid Obligations pertaining thereto incurred to, but excluding the
Termination Date; provided, however, that such payment is made not later than
12:00 Noon (Eastern time) on the Termination Date.

(B)If at any time the Revolving Loan Outstandings exceed the Revolving Loan
Limit, then, on the next succeeding Business Day, Borrowers shall repay the
Revolving Loans, in an aggregate amount equal to such excess.

(C)Principal payable on account of Revolving Loans shall be payable by Borrowers
to Agent (I) immediately upon the receipt by any Borrower or Agent of any
payments on or proceeds from any of the Accounts, to the extent of such payments
or proceeds, as further described in Section 2.11 below, and (II) in full on the
Termination Date.

(iii)Optional Prepayments.  Borrowers may from time to time prepay the Revolving
Loans in whole or in part; provided, however, that any such partial prepayment
shall be in an amount equal to $100,000 or a higher integral multiple of
$25,000.  For the avoidance of doubt, nothing in this clause shall permit
termination of the Revolving Loan Commitment by Borrower other than in
accordance with Section 2.12(b).

(iv)LIBOR Rate.  

(A) Except as provided in subsection (C) below, Revolving Loans shall accrue
interest at the LIBOR Rate plus the Applicable Margin.  

(B)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.  In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the

37

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.

(C)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain Loans bearing interest based upon the LIBOR Rate or to continue such
funding or maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender and
(I) in the case of any outstanding Loans of such Lender bearing interest based
upon the LIBOR Rate, the date specified in such Lender’s notice shall be deemed
to be the last day of the Interest Period of such Loans, and interest upon such
Lender’s Loans thereafter shall accrue interest at Base Rate plus the Applicable
Margin, and (II)  such Loans shall continue to accrue interest at Base Rate plus
the Applicable Margin until such Lender determines that it would no longer be
unlawful or impractical to maintain such Loans at the LIBOR Rate.

(D)Anything to the contrary contained herein notwithstanding, neither Agent nor
any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

(v)Restriction on Termination.  Notwithstanding any prepayment of the Revolving
Loan Outstandings or any other termination of Lenders’ Credit Exposure under
this Agreement, Agent and Lenders shall have no obligation to release any of the
Collateral securing the Obligations under this Agreement while any portion of
the Affiliated Obligations shall remain outstanding.

(c)Additional Tranches.  After the Closing Date, so long as no Default or Event
of Default exists and subject to the terms of this Agreement, with the prior
written consent of Agent and all Lenders in their sole discretion, the Revolving
Loan Commitment may be increased upon the written request of Borrower
Representative (which such request shall state the aggregate amount of the
Additional Tranche requested and shall be made at least thirty (30) days prior
to the proposed effective date of such Additional Tranche) to Agent to activate
an Additional Tranche; provided, however, that Agent and Lenders shall have no
obligation whatsoever to consent to any requested activation of an Additional
Tranche and the written consent of Agent and all Lenders shall be required in
order to activate an Additional Tranche.  Upon activating an Additional Tranche,
each Lender’s Revolving Loan Commitment shall increase by a proportionate amount
so as to maintain the same Pro Rata Share of the Revolving Loan Commitment as
such Lender held immediately prior to such activation.  In the event Agent and
all Lenders do not consent to the activation of a requested Additional Tranche
within thirty (30) days after receiving a written request from Borrower
Representative, then the Revolving Loan Commitment shall not be increased and,
within the next ninety (90) days, Borrowers may terminate this Agreement upon
written notice to Agent and, if the Borrowing Base on the date of such request
would have supported such increased Revolving Loan Commitment, upon repayment in
full of all Obligations, no fee shall be due pursuant to Section 2.2(g) in
connection with such termination.

Interest, Interest Calculations and Certain Fees

.  

(a)Interest.  From and following the Closing Date, except as expressly set forth
in this Agreement, Loans and the other Obligations shall bear interest at the
sum of the LIBOR Rate plus

38

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

the Applicable Margin.  Interest on the Loans shall be paid in arrears on the
first (1st) day of each month and on the maturity of such Loans, whether by
acceleration or otherwise.  Interest on all other Obligations shall be payable
upon demand.  For purposes of calculating interest, all funds transferred to the
Payment Account for application to any Revolving Loans shall be subject to a
five (5) Business Day clearance period and all interest accruing on such funds
during such clearance period shall accrue for the benefit of Agent, and not for
the benefit of the Lenders.

(b)Unused Line Fee. From and following the date that is the earlier of (i) June
1, 2018 and (ii) the first day of the first full calendar month following the
initial borrowing of the Revolving Loans hereunder, Borrowers shall pay Agent,
for the benefit of all Lenders committed to make Revolving Loans, in accordance
with their respective Pro Rata Shares, a fee in an amount equal to (1) if the
average daily balance of the sum of the Revolving Loan Outstandings during the
preceding month is greater than or equal to the Minimum Balance: (i) (A) the
Revolving Loan Commitment minus (B) the average daily balance of the sum of the
Revolving Loan Outstandings during the preceding month, multiplied by (ii) one
half of one percent (0.50%) per annum or (2) if the Minimum Balance is greater
than the average daily balance of the sum of the Revolving Loan Outstandings
during the preceding month: (i) (A) the Revolving Loan Commitment minus (B) the
Minimum Balance, multiplied by (ii) one half of one percent (0.50%) per annum. 
The unused line fee shall be paid monthly in arrears on the first day of each
month and shall be deemed fully earned when due and payable and, once paid,
shall be non-refundable.

(c)Fee Letter.  In addition to the other fees set forth herein, the Borrowers
agree to pay Agent the fees set forth in the Fee Letter.

(d)Minimum Balance Fee.  On the first day of each month, commencing on the
earlier of (i) June 1, 2018 and (ii) the first day of the first full calendar
month following the initial borrowing of the Revolving Loans hereunder,
Borrowers agree to pay to Agent, for the ratable benefit of all Lenders, the sum
of the Minimum Balance Fees due for the prior month.  The Minimum Balance Fee
shall be deemed fully earned when due and payable and, once paid, shall be
non-refundable.  

(e)Collateral Management Fee.  Commencing on the earlier of (i) June 1, 2018 and
(ii) the first day of the first full calendar month following the initial
borrowing of the Revolving Loans hereunder, Borrowers shall pay Agent, for its
own account and not for the benefit of any other Lenders, a fee in an amount
equal to the product obtained by multiplying (i) the greater of (A) the average
end-of-day principal balance of Revolving Loans outstanding during the
immediately preceding month and (B) the Minimum Balance, by (ii) one half of one
percent (0.50%) per annum.  For purposes of calculating the average end-of-day
principal balance of Revolving Loans, all funds paid into the Payment Account
(or which were required to be paid into the Payment Account hereunder) or
otherwise received by Agent for the account of Borrowers shall be subject to a
five (5) Business Day clearance period.  The collateral management fee shall be
payable monthly in arrears on the first day of each calendar month and shall be
deemed fully earned when due and payable and, once paid, shall be
non-refundable.

(f)Origination Fee.  Contemporaneous with Borrowers’ execution of this
Agreement, Borrowers shall pay Agent, for the benefit of all Lenders committed
to make Revolving Loans on the Closing Date, in accordance with their respective
Pro Rata Shares, a fee in an amount equal to (i) the Revolving Loan Commitment,
multiplied by (ii) one half of one percent (0.50%).  Upon the activation of any
Additional Tranche in accordance with Section 2.1(c) hereof, Borrowers shall pay
Agent, for the benefit of all Lenders committed to make Revolving Loans on the
date such Additional Tranche is activated, in accordance with their respective
Pro Rata Share, a fee in an amount equal to (i) such Additional Tranche,
multiplied by (ii) one half of one percent (0.50%).

39

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

(g)Deferred Revolving Loan Origination Fee.  If Lenders’ funding obligations in
respect of the Revolving Loan Commitment under this Agreement terminate or are
permanently reduced for any reason (whether by voluntary termination by
Borrowers, by reason of the occurrence of an Event of Default or otherwise)
prior to the Maturity Date, Borrowers shall pay to Agent on the date of such
reduction, for the benefit of all Lenders committed to make Revolving Loans on
the Closing Date, a fee as compensation for the costs of such Lenders being
prepared to make funds available to Borrowers under this Agreement, equal to an
amount determined by multiplying the amount of the Revolving Loan Commitment so
terminated or permanently reduced by the following applicable percentage amount:
(w) three percent (3.0%) if such prepayment occurs on or prior to the first
anniversary of the Closing Date, (x) two percent (2.0%) if such prepayment
occurs after the first anniversary of the Closing Date but on or prior to the
second anniversary of the Closing Date, (y) one percent (1.0%) if such
prepayment occurs after the second anniversary of the Closing Date and prior to
or on the third anniversary of the Closing Date, and (z) zero percent (0%) if
such prepayment occurs after the third anniversary of the Closing Date. All fees
payable pursuant to this paragraph shall be deemed fully-earned and
non-refundable as of the Closing Date.  

(h)Reserved.

(i)Reserved.

(j)Audit Fees.  Borrowers shall pay to Agent, for its own account and not for
the benefit of any other Lenders, all reasonable fees and expenses in connection
with audits and inspections of Borrowers’ books and records, audits, valuations
or appraisals of the Collateral, audits of Borrowers’ compliance with applicable
Laws and such other matters as Agent shall deem appropriate, which shall be due
and payable on the first Business Day of the month following the date of
issuance by Agent of a written request for payment thereof to Borrowers.

(k)Wire Fees.   Borrowers shall pay to Agent, for its own account and not for
the account of any other Lenders, on written demand, fees for incoming and
outgoing wires made for the account of Borrowers, such fees to be based on
Agent’s then current wire fee schedule (available upon written request of the
Borrowers).

(l)Late Charges.  If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to two percent (2.0%) of each
delinquent payment.

(m)Computation of Interest and Related Fees.  All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.  The date of funding of a Loan shall be included
in the calculation of interest.  The date of payment of a Loan shall be excluded
from the calculation of interest.  If a Loan is repaid on the same day that it
is made, one (1) day’s interest shall be charged.  

(n)Automated Clearing House Payments.  If Agent (or its designated servicer or
trustee on behalf of a securitization vehicle) so elects, monthly payments of
principal, interest, fees, expenses or any other amounts due and owing from
Borrower to Agent hereunder shall be paid to Agent by Automated Clearing House
debit of immediately available funds from the financial institution account
designated by Borrower Representative in the Automated Clearing House debit
authorization executed by Borrowers or Borrower Representative in connection
with this Agreement, and shall be

40

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

effective upon receipt.  Borrowers shall execute any and all forms and
documentation necessary from time to time to effectuate such automatic
debiting.  In no event shall any such payments be refunded to Borrowers.

Notes

.  The portion of the Loans made by each Lender shall be evidenced, if so
requested by such Lender, by one or more promissory notes executed by Borrowers
on a joint and several basis (each, a “Note”) in an original principal amount
equal to such Lender’s Revolving Loan Commitment Amount.  Upon activation of the
Additional Tranche in accordance with Section 2.1(c) hereof, Borrowers shall
deliver to each Lender to whom Borrowers previously delivered a Note, a restated
Note evidencing such Lender’s Revolving Loan Commitment Amount.

Section 2.4Reserved.

Section 2.5Reserved.

Section 2.6General Provisions Regarding Payment; Loan Account.

(a)All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim.  If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension
thereto).  Any payments received in the Payment Account before 12:00 Noon
(Eastern time) on any date shall be deemed received by Agent on such date, and
any payments received in the Payment Account at or after 12:00 Noon (Eastern
time) on any date shall be deemed received by Agent on the next succeeding
Business Day.  

(b)Agent shall maintain a loan account (the “Loan Account”) on its books to
record Loans and other extensions of credit made by the Lenders hereunder or
under any other Financing Document, and all payments thereon made by each
Borrower.  All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time.  The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document.  Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement).  Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.

Maximum Interest

.  In no event shall the interest charged with respect to the Loans or any other
Obligations of any Borrower under any Financing Document exceed the maximum
amount permitted under the laws of the State of New York or of any other
applicable jurisdiction.  Notwithstanding anything to the contrary herein or
elsewhere, if at any time the rate of interest payable hereunder or under any
Note or other Financing Document (the “Stated Rate”) would exceed the highest
rate of interest permitted under any applicable law to be charged (the “Maximum
Lawful Rate”), then

41

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

for so long as the Maximum Lawful Rate would be so exceeded, the rate of
interest payable shall be equal to the Maximum Lawful Rate; provided, however,
that if at any time thereafter the Stated Rate is less than the Maximum Lawful
Rate, each Borrower shall, to the extent permitted by law, continue to pay
interest at the Maximum Lawful Rate until such time as the total interest
received is equal to the total interest which would have been received had the
Stated Rate been (but for the operation of this provision) the interest rate
payable.  Thereafter, the interest rate payable shall be the Stated Rate unless
and until the Stated Rate again would exceed the Maximum Lawful Rate, in which
event this provision shall again apply.  In no event shall the total interest
received by any Lender exceed the amount which it could lawfully have received
had the interest been calculated for the full term hereof at the Maximum Lawful
Rate. If, notwithstanding the prior sentence, any Lender has received interest
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance of the Loans or to other
amounts (other than interest) payable hereunder, and if no such principal or
other amounts are then outstanding, such excess or part thereof remaining shall
be paid to Borrowers.  In computing interest payable with reference to the
Maximum Lawful Rate applicable to any Lender, such interest shall be calculated
at a daily rate equal to the Maximum Lawful Rate divided by the number of days
in the year in which such calculation is made.

Section 2.8Taxes; Capital Adequacy.  

(a)All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
present or future Taxes, except as required by applicable Law. If any applicable
law (as determined in the good faith discretion of an applicable Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and if any such withholding or deduction is in respect of any Indemnified
Taxes, then the Borrowers shall pay such additional amount or amounts as is
necessary to ensure that the net amount actually received by Agent and each
Lender will equal the full amount Agent and such Lender would have received had
no such withholding or deduction been required (including, without limitation,
such withholdings and deductions applicable to additional sums payable under
this Section 2.8).  After payment of any Tax by a Borrower to a Governmental
Authority pursuant to this Section 2.8, such Borrower shall promptly forward to
Agent the original or a certified copy of an official receipt, a copy of the
return reporting such payment, or other documentation satisfactory to Agent
evidencing such payment to such authority. Borrowers shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of Agent timely reimburse it for the payment of, any Other Taxes.

(b)The Borrowers shall indemnify Agent and Lenders, within ten (10) days after
demand thereof, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.8) payable or paid by Agent or any Lender or required to be
withheld or deducted from a payment to Agent or any Lender and any expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
and Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate in reasonable detail as to the amount of
such payment or liability delivered to Borrowers by a Lender (with a copy to
Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(c)Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Financing Document shall deliver to
Borrower Representative and Agent, at the time or times prescribed by applicable
Law or reasonably requested by Borrower Representative or Agent, such properly
completed and executed documentation reasonably

42

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

requested by Borrower Representative or Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by Borrower Representative or Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by Borrowers or Agent as will enable Borrowers or Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.8(c)(i),
2.8(c)(ii) and 2.8(e) below) shall not be required if in such Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.  

(i)Each Lender that is not a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes and is a
party hereto on the Closing Date or purports to become an assignee of an
interest pursuant to Section 11.17(a) after the Closing Date (unless such Lender
was already a Lender hereunder immediately prior to such assignment) (each such
Lender a “Foreign Lender”) shall, to the extent permitted by Law, execute and
deliver to Borrower Representative and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower Representative or Agent) whichever
of the following is applicable:  (A) in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party,
(x) with respect to payments of interest under any Financing Document, two
(2) properly completed and executed originals of United States Internal Revenue
Service (“IRS”) Forms W-8BEN or W-8BEN-E (or successor form) establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Financing Documents, two (2) properly completed
and executed originals of IRS Forms W-8BEN or W-8BEN-E (or successor form)
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(B) two (2) executed originals of Form W-8ECI (or successor form); (C) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit E-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) two (2) executed
originals of IRS Forms W-8BEN or W-8BEN-E (or successor form); (D) to the extent
a Foreign Lender is not the beneficial owner, two (2) executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (or
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9 (or successor form), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-4 on behalf of each such direct and indirect partner;
or (E) other applicable forms, certificates or documents prescribed by the
IRS.  Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower Representative and
Agent in writing of its legal inability to do so.  In addition, to the extent
permitted by applicable Law, such forms shall be delivered by each Foreign
Lender upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender.  Each Foreign Lender shall promptly notify Borrower
Representative at any time it determines that it is no longer in a position to
provide any

43

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

previously delivered certificate to Borrower Representative (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).  

(ii)Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes and is a
party hereto on the Closing Date or purports to become an assignee of an
interest pursuant to Section 11.17(a) after the Closing Date (unless such Lender
was already a Lender hereunder immediately prior to such assignment) shall, to
the extent permitted by Law, provide to Borrower Representative and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower
Representative or Agent), a properly completed and executed IRS Form W-9 or any
successor form certifying as to such Lender’s entitlement to an exemption from
U.S. backup withholding and other applicable forms, certificates or documents
prescribed by the IRS or reasonably requested by Borrower Representative or
Agent.  Each such Lender shall promptly notify Borrowers at any time it
determines that any certificate previously delivered to Borrower Representative
(or any other form of certification adopted by the U.S. governmental authorities
for such purposes) is no longer valid.  

(iii)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower Representative or Agent), executed
copies of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrowers or Agent to determine the withholding or
deduction required to be made.

(d)If any Lender determines, in its sole discretion exercised in good faith,
that it has received a refund in respect of any Taxes as to which it has been
indemnified by any Borrower pursuant to this Section 2.8 (including by the
payment of additional amounts pursuant to this Section 2.8), then it shall
promptly pay an amount equal to such refund to Borrowers, net of all reasonable
out-of-pocket expenses of such Lender or of Agent with respect thereto,
including any Taxes; provided, however, that Borrowers, upon the written request
of such Lender or Agent, agree to repay any amount paid over to Borrowers to
such Lender or to Agent (plus any related penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such Lender or
Agent is required, for any reason, to disgorge or otherwise repay such
refund.  Notwithstanding anything to the contrary in this Section 2.8, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.8(d) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This Section 2.8 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(e)If a payment made to a Lender under any Financing Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower Representative and Agent at the time or times
prescribed by Law and at such time or times reasonably requested by Borrower
Representative or Agent such documentation prescribed by applicable Law
(including as prescribed by

44

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower Representative or Agent as may be necessary for
Borrowers and Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (e), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(f)Each Lender shall severally indemnify Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Credit Party has not already indemnified Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.17 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with any Financing Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender under any Financing Document or
otherwise payable by Agent to such Lender from any other source against any
amount due to Agent under this paragraph (f).

(g)Each party’s obligations under Section 2.8(a) through (f) shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
Obligations hereunder.

(h)If any Lender shall reasonably determine that the adoption or taking effect
of, or any change in, any applicable Law regarding capital adequacy, in each
instance, after the Closing Date, or any change after the Closing Date in the
interpretation, administration or application thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or the compliance by any Lender or any
Person controlling such Lender with any request, guideline or directive
regarding capital adequacy (whether or not having the force of Law) of any such
Governmental Authority, central bank or comparable agency adopted or otherwise
taking effect after the Closing Date, has or would have the effect of reducing
the rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such controlling Person could have achieved but for such
adoption, taking effect, change, interpretation, administration, application or
compliance (taking into consideration such Lender’s or such controlling Person’s
policies with respect to capital adequacy) then from time to time, upon demand
by such Lender (which demand shall be accompanied by a certificate setting forth
the basis for such demand and a calculation of the amount thereof in reasonable
detail, a copy of which shall be furnished to Agent), Borrowers shall promptly
pay to such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction, so long as such amounts have accrued on
or after the day which is two hundred seventy (270) days prior to the date on
which such Lender first made demand therefor; provided that notwithstanding
anything in this Agreement to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued; provided,
further, that this Section 2.8(h) shall only apply to Taxes that are not (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, or (C) Connection Income Taxes.

45

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

(i)If any Lender requests compensation under either Section 2.1(b)(iv) or
Section 2.8(h), or requires Borrowers to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.8, then, upon the written request of Borrower Representative, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder (subject to the provisions of Section 11.17) to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or materially reduce amounts
payable pursuant to any such Section, as the case may be, in the future,
(ii) would not subject such Lender to any unreimbursed cost or expense and
(iii) would not otherwise be disadvantageous to such Lender (as determined in
its sole good faith discretion).  Without limitation of the provisions of
Section 12.14, each Borrower hereby agrees to pay all reasonable and documented,
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 2.9Appointment of Borrower Representative.  

(a)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, and Borrowing Base Certificates, give instructions with respect to
the disbursement of the proceeds of the Loans, giving and receiving all other
notices and consents hereunder or under any of the other Financing Documents and
taking all other actions (including in respect of compliance with covenants) in
the name or on behalf of any Borrower or Borrowers pursuant to this Agreement
and the other Financing Documents.  Agent and Lenders may disburse the Loans to
such bank account of Borrower Representative or a Borrower or otherwise make
such Loans to a Borrower, in each case as Borrower Representative may designate
or direct, without notice to any other Borrower.  Notwithstanding anything to
the contrary contained herein, Agent may at any time and from time to time
require that Loans to or for the account of any Borrower be disbursed directly
to an operating account of such Borrower.

(b)Borrower Representative hereby accepts the appointment by Borrowers to act as
the agent and attorney-in-fact of Borrowers pursuant to this Section
2.9.  Borrower Representative shall ensure that the disbursement of any Loans
that are at any time requested by or to be remitted to or for the account of a
Borrower, shall be remitted or issued to or for the account of such Borrower.

(c)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent, Lenders with respect to the Obligations or otherwise under
or in connection with this Agreement and the other Financing Documents.

(d)Any notice, election, representation, warranty, agreement or undertaking made
or delivered by or on behalf of any Borrower by Borrower Representative shall be
deemed for all purposes to have been made or delivered by such Borrower, as the
case may be, and shall be binding upon and enforceable against such Borrower to
the same extent as if made or delivered directly by such Borrower.

(e)No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent.  If the
Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor).  Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
“Borrower Representative” means such successor Borrower Representative for all
purposes of this Agreement and the other

46

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Financing Documents, and the retiring or terminated Borrower Representative’s
appointment, powers and duties as Borrower Representative shall be thereupon
terminated.

Section 2.10Joint and Several Liability; Rights of Contribution; Subordination
and Subrogation.

(a)Borrowers are defined collectively to include all Persons named as one of the
Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein.  Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement.  Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons.  Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower.  In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken
together.  By way of illustration, but without limiting the generality of the
foregoing, the terms of Section 10.1 of this Agreement are to be applied to each
individual Person named as one of the Borrowers herein (as well as to all such
Persons taken as a whole), such that the occurrence of any of the events
described in Section 10.1 of this Agreement as to any Person named as one of the
Borrowers herein shall constitute an Event of Default even if such event has not
occurred as to any other Persons named as the Borrowers or as to all such
Persons taken as a whole.

(b)Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below).  Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to constitute a Fraudulent Conveyance, and the
liability of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly.  For purposes hereof, the term “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title II of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the applicable provisions of any fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

(c)Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement or by law) and without affecting the
liability of any Borrower hereunder, at any time and from time to time, to
(i) renew, extend or otherwise increase the time for payment of the Obligations;
(ii) with the written agreement of any Borrower, change the terms relating to
the Obligations or otherwise modify, amend or change the terms of any Note or
other agreement, document or instrument now or hereafter executed by any
Borrower and delivered to Agent for any Lender; (iii) accept partial payments of
the Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale

47

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

thereof as Agent, in its sole discretion, may determine; and (vi) settle,
release, compromise, collect or otherwise liquidate the Obligations and any
Collateral therefor in any manner, all guarantor and surety defenses being
hereby waived by each Borrower.  Except as specifically provided in this
Agreement or any of the other Financing Documents, Agent shall have the
exclusive right to determine the time and manner of application of any payments
or credits, whether received from any Borrower or any other source, and such
determination shall be binding on all Borrowers.  All such payments and credits
may be applied, reversed and reapplied, in whole or in part, to any of the
Obligations that Agent shall determine, in its sole discretion, without
affecting the validity or enforceability of the Obligations of the other
Borrower.

(d)Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

(e)Borrowers hereby agree, as between themselves, that to the extent that Agent,
on behalf of Lenders, shall have received from any Borrower any Recovery Amount
(as defined below), then the paying Borrower shall have a right of contribution
against each other Borrower in an amount equal to such other Borrower’s
contributive share of such Recovery Amount; provided, however, that in the event
any Borrower suffers a Deficiency Amount (as defined below), then the Borrower
suffering the Deficiency Amount shall be entitled to seek and receive
contribution from and against the other Borrowers in an amount equal to the
Deficiency Amount; and provided, further, that in no event shall the aggregate
amounts so reimbursed by reason of the contribution of any Borrower equal or
exceed an amount that would, if paid, constitute or result in Fraudulent
Conveyance.  Until all Obligations have been paid and satisfied in full (other
than contingent indemnification obligations for which no claim has been made),
no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower, or (ii) a payment made by any other Guarantor under any
Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property.  The right of each Borrower to receive any contribution under this
Section 2.10(e) or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of such
other Borrower by reason of any performance of such Borrower of its joint and
several obligations hereunder, until the Obligations have been indefeasibly paid
and satisfied in full, and no Borrower shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been indefeasibly
paid and satisfied in full (other than contingent indemnification obligations
for which no claim has been made).  As used in this Section 2.10(e), the term
“Recovery Amount” means the amount of proceeds received by or credited to Agent
from the exercise of any remedy of the Lenders under this Agreement or the other
Financing Documents, including, without limitation, the sale of any
Collateral.  As used in this Section 2.10(e), the term “Deficiency Amount” means
any amount that is less than the entire amount a Borrower is entitled to receive
by way of contribution or subrogation from, but that has

48

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

not been paid by, the other Borrowers in respect of any Recovery Amount
attributable to the Borrower entitled to contribution, until the Deficiency
Amount has been reduced to Zero Dollars ($0) through contributions and
reimbursements made under the terms of this Section 2.10(e) or otherwise.

Collections and Lockbox Account

.

(a)At all times following the Lockbox Activation Date, Borrowers shall maintain
a Lockbox Account with a United States depository institution designated from
time to time by Agent (the “Lockbox Bank”), subject to the provisions of this
Agreement, and shall execute with the Lockbox Bank a Deposit Account Control
Agreement and such other agreements related to such Lockbox Account as Agent may
require.  If, at any time after the Closing Date, Borrower shall receive an
aggregate amount in excess of $250,000 of collections of Accounts that are paid
by paper check and not via electronic transfer in a calendar month, Borrower
shall promptly provide Agent notice and shall establish, within thirty (30) days
thereafter, a lockbox with the Lockbox Bank and shall execute with the Lockbox
Bank a Deposit Account Control Agreement and such other agreements related to
such Lockbox as Agent may require.  At all times following the Lockbox
Activation Date, Borrowers shall ensure that all collections of Accounts are
paid directly from Account Debtors (i) into the Lockbox for deposit into the
Lockbox Account and/or (ii) directly into the Lockbox Account; provided,
however, unless Agent shall otherwise direct by written notice to Borrowers,
Borrowers shall be permitted to cause Account Debtors who are individuals to pay
Accounts directly to Borrowers, which Borrowers shall then administer and apply
in the manner required below.  All funds deposited into a Lockbox Account shall
be transferred into the Payment Account (or, prior to the time of the initial
borrowing of the Revolving Loans, such Deposit Account of Borrower, as Agent may
direct in its sole discretion) by the close of each Business Day.

(b)[Reserved].  

(c)Notwithstanding anything in any lockbox agreement or Deposit Account Control
Agreement to the contrary, Borrowers agree that they shall be liable for any
fees and charges in effect from time to time and charged by the Lockbox Bank in
connection with the Lockbox, the Lockbox Account, and that Agent shall have no
liability therefor.  Borrowers hereby indemnify and agree to hold Agent harmless
from any and all liabilities, claims, losses and demands whatsoever, including
reasonable attorneys’ fees and expenses, arising from or relating to actions of
Agent or the Lockbox Bank pursuant to this Section or any lockbox agreement or
Deposit Account Control Agreement or similar agreement, except to the extent of
such losses arising solely from Agent’s gross negligence or willful misconduct.

(d)Agent shall apply, on a daily basis, all funds transferred into the Payment
Account pursuant to this Section 2.11 to reduce the outstanding Revolving Loans
in such order of application as Agent shall elect.  If as the result of
collections of Accounts pursuant to the terms and conditions of this Section, a
credit balance exists with respect to the Loan Account, such credit balance
shall not accrue interest in favor of Borrowers, but Agent shall transfer such
funds representing a credit balance that have been received by Agent by 12:00
p.m. (Eastern time) on any Business Day into an account designated by Borrower
Representative by the date that is two (2) Business Days thereafter for so long
as no Event of Default exists.

(e)To the extent that, following the Lockbox Activation Date, any collections of
Accounts or proceeds of other Collateral are not sent directly to the Lockbox or
Lockbox Account but are received by any Borrower, such collections shall be held
in trust for the benefit of Agent pursuant to an express trust created hereby
and immediately remitted, in the form received, to applicable Lockbox or Lockbox
Account.  No such funds received by any Borrower shall be commingled with other
funds of

49

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

the Borrowers.  If any funds received by any Borrower are required to be
deposited to a Lockbox or Lockbox Account and are not so deposited by Borrowers
within five (5) Business Days, then Borrowers shall pay to Agent, for its own
account and not for the account of any other Lenders, a compliance fee equal to
$500 for each day that any such conditions exist.

(f)Borrowers acknowledge and agree that compliance with the terms of this
Section is essential, and that Agent and Lenders will suffer immediate and
irreparable injury and have no adequate remedy at law, if any Borrower, through
acts or omissions, causes or permits Account Debtors to send payments other than
to the Lockbox or Lockbox Accounts or if any Borrower fails to promptly deposit
collections of Accounts or proceeds of other Collateral in the Lockbox Account
as herein required.  Accordingly, in addition to all other rights and remedies
of Agent and Lenders hereunder, Agent shall have the right to seek specific
performance of the Borrowers’ obligations under this Section, and any other
equitable relief as Agent may deem necessary or appropriate, and Borrowers waive
any requirement for the posting of a bond in connection with such equitable
relief.

(g)Borrowers shall not, and Borrowers shall not suffer or permit any Credit
Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change the
procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other
Collateral.  Borrowers shall, and shall cause each Credit Party to, cooperate
with Agent in the identification and reconciliation on a daily basis of all
amounts received in or required to be deposited into the Lockbox Accounts.  If
more than five percent (5%) of the collections of Accounts received by Borrowers
during any given fifteen (15) day period is not identified or reconciled to the
reasonable satisfaction of Agent within ten (10) Business Days of receipt, Agent
shall not be obligated to make further advances under this Agreement until such
amount is identified or is reconciled to the reasonable satisfaction of Agent,
as the case may be.  In addition, if any such amount cannot be identified or
reconciled to the reasonable satisfaction of Agent, Agent may utilize its own
staff or, if it deems necessary, engage an outside auditor, in either case at
Borrowers’ expense (which in the case of Agent’s own staff shall be in
accordance with Agent’s then prevailing customary charges (plus expenses)), to
make such examination and report as may be necessary to identify and reconcile
such amount.

(h)If any Borrower breaches its obligation to direct payments of the proceeds of
the Collateral to the Lockbox Account, Agent, as the irrevocably made,
constituted and appointed true and lawful attorney for Borrowers, may, by the
signature or other act of any of Agent’s authorized representatives (without
requiring any of them to do so), direct any Account Debtor to pay proceeds of
the Collateral to Borrowers by directing payment to the Lockbox Account.

Section 2.12Termination; Restriction on Termination.

(a)Termination by Lenders.  In addition to the rights set forth in Section 10.2,
Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.

(b)Termination by Borrowers.  Upon at least ten (10) Business Days’ prior
written notice and pursuant to payoff documentation in form and substance
satisfactory to Agent and Lenders, Borrowers may, at its option, terminate this
Agreement; provided, however, that no such termination shall be effective until
Borrowers have complied with Section 2.2 and the terms of any Fee Letter and, if
the Additional Tranche shall have been activated hereunder, paid in full all of
the Affiliated Obligations in immediately available funds and terminated the
Affiliated Financing Documents.  Any notice of termination given by Borrowers
shall be irrevocable unless all Lenders otherwise agree in writing and no Lender
shall have any obligation to make any Loans on or after the termination date
stated in such

50

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

notice.  Borrowers may elect to terminate this Agreement in its entirety
only.  No section of this Agreement or type of Loan available hereunder may be
terminated singly.

(c)Effectiveness of Termination.  All of the Obligations shall be immediately
due and payable upon the Termination Date.  All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the
Financing Documents shall survive any such termination and Agent shall retain
their Liens in the Collateral and Agent and each Lender shall retain all of its
rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations and Affiliated Obligations have been
discharged or paid, in full (other than contingent indemnification obligations
for which no claim has been made), in immediately available funds, including,
without limitation, all Obligations under Section 2.2 and the terms of any Fee
Letter resulting from such termination.  Notwithstanding the foregoing or the
payment in full of the Obligations, Agent shall not be required to terminate its
Liens in the Collateral unless, with respect to any loss or damage Agent may
incur as a result of dishonored checks or other items of payment received by
Agent from Borrower or any Account Debtor and applied to the Obligations, Agent
shall, at its option, (a) have received a written agreement satisfactory to
Agent, executed by Borrowers and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and each Lender from any such loss or damage or (b) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
discretion, may deem necessary to protect Agent and each Lender from any such
loss or damage.

Article 3 - REPRESENTATIONS AND WARRANTIES

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

Existence and Power

.  Each Credit Party (a) is an entity as specified on Schedule 3.1 to the
Disclosure Letter, (b) is duly organized, validly existing and in good standing
under the laws of the jurisdiction specified on Schedule 3.1 to the Disclosure
Letter and no other jurisdiction, (c) has the same legal name as it appears in
such Credit Party’s Organizational Documents and an organizational
identification number (if any), in each case as specified on Schedule 3.1 to the
Disclosure Letter, (d) has all powers to own its assets and has powers and all
Permits necessary or desirable in the operation of its business as presently
conducted or as proposed to be conducted, except where the failure to have such
Permits could not reasonably be expected to have a Material Adverse Effect, and
(e) is qualified to do business as a foreign entity in each jurisdiction in
which it is required to be so qualified, which jurisdictions as of the Closing
Date are specified on Schedule 3.1 to the Disclosure Letter, except in the case
of this clause (e) where the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect.  Except as set forth on Schedule 3.1
to the Disclosure Letter, no Credit Party (x) has had, over the five (5) year
period preceding the Closing Date, any name other than its current name, or
(y) was incorporated or organized under the laws of any jurisdiction other than
its current jurisdiction of incorporation or organization.

Organization and Governmental Authorization; No Contravention

.  The execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party (a) are within its powers, (b) have been duly
authorized by all necessary action pursuant to its Organizational Documents, (c)
require no further action by or in respect of, or filing with, any Governmental
Authority and (d) do not violate, conflict with or cause a breach or a default
under (i) any Law applicable to any Credit Party, (ii) any of the Organizational
Documents of any Credit Party, or (iii) any agreement or instrument binding upon
it, except for such violations, conflicts, breaches or

51

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

defaults as could not, with respect to this clause (iii), reasonably be expected
to have a Material Adverse Effect.

Binding Effect

.  Each of the Operative Documents to which any Credit Party is a party
constitutes a valid and binding agreement or instrument of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws relating to the enforcement of creditors’ rights generally
and by general equitable principles.  Each Financing Document has been duly
executed and delivered by each Credit Party party thereto.

Capitalization

.  The authorized equity securities of each of the Credit Parties as of the
Closing Date are as set forth on Schedule 3.4 to the Disclosure Letter.  All
issued and outstanding equity securities of each of the Credit Parties are duly
authorized and validly issued, fully paid, nonassessable, free and clear of all
Liens created by or imposed upon any of the Credit Parties, other than those in
favor of Agent for the benefit of Agent and Lenders, and such equity securities
were issued in compliance with all applicable Laws.  Except as set forth on
Schedule 3.4 to the Disclosure Letter, as of the Closing Date there are no
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from any
Credit Party of any equity securities of any such entity.  

Financial Information

.  All information delivered to Agent and pertaining to the financial condition
of any Credit Party fairly presents in all material respects the financial
position of such Credit Party as of such respective date in conformity with GAAP
(and as to unaudited financial statements, subject to normal year-end
adjustments, and the absence of footnote disclosures and non-cash stock-based
compensation).  Since December 31, 2016, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse
Effect.  

Litigation

.  Except as set forth on Schedule 3.6 to the Disclosure Letter as of the
Closing Date, and except as hereafter disclosed to Agent in writing, there is no
Litigation pending against, or to such Borrower’s knowledge threatened in
writing, against any Credit Party or, to such Borrower’s knowledge, any party to
any Operative Document other than a Credit Party that would reasonably be
expected to result in a judgment against, or liability for, any Credit Party or
any Subsidiary thereof in an amount in excess of $500,000.  There is no
Litigation pending in which an adverse decision would reasonably be expected to
have a Material Adverse Effect or which in any manner draws into question the
validity of any of the Operative Documents.

Ownership of Property

.  Each Borrower and its Subsidiaries are the lawful sole owner of, has good and
marketable title to and is in lawful possession of, or has valid leasehold
interests in, all material properties, accounts and other material assets (real
or personal, tangible, intangible or mixed) purported or reported to be owned or
leased (as the case may be) by such Person (except as may have been disposed of
in the Ordinary Course of Business or otherwise in compliance with the terms
hereof).

No Default

.  No Event of Default, or to such Borrower’s knowledge, Default, has occurred
and is continuing.  No Credit Party is in breach or default under or with
respect to any contract, agreement, lease or other instrument to which it is a
party or by which its property is bound or affected, which breach or default
would reasonably be expected to have a Material Adverse Effect.

Labor Matters

.  As of the Closing Date, there are no strikes or other labor disputes pending
or, to any Borrower’s knowledge, threatened against any Credit Party.  Except as
would not reasonably be expected to result in a Material Adverse Effect, hours
worked and payments made to

52

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

the employees of the Credit Parties have not been in material violation of the
Fair Labor Standards Act or any other applicable Law dealing with such
matters.  All payments due from the Credit Parties, or for which any claim may
be made against any of them, on account of wages and employee and retiree health
and welfare insurance and other benefits have been paid or accrued as a
liability on their books, as the case may be.  The consummation of the
transactions contemplated by the Financing Documents will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which it is a party or by which it is
bound.

Regulated Entities

.  No Credit Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” all within
the meaning of the Investment Company Act of 1940.  

Margin Regulations

.  None of the proceeds from the Loans have been or will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Federal Reserve Board), for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any “margin stock” or for any other purpose which might cause any of
the Loans to be considered a “purpose credit” within the meaning of Regulation
T, U or X of the Federal Reserve Board.

Section 3.12Compliance With Laws; Anti-Terrorism Laws.

(a)Each Credit Party is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which could not reasonably be
expected to have a Material Adverse Effect.

(b)None of the Credit Parties and, to the knowledge of the Credit Parties, none
of their Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled
by a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person.  No
Credit Party nor, to the knowledge of any Credit Party, any of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (A) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

Taxes

.  All federal and material state and material local tax returns, reports and
statements required to be filed by or on behalf of each Credit Party have been
filed with the appropriate Governmental Authorities in all jurisdictions in
which such returns, reports and statements are required to be filed and, except
to the extent subject to a Permitted Contest, all federal and material state and
local Taxes (including real property Taxes) and other charges shown to be due
and payable in respect thereof have been timely paid prior to the date on which
any fine, penalty, interest, late charge or loss may be added thereto for
nonpayment thereof.  Except to the extent subject to a Permitted Contest, all
material state and local sales and use Taxes required to be paid by each Credit
Party have been paid.  All federal and state returns have been filed by each
Credit Party for all periods for which returns were due with respect to employee
income tax withholding, social security and unemployment taxes, and, except to
the extent subject to a Permitted Contest, the amounts shown thereon to be due
and payable have been paid in full or adequate provisions therefor have been
made in each case in all material respects. For purposes of

53

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

this Section 3.13, any state or local tax, assessment, deposit or contribution,
and any return with respect thereto, shall not be considered “material” if it is
equal to or less than $50,000 in the aggregate for all taxes and the nonpayment
thereof or failure to file could not reasonably be expected to have a Material
Adverse Effect.

Section 3.14Compliance with ERISA.  

(a)Each ERISA Plan (and the related trusts and funding agreements) complies in
form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code in all material respects.  Each ERISA Plan which is intended to be
qualified under Section 401(a) of the Code is so qualified, and the United
States Internal Revenue Service has issued a favorable determination letter with
respect to each such ERISA Plan which may be relied on currently.  No Credit
Party has incurred liability for any material excise tax under any of
Sections 4971 through 5000 of the Code.

(b)Except as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, each Borrower and each Subsidiary is in
compliance with the applicable provisions of ERISA and the provision of the Code
relating to ERISA Plans and the regulations and published interpretations
therein.  During the thirty-six (36) month period prior to the Closing Date or
the making of any Loan (i) no steps have been taken to terminate any Pension
Plan, and (ii) no contribution failure has occurred with respect to any Pension
Plan sufficient to give rise to a Lien under Section 303(k) of ERISA or Section
430(k) of the Code and no event has occurred that would give rise to a Lien
under Section 4068 of ERISA.  No condition exists or event or transaction has
occurred with respect to any Pension Plan which could result in the incurrence
by any Credit Party of any material liability, fine or penalty.  Except as would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, no Credit Party has incurred liability to the PBGC (other than
for current premiums) with respect to any employee Pension Plan.  All
contributions (if any) have been made on a timely basis to any Multiemployer
Plan that are required to be made by any Credit Party or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable Law; no Credit Party nor any member of the Controlled
Group has withdrawn or partially withdrawn from any Multiemployer Plan, incurred
any withdrawal liability with respect to any such plan or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any such plan, and no condition has occurred which, if continued, could result
in a withdrawal or partial withdrawal from any such plan, and no Credit Party
nor any member of the Controlled Group has received any notice that any
Multiemployer Plan is in reorganization, that increased contributions may be
required to avoid a reduction in plan benefits  or the imposition of any excise
tax, that any such plan is or has been funded at a rate less than that required
under Section 412 of the Code, that any such plan is or may be terminated, or
that any such plan is or may become insolvent.

Consummation of Operative Documents; Brokers

.   Except for fees payable to Agent and/or Lenders, no broker, finder or other
intermediary has brought about the obtaining, making or closing of the
transactions contemplated by the Operative Documents, and no Credit Party has or
will have any obligation to any Person in respect of any finder’s or brokerage
fees, commissions or other expenses in connection herewith or therewith.

Reserved

.  

Material Contracts

.  Except for the Operative Documents and the other agreements set forth on
Schedule 3.17 to the Disclosure Letter, as of the Closing Date there are no
Material Contracts.  The consummation of the transactions contemplated by the
Financing Documents will not give rise to a right of termination in favor of any
party to any Material Contract (other than any

54

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Credit Party), except for such Material Contracts the noncompliance with which
would not reasonably be expected to have a Material Adverse Effect.  

Compliance with Environmental Requirements; No Hazardous Materials

.  Except in each case as set forth on Schedule 3.18 to the Disclosure Letter,
to the knowledge of Borrowers (after reasonable inquiry):

(a)no notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or threatened in
writing by any Governmental Authority or other Person with respect to any
(i) alleged violation by any Credit Party of any Environmental Law, (ii) alleged
failure by any Credit Party to have any Permits required in connection with the
conduct of its business or to comply with the terms and conditions thereof,
(iii) any generation, treatment, storage, recycling, transportation or disposal
of any Hazardous Materials by any Credit Party, or (iv) release of Hazardous
Materials by any Credit Party; and

(b)no property now owned or leased by any Credit Party and no such property
previously owned or leased by any Credit Party, to which any Credit Party has,
directly or indirectly, transported or arranged for the transportation of any
Hazardous Materials, is listed or, proposed for listing, on the National
Priorities List promulgated pursuant to CERCLA, or CERCLIS (as defined in
CERCLA) or any similar state list or is the subject of federal, state or local
enforcement actions or, to the knowledge of such Borrower, other investigations
which may lead to claims against any Credit Party for clean-up costs, remedial
work, damage to natural resources or personal injury claims, including, without
limitation, claims under CERCLA. 

For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.

Intellectual Property and License Agreements

.  A list of all Registered Intellectual Property of each Credit Party and all
material in-bound license or sublicense agreements, material exclusive out-bound
license or sublicense agreements, or other material rights of any Credit Party
to use Intellectual Property (but excluding in-bound licenses of
over-the-counter software that is commercially available to the public), is set
forth on Schedule 3.19 to the Disclosure Letter on the Closing Date and on each
date such Schedule is required to be updated pursuant to Section
4.16(a).  Except for Permitted Licenses, each Credit Party is the sole owner of
or has valid license rights to its Material Intangible Assets free and clear of
any Liens other than Permitted Liens.  Each patent that is a Material Intangible
Asset is valid and enforceable and no part of such patents has been determined
to be  invalid or unenforceable, in whole or in part (acknowledging that this
shall not preclude Permitted Asset Dispositions under clause (c) thereof) by a
final judgment or other order by any applicable Governmental Authority, and
Borrowers have not received written notice from any third party alleging that
its Intellectual Property infringes any Intellectual Property of that third
party.  

Solvency

.  After giving effect to the Loan advance and the liabilities and obligations
of each Borrower under the Operative Documents, each Borrower is Solvent and the
Credit Parties (taken as a whole) are Solvent.

Full Disclosure

.  None of the written information (financial or otherwise) furnished by or on
behalf of any Credit Party to Agent or any Lender in connection with the
consummation of the transactions contemplated by the Operative Documents,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which such statements were made.  

55

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

All financial projections delivered to Agent and the Lenders by Borrowers (or
their agents) have been prepared on the basis of the assumptions stated
therein.  Such projections represent each Borrower’s best estimate of such
Borrower’s future financial performance and such assumptions are believed by
such Borrower to be fair and reasonable in light of current business conditions;
provided, however, that Borrowers can give no assurance that such projections
will be attained.

Reserved

.  

Subsidiaries

.  Borrowers do not own any stock, partnership interests, limited liability
company interests or other equity securities or Subsidiaries except for
Permitted Investments.

Regulatory Matters

(a).  

(a)All of Borrower’s and its Subsidiaries’ material Products and material
Regulatory Required Permits (limited to those Regulatory Required Permits the
loss of which would  reasonably be expected to have a Material Adverse Effect)
are listed on Schedule 4.17 to the Disclosure Letter on the Closing Date (as
updated from time to time as required under Section 4.15).  With respect to each
Product, (i) Borrower and its Subsidiaries have received, and such Product is
the subject of, all Regulatory Required Permits needed in connection with the
testing, manufacture, marketing or sale of such Product as currently being
conducted by or on behalf of Borrower, and have provided Agent with all notices
and other information required by Section 4.1, and (ii) such Product is being
tested, manufactured, marketed or sold, as the case may be, by Borrowers (or to
Borrower’s knowledge, by any applicable third parties) in material compliance
with all applicable Laws and Regulatory Required Permits.

(b)None of the Borrowers or any Subsidiary thereof are in violation of any
Healthcare Law that would reasonably be expected to result in a Material Adverse
Effect.

(c)No Borrower or any Subsidiary thereof receives any payments directly
(including through any third party payment processor) from Medicare, Medicaid,
or TRICARE.

(d)To Borrower’s knowledge (after reasonable inquiry), none of the Borrower’s or
its Subsidiaries’ officers, directors, employees, shareholders, their agents or
affiliates has made an untrue statement of material fact or fraudulent statement
to the FDA or failed to disclose a material fact required to be disclosed to the
FDA, committed an act, made a statement, or failed to make a statement that
could reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” set forth in 56 Fed. Regulation 46191 (September 10, 1991).

(e)Except as would not reasonably be expected to result in a Material Adverse
Effect, each Product (i) is not adulterated or misbranded within the meaning of
the FDCA; (ii) is not an article prohibited from introduction into interstate
commerce under the provisions of Sections 404, 505 or 512 of the FDCA; (iii)
each Product has been and/or shall be manufactured, imported, possessed, owned,
warehoused, marketed, promoted, sold, labeled, furnished, distributed and
marketed and each service has been conducted in accordance with all applicable
Permits and Laws; and (iv) has been and/or shall be manufactured in accordance
with Good Manufacturing Practices.

(f)No Borrower, nor any Subsidiary thereof, is subject to any proceeding, suit
or, to any Borrower’s knowledge, investigation by any federal, state or local
government or quasi-governmental body, agency, board or authority or any other
administrative or investigative body (including the Office of the Inspector
General of the United States Department of Health and Human

56

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Services),which could reasonably be expected to result in the revocation,
transfer, surrender, suspension of any material Permits of Borrower or any
Subsidiary thereof or otherwise be expected to result in a Material Adverse
Effect.

(g)As of the Closing Date, there have been no Regulatory Reporting Events.

Accuracy of Schedules

.  All information set forth in the Disclosure Letter is true, accurate and
complete in all material respects as of the Closing Date, each date Borrower is
required to update the Disclosure Letter pursuant to Section 4.15, and any other
subsequent date in which Borrower is requested to update such Disclosure Letter;
provided that the foregoing shall not require Borrower to update Schedule 4.16
or Schedule 9.2(b) to the Disclosure Letter except as expressly required under
Section 4.15.  All information set forth in the Perfection Certificate is true,
accurate and complete in all material respects as of the Closing Date and any
other subsequent date in which Borrower is requested to update such certificate;
provided that the foregoing shall not require Borrower to update information on
the Perfection Certificate with respect to Intellectual Property or locations of
Collateral except as expressly required under Section 4.15.  

Article 4 - AFFIRMATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Financial Statements and Other Reports

.  Each Borrower will deliver to Agent:

(a)as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated balance sheet, cash flow and
income statement (including year-to-date results) covering Borrowers’ and its
Consolidated Subsidiaries’ consolidated and consolidating operations during the
period, prepared under GAAP (subject to normal year-end adjustments and the
absence of footnote disclosures), consistently applied, setting forth in
comparative form the corresponding figures as at the end of the corresponding
month of the previous fiscal year and the projected figures for such period
based upon the projections  required hereunder, all in reasonable detail,
certified by a Responsible Officer and in a form reasonably acceptable to Agent;

(b)upon reasonable request of Agent, together with the financial reporting
package described in (a) above, evidence of payment and satisfaction of all
payroll, withholding and similar taxes due and owing by all Borrowers with
respect to the payroll period(s) occurring during such month;

(c)as soon as available, but no later than ninety (90) days after the last day
of Borrower’s fiscal year, audited consolidated and consolidating financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Agent in its reasonable discretion;

(d)within five (5) days of delivery or filing thereof, copies of all statements,
reports and notices made available to Borrower’s security holders or to any
holders of Subordinated Debt and copies of all reports and other filings made by
Borrower with any stock exchange on which any securities of any Borrower are
traded and/or the SEC;

(e)a prompt written report of any legal actions pending or threatened against
any Borrower or any of its Subsidiaries that could reasonably be expected to
result in damages or costs to any Borrower or any of its Subsidiaries of Five
Hundred Thousand Dollars ($500,000) or more;

57

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

(f)in accordance with Section 4.16(a), prompt written notice of an event that
materially and adversely affects the value of any Material Intangible Assets;

(g)within forty-five (45) days after the start of each fiscal year, Borrower’s
annual financial projections, on a quarterly basis, for the forthcoming fiscal
year as approved by Borrower’s Board of Directors;

(h)promptly (but in any event within ten (10) days of any request therefor) such
readily available other budgets, sales projections, operating plans and other
financial information and information, reports or statements regarding the
Borrowers, their business and the Collateral as Agent may from time to time
reasonably request;

(i)together with the monthly financial statements described in (a) above,
deliver to Agent, a duly completed Compliance Certificate signed by a
Responsible Officer setting forth calculations showing monthly cash and cash
equivalents of Borrowers and Borrowers and their Consolidated Subsidiaries and,
as applicable, compliance with the financial covenants set forth in this
Agreement;

(j)within ten (10) days after the last day of each month, deliver to Agent a
duly completed Borrowing Base Certificate signed by a Responsible Officer, with
aged listings of accounts receivable and accounts payable (by invoice
date).  Borrowers shall, within five (5) Business Days of any reasonable request
by Agent, deliver to Agent a schedule of Eligible Accounts denoting the thirty
(30) largest Account Debtors during the calendar quarter most recently ended
prior thereto;

(k)written notice to Agent promptly, but in any event within ten (10) Business
Days of a Responsible Officer of a Borrower receiving written notice or
otherwise becoming aware that:

(i)any development, testing, and/or manufacturing of any Product that is
material to Borrowers’ business should cease;

(ii)the marketing or sales of a Product, which is material to Borrowers’
business and which has been approved for marketing and sale, should cease or
such Product should be withdrawn from the marketplace;

(iii)any Governmental Authority is conducting an investigation or review (other
than routine reviews in the Ordinary Course of Business) of any Regulatory
Required Permit the loss of which could be reasonably expected to result in a
Material Adverse Effect;

(iv)any Regulatory Required Permit, the loss of which could be reasonably
expected to result in a Material Adverse Effect, has been revoked or withdrawn;

(v)any Governmental Authority, including without limitation the FDA, the Office
of the Inspector General of HHS or the United States Department of Justice has
commenced any action against a Credit Party or a Subsidiary thereof, any action
to enjoin a Credit Party or a Subsidiary thereof  from conducting their
businesses at any facility owned or used by them or for any material civil
penalty, injunction, seizure or criminal action;

(vi)receipt by Borrower or any Subsidiary thereof from the FDA a warning letter,
Form FDA-483, “Untitled Letter,” other correspondence or notice setting forth
alleged violations of laws and regulations enforced by the FDA, or any
comparable correspondence from any state or local authority responsible for
regulating drug or medical device products and

58

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

establishments, or any comparable correspondence from any foreign counterpart of
the FDA, or any comparable correspondence from any foreign counterpart of any
state or local authority with regard to any material Product or the manufacture,
processing, packing, or holding thereof;

(vii)any significant failures in the manufacturing of any material Product have
occurred such that the amount of such Product successfully manufactured in
accordance with all specifications thereof and the required payments to be made
to Borrower therefor in any month shall decrease significantly with respect to
the quantities of such Product and payments produced in the prior month; or

(viii)any Borrower or any Subsidiary thereof engaging in any Recalls, Market
Withdrawals, or other forms of product retrieval from the marketplace of any
Products (other than discrete batches or lots that are not material in quantity
or amount and are not made in conjunction with a larger recall) (each of the
events set forth in clauses (i)-(viii) a “Regulatory Reporting Event”);

(l)promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act; and

(m)promptly, but in any event within five (5) Business Days, after any
Responsible Officer of any Borrower obtains knowledge of the occurrence of any
event or change (including, without limitation, any notice of any violation of
Healthcare Laws) that has resulted or would reasonably be expected to result in,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of a Responsible Officer specifying the nature and period of existence of any
such event or change, or specifying the notice given or action taken by such
holder or Person and the nature of such event or change, and what action the
applicable Credit Party or Subsidiary has taken, is taking or proposes to take
with respect thereto.

Documents required to be delivered pursuant to Section 4.1(a) and 4.1(c) (to the
extent any such documents are included in materials filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower Representative posts such documents, or
provides a link thereto, on Borrower Representative’s website on the Internet at
Borrower Representative’s website address.

Payment and Performance of Obligations

.  Each Borrower (a) will pay and discharge, and cause each Subsidiary to pay
and discharge, on a timely basis as and when due, all of their respective
obligations and liabilities, except for such obligations and/or liabilities
(i) that may be the subject of a Permitted Contest, and (ii) the nonpayment or
nondischarge of which could not reasonably be expected to have a Material
Adverse Effect or result in a Lien against any Collateral, except for Permitted
Liens, (b) without limiting anything contained in the foregoing clause (a), pay
all amounts due and owing in respect of its federal Taxes and all other material
amounts due and owing in respect of Taxes (including without limitation, payroll
and withholdings tax liabilities) on a timely basis as and when due, and in any
case prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for nonpayment thereof, except for Taxes subject to a
Permitted Contest, (c) will maintain, and cause each Subsidiary to maintain, in
accordance with GAAP, appropriate reserves for the accrual of all of their
respective obligations and liabilities, and (d) will not breach or permit any
Subsidiary to breach, or permit to exist any default under, the terms of any
lease, commitment, contract, instrument or obligation to which it is a party, or
by which its properties or assets are bound, except for such breaches or
defaults which could not reasonably be expected to have a Material Adverse
Effect.  For purposes of clause 4.2(b) above,

59

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Taxes shall not be considered “material” if they are equal to or less than
$50,000 in the aggregate for all such Taxes and the nonpayment thereof could not
reasonably be expected to have a Material Adverse Effect.

Maintenance of Existence

.  Each Borrower will preserve, renew and keep in full force and effect and in
good standing, and will cause each Subsidiary to preserve, renew and keep in
full force and effect and in good standing, (a)(i) their respective existence
and (ii) their respective qualification to do business and good standing in
their jurisdiction of incorporation, (b) their respective rights, privileges and
franchises necessary or desirable in the normal conduct of business, except with
respect to clauses (a) and (b) above in connection with a transaction permitted
under Section 5.6, and (c) their respective qualification to do business and
good standing in each other jurisdiction except, with respect to clause (b) and
this clause (c), where the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect.

Section 4.4Maintenance of Property; Insurance.

(a)Each Borrower will keep, and will cause each Subsidiary to keep, all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted.  If all or any part of the Collateral useful or
necessary in its business, or upon which any Borrowing Base is calculated,
becomes damaged or destroyed, each Borrower will, and will cause each Subsidiary
to, promptly and completely repair and/or restore the affected Collateral in a
good and workmanlike manner, regardless of whether Agent agrees to disburse
insurance proceeds or other sums to pay costs of the work of repair or
reconstruction.  

(b)Upon completion of any Permitted Contest, Borrowers shall, and will cause
each Subsidiary to, promptly pay the amount due, if any, and deliver to Agent
proof of the completion of the contest and payment of the amount due, if any.

(c)Each Borrower will maintain (i) casualty insurance on all real and personal
property on an all risks basis (including the perils of flood, windstorm and
quake), covering the repair and replacement cost of all such property and
coverage, business interruption and rent loss coverages with extended period of
indemnity (for the period required by Agent from time to time) and indemnity for
extra expense, in each case without application of coinsurance and with agreed
amount endorsements, (ii) general and professional liability insurance
(including products/completed operations liability coverage), and (iii) such
other insurance coverage, in each case against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons; provided, however, that, in no event shall
such insurance be in amounts or with coverage less than, or with carriers with
qualifications inferior to, any of the insurance or carriers in existence as of
the Closing Date (or required to be in existence after the Closing Date under a
Financing Document).  All such insurance shall be provided by insurers having an
A.M. Best policyholders rating reasonably acceptable to Agent.

(d)On or prior to the Closing Date (except as otherwise provided pursuant to
Section 7.4), and at all times thereafter, each Borrower will cause Agent to be
named as an additional insured, assignee and lender loss payee (which shall
include, as applicable, identification as mortgagee), as applicable, on each
insurance policy required to be maintained pursuant to this Section 4.4 pursuant
to endorsements in form and substance reasonably acceptable to Agent.  Borrowers
shall deliver to Agent and the Lenders (i) on the Closing Date, a certificate
from Borrowers’ insurance broker dated such date showing the amount of coverage
as of such date, and that such policies will include effective waivers (whether
under the terms of any such policy or otherwise) by the insurer of all claims
for insurance premiums against all loss payees and additional insureds and all
rights of subrogation against all loss

60

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

payees and additional insureds, and that if all or any part of such policy is
canceled, terminated or expires, the insurer will forthwith give notice thereof
to each additional insured, assignee and loss payee and that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least thirty (30) days (or ten (10) days for non-payment of
premium) after receipt by each additional insured, assignee and loss payee of
written notice thereof, (ii) on an annual basis, and upon the request of any
Lender through Agent from time to time full information as to the insurance
carried, (iii) within ten (10) days of receipt of notice from any insurer, a
copy of any notice of cancellation, nonrenewal or material change in coverage
from that existing on the date of this Agreement, (iv) forthwith, notice of any
cancellation or nonrenewal of coverage by any Borrower, and (v) at least thirty
(30) days prior to expiration of any policy of insurance, evidence of renewal of
such insurance upon the terms and conditions herein required.

(e)In the event any Borrower fails to provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
Borrowers’ expense to protect Agent’s interests in the Collateral.  This
insurance may, but need not, protect such Borrower’s interests.  The coverage
purchased by Agent may not pay any claim made by such Borrower or any claim that
is made against such Borrower in connection with the Collateral.  Such Borrower
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that such Borrower has obtained insurance as required by
this Agreement.  If Agent purchases insurance for the Collateral, Borrowers will
be responsible for the costs of that insurance to the fullest extent provided by
law, including interest and other charges imposed by Agent in connection with
the placement of the insurance, until the effective date of the cancellation or
expiration of the insurance.  The costs of the insurance may be added to the
Obligations.  The costs of the insurance may be more than the cost of insurance
such Borrower is able to obtain on its own.  

Compliance with Laws and Material Contracts

.  Each Borrower will comply, and cause each Subsidiary to comply, with the
requirements of all applicable Laws and Material Contracts, except to the extent
that failure to so comply would not reasonably be expected to (a) have a
Material Adverse Effect, or (b) result in any Lien other than a Permitted Lien
upon a material portion of the assets of any such Person in favor of any
Governmental Authority.

Inspection of Property, Books and Records

.  Each Borrower will keep, and will cause each Subsidiary to keep, proper books
of record substantially in accordance with GAAP in which full, true and correct
entries in all material respects shall be made of all dealings and transactions
in relation to its business and activities; and will permit, and will cause each
Subsidiary to permit, at the sole cost of the applicable Borrower or any
applicable Subsidiary, representatives of Agent and of any Lender to visit and
inspect any of their respective properties, to examine and make abstracts or
copies from any of their respective books and records, to conduct a collateral
audit and analysis of their respective operations and the Collateral, to
evaluate and make physical verifications and appraisals of the Inventory and
other Collateral in any manner and through any medium that Agent considers
advisable, to verify the amount and age of the Accounts, the identity and credit
of the respective Account Debtors, to review the billing practices of Borrowers
and to discuss their respective affairs, finances and accounts with their
respective officers, employees and independent public accountants provided that
such inspections shall be limited to twice per year unless an Event of Default
has occurred and is continuing. Without limiting the foregoing, if Borrowers
have previously reimbursed the agent under the Affiliated Credit Agreement for
two (2) inspections in the applicable calendar year, Borrowers shall not be
required to reimburse Agent for any such inspections conducted hereunder unless
an Event of Default has occurred and is continuing.  In the absence of a Default
or an Event of Default, Agent or any Lender exercising any rights pursuant to
this Section 4.6 shall give the applicable Borrower or any applicable Subsidiary
commercially reasonable prior notice of such exercise.  No notice shall be
required during the existence and continuance of any Default or any time during
which Agent reasonably believes a Default exists.

61

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Use of Proceeds

.   Borrowers shall use the proceeds of the Loans solely for working capital
needs of Borrowers and their Subsidiaries and other general corporate purposes,
including, for the avoidance of doubt, payment of any transaction fees incurred
pursuant to the Financing Documents and the payment in full on the Closing Date
of certain existing Debt.  No portion of the proceeds of the Loans will be used
for family, personal, agricultural or household use.

Estoppel Certificates

.  After written request by Agent which, so long as no Event of Default has
occurred and is continuing, shall be limited to one (1) such report per fiscal
year of Borrowers, Borrowers, within twenty (20) days and at their expense, will
furnish Agent with a statement, duly acknowledged and certified, setting forth
(a) the amount of the original principal amount of the Notes, and the unpaid
principal amount of the Notes, (b) the rate of interest of the Notes, (c) the
date payments of interest and/or principal were last paid, (d) any offsets or
defenses to the payment of the Obligations, and if any are alleged, the nature
thereof, (e) that the Notes and this Agreement have not been modified or if
modified, giving particulars of such modification, and (f) that there has
occurred and is then continuing no Default or if such Default exists, the nature
thereof, the period of time it has existed, and the action being taken to remedy
such Default; provided that Agent shall have provided the Register to Borrower,
upon Borrower’s request, prior to Borrower being required to furnish such
statement to Agent. After written request by Agent which, so long as no Event of
Default has occurred and is continuing, shall be limited to one (1) such request
per twelve (12) month period, Borrowers, within twenty (20) days and at their
expense, will furnish Agent with a certificate, signed by a Responsible Officer
of Borrowers, updating all of the representations and warranties contained in
this Agreement and the other Financing Documents and certifying that all of the
representations and warranties contained in this Agreement and the other
Financing Documents, as updated in accordance with this Agreement from time to
time, are true, accurate and complete as of the date of such certificate (except
to the extent such representation or warranty expressly relates to an earlier
date, in which case such representation or warranty shall be true, accurate and
complete in all material respects as of such earlier date).

Section 4.9Notices of Material Contracts, Litigation and Defaults.  

(a)(i) Borrowers shall promptly (but in any event within five (5) Business Days)
provide written notice to Agent after any Borrower or Subsidiary receives or
delivers any notice of termination or default or similar notice in connection
with any Material Contract, and (ii) Borrower shall provide, together with the
next quarterly Compliance Certificate required to be delivered under this
Agreement, written notice to Agent after any Borrower or Subsidiary (1) executes
and delivers any material amendment, consent, waiver or other modification to
any Material Contract or (2) enters into new Material Contract and shall, upon
request of Agent, promptly provide Agent a copy thereof.

(b)Borrowers shall promptly (but in any event within five (5) Business Days)
provide written notice to Agent (i) of any litigation or governmental
proceedings pending or threatened (in writing) against Borrowers or other Credit
Party which would reasonably be expected to have a Material Adverse Effect with
respect to Borrowers or any other Credit Party or which in any manner calls into
question the validity or enforceability of any Financing Document, (ii) upon any
Borrower becoming aware of the existence of any Default or Event of Default,
(iii) of any strikes or other labor disputes pending or, to any Borrower’s
knowledge, threatened in writing against any Credit Party that would reasonably
be expected to have a Material Adverse Effect, (iv) [reserved], and (v) of all
returns, recoveries, disputes and claims that involve more than $500,000 (other
than returns of demonstration equipment and products).   Borrowers represent and
warrant that Schedule 4.9 to the Disclosure Letter sets forth a complete list of
all matters existing as of the Closing Date for which notice could be required
under this Section and all litigation or governmental proceedings pending or
threatened (in writing) against Borrowers or other Credit Party as of the
Closing Date.

62

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

(c)Borrower shall, and shall cause each Credit Party, to provide such further
information (including copies of such documentation) as Agent or any Lender
shall reasonably request with respect to any of the events or notices described
in clauses (a) and (b) above and any notice given in respect of a Regulatory
Reporting Event.  From the date hereof and continuing through the termination of
this Agreement, Borrower shall, and shall cause each Credit Party to, make
available to Agent and each Lender, without expense to Agent or any Lender, each
Credit Party’s officers, employees and agents and books, to the extent that
Agent or any Lender may deem them reasonably necessary to prosecute or defend
any third-party suit or proceeding instituted by or against Agent or any Lender
with respect to any Collateral or relating to a Credit Party.

Section 4.10Hazardous Materials; Remediation.

(a)If any release or disposal of Hazardous Materials that could reasonably be
expected to have a Material Adverse Effect shall occur or shall have occurred on
any real property or any other assets of any Borrower or any other Credit Party,
such Borrower will cause, or direct the applicable Credit Party to cause, the
prompt containment and removal of such Hazardous Materials and the remediation
of such real property or other assets as is necessary to comply with all
Environmental Laws and Healthcare Laws and to preserve the value of such real
property or other assets.  Without limiting the generality of the foregoing,
each Borrower shall, and shall cause each other Credit Party to, comply with
each Environmental Law and Healthcare Law requiring the performance at any real
property by any Borrower or any other Credit Party of activities in response to
the release or threatened release of a Hazardous Material except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b)Borrowers will provide Agent within thirty (30) days after written  demand
therefor with a bond, letter of credit or similar financial assurance evidencing
to the reasonable satisfaction of Agent that sufficient funds are available to
pay the cost of removing, treating and disposing of any Hazardous Materials or
Hazardous Materials Contamination and discharging any assessment which may be
established on any property as a result thereof, such demand to be made, if at
all, upon Agent’s reasonable business determination that the failure to remove,
treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment could reasonably
be expected to have a Material Adverse Effect.

Section 4.11Further Assurances.

(a)Each Borrower will, and will cause each Subsidiary to, at its own cost and
expense, promptly and duly take, execute, acknowledge and deliver all such
further acts, documents and assurances as may from time to time be necessary or
as Agent or the Required Lenders may from time to time reasonably request in
order to carry out the intent and purposes of the Financing Documents and the
transactions contemplated thereby, including all such actions to (i) establish,
create, preserve, protect and perfect a first priority Lien (subject only to the
Affiliated Intercreditor Agreement and to Permitted Liens) in favor of Agent for
itself and for the benefit of the Lenders on the Collateral (including
Collateral acquired after the date hereof), and (ii) unless Agent shall agree
otherwise in writing, cause all Subsidiaries of Borrowers (other than Excluded
Foreign Subsidiaries) to be jointly and severally obligated with the other
Borrowers under all covenants and obligations under this Agreement, including
the obligation to repay the Obligations.  

(b)Upon receipt of an affidavit of an authorized representative of Agent or a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record together with a customary
indemnification from Agent or such Lender and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable

63

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or
other applicable Financing Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Financing Document in the same principal
amount thereof and otherwise of like tenor.

(c)Upon the request of Agent, Borrowers shall obtain a landlord’s agreement or
mortgagee agreement, as applicable, from the lessor of each leased property or
mortgagee of owned property with respect to any business location where (i) any
portion of the Collateral with an aggregate value of in excess of $250,000 (or
$1,000,000 in the aggregate with respect to all such locations) or (ii) the
records relating to such Collateral and/or software and equipment relating to
such records or Collateral, is stored or located, which agreement or letter
shall be reasonably satisfactory in form and substance to Agent.  Borrowers
shall timely and fully pay and perform its obligations under all leases and
other agreements with respect to each leased location where any Collateral, or
any records related thereto, is or may be located.

(d)Borrower shall provide Agent with at least ten (10) Business Days (or such
shorter period as Agent may accept in its sole discretion) prior written notice
of its intention to create (or to the extent permitted under this Agreement,
acquire) a new Subsidiary.  Promptly upon, but in any event within ten (10)
Business Days of, the formation (or to the extent permitted under this
Agreement, acquisition) of a new Subsidiary, Borrowers shall (i) pledge, have
pledged or cause or have caused to be pledged to Agent pursuant to a pledge
agreement in form and substance satisfactory to Agent, all of the outstanding
shares of equity interests or other equity interests of such new Subsidiary
owned directly or indirectly by any Borrower, along with undated stock or
equivalent powers for such certificates, executed in blank; provided that in the
case of Excluded Foreign Subsidiaries no Borrower shall be required to pledge
any Excluded Property and no pledge agreements shall be required to be governed
by foreign law; (ii) unless Agent shall agree otherwise in writing, cause the
new Subsidiary (other than an Excluded Foreign Subsidiary) to take such other
actions (including entering into or joining any Security Documents) as are
necessary or advisable in the reasonable opinion of Agent in order to grant
Agent, acting on behalf of the Lenders, a first priority Lien (subject to the
Affiliated Intercreditor Agreement and Permitted Liens) on all real and personal
property of such Subsidiary in existence as of such date and in all after
acquired property, which first priority Liens are required to be granted
pursuant to this Agreement; (iii) unless Agent shall agree otherwise in writing,
cause such new Subsidiary (other than an Excluded Foreign Subsidiary) to either
(at the election of Agent) become a Borrower hereunder with joint and several
liability for all obligations of Borrowers hereunder and under the other
Financing Documents pursuant to a joinder agreement or other similar agreement
in form and substance satisfactory to Agent or to become a Guarantor of the
obligations of Borrowers hereunder and under the other Financing Documents
pursuant to a guaranty and suretyship agreement in form and substance
satisfactory to Agent; and (iv) cause the new Subsidiary to deliver certified
copies of such Subsidiary’s certificate or articles of incorporation, together
with good standing certificates, by-laws (or other operating agreement or
governing documents), resolutions of the Board of Directors or other governing
body, approving and authorize the execution and delivery of the Security
Documents, incumbency certificates and to execute and/or deliver such other
documents and legal opinions or to take such other reasonable actions as may be
requested by Agent, in each case, in form and substance reasonably satisfactory
to Agent; provided that, without limiting Section 4.1(m), only delivery of
charters and bylaws (and other applicable operating agreement or governing
documents) shall be required in respect of Excluded Foreign Subsidiaries
pursuant to this Section 4.11(d)(iv).

Reserved

.  

Power of Attorney

.  Each of the authorized representatives of Agent is hereby irrevocably made,
constituted and appointed the true and lawful attorney for Borrowers (without
requiring any of them to act as such) with full power of substitution to do the
following:  (a) endorse the name of

64

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Borrowers upon any and all checks, drafts, money orders, and other instruments
for the payment of money that are payable to Borrowers and constitute
collections on Borrowers’ Accounts; (b) so long as Agent has provided not less
than three (3) Business Days’ prior written notice to Borrower to perform the
same and Borrower has failed to take such action, execute in the name of
Borrowers any schedules, assignments, instruments, documents, and statements
that Borrowers are obligated to give Agent under this Agreement; (c) after the
occurrence and during the continuance of an Event of Default, take any action
Borrowers are required to take under this Agreement; (d) so long as Agent has
provided not less than three (3) Business Days’ prior written notice to Borrower
to perform the same and Borrower has failed to take such action, do such other
and further acts and deeds in the name of Borrowers that Agent may deem
necessary or desirable to enforce any Account or other Collateral or perfect
Agent’s security interest or Lien in any Collateral; and (e) after the
occurrence and during the continuance of an Event of Default, do such other and
further acts and deeds in the name of Borrowers that Agent may deem necessary or
desirable to enforce its rights with regard to any Account or other
Collateral.  This power of attorney shall be irrevocable and coupled with an
interest.

Borrowing Base Collateral Administration

.

(a)All data and other information relating to Accounts and other intangible
Collateral shall at all times be located at, or readily accessible from,
Borrowers respective principal offices and shall not be moved from such
locations without (i) providing prior written notice to Agent, and
(ii) obtaining the prior written consent of Agent, which consent shall not be
unreasonably withheld.

(b)Following the Lockbox Activation Date, Borrowers shall provide prompt written
notice to each Person who either is currently an Account Debtor or becomes an
Account Debtor at any time following the Lockbox Activation Date that directs
each Account Debtor to make payments into the Lockbox or Lockbox Account, and
hereby authorizes Agent, upon Borrowers’ failure to send such notices within ten
(10) days after the Lockbox Activation Date (or ten (10) days after the Person
becomes an Account Debtor, if later), to send any and all similar notices to
such Person.  Agent reserves the right to notify Account Debtors that Agent has
been granted a Lien upon all Accounts.

(c)Borrowers, upon the reasonable request of Agent which, so long as no Event of
Default has occurred and is continuing, shall be limited to one (1) such request
per twelve (12) month period, will conduct a physical count of the Inventory and
Borrowers shall provide to Agent a written accounting of such physical count in
form and substance reasonably satisfactory to Agent.  Each Borrower will use
commercially reasonable efforts to at all times keep its Inventory in good and
marketable condition.  In addition to the foregoing, from time to time, but no
more than once per year if no Event of Default has occurred and is continuing,
Agent may require Borrowers to obtain and deliver to Agent appraisal reports in
form and substance and from appraisers reasonably satisfactory to Agent stating
the then current fair market values of all or any portion of Inventory owned by
each Borrower or any Subsidiaries.

Disclosure Letter Updates

.  Borrower shall, in the event of any information in the Schedules to the
Disclosure Letter becoming outdated, inaccurate, incomplete or misleading in any
material respect, deliver to Agent, together with the next Compliance
Certificate required to be delivered under this Agreement for the last month of
a calendar quarter after such event a proposed update to such Schedule to the
Disclosure Letter correcting all outdated, inaccurate, incomplete or misleading
information; provided, however, (a) Borrower shall not be permitted to update
any schedule that relates expressly to the Closing Date or the date of this
Agreement (including Schedule 5.1, Schedule 5.2, Schedule 5.7 and Schedule 5.8),
(b) with respect to any proposed updates to such Schedule to the Disclosure
Letter involving other matters, Agent will replace the applicable portion of
such Schedule to the Disclosure Letter that are made in accordance with the
terms of this Agreement, (c) Borrower shall

65

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

not be required to update Schedule 3.19 to the Disclosure Letter except as
expressly required under Section 4.16(a), and (d) Borrower shall not be required
to update Schedule 9.2(b) to the Disclosure Letter except as expressly required
under Section 9.2(b).

Section 4.16Intellectual Property and Licensing.  

(a)To the extent (A) Borrower acquires and/or develops any new Registered
Intellectual Property, (B) Borrower enters into or becomes bound by any
additional material in-bound license or material sublicense agreement, any
additional exclusive out-bound license or sublicense agreement or other material
agreement with respect to rights in Intellectual Property (other than
over-the-counter software that is commercially available to the public), or (C)
any event that could reasonably be expected to materially and adversely affect
the value of the Material Intangible Assets, Borrower shall, together with the
next Compliance Certificate required to be delivered pursuant to Section 4.1
with respect to the last month of a calendar quarter, deliver to Agent an
updated Schedule 3.19 reflecting such updated information.  

(b)

[Reserved].

(c)Borrower shall own, or be licensed to use or otherwise have the right to use,
all Material Intangible Assets, subject to Permitted Asset Dispositions and
Permitted Licenses.  Borrower shall cause all Material Intangible Assets (to the
extent constituting Registered Intellectual Property) to be duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances.  Borrowers shall notify the Agent, promptly
after learning thereof, of any claim by any Person that the conduct of the
Borrower’s or any of the Subsidiaries’ business infringes any Intellectual
Property of that Person and use commercially reasonable efforts to resolve such
claim.  Subject in each case to the allowance of Permitted Asset Dispositions
under clause (c) thereof, Borrower shall (i) protect, defend and maintain the
validity and enforceability of its Material Intangible Assets, (ii) promptly
advise Agent in writing of (A) material infringements of its Material Intangible
Assets, or (B) a material claim of infringement by Borrower on the Intellectual
Property rights of others, in each case to the extent Borrowers have received
written notice from a third party thereof, and (iii) not take any action that
would result in any of Borrower’s Material Intangible Assets being abandoned,
invalidated, forfeited or dedicated to the public or to becoming unenforceable.

(d)

No Borrower shall become a party to, nor become bound by, any license or other
agreement in respect of Intellectual Property, in each case material to the
business of the Borrowers, taken as a whole, with respect to which such Borrower
is the licensee that prohibits or otherwise restricts such Borrower from
granting a security interest in such Borrower’s interest in such license or
agreement or other property to the extent that any such restriction or
prohibition could not be rendered ineffective pursuant to the UCC or any other
applicable Law (including Sections 9-406, 9-407 and 9-408 of the UCC) or
principles of equity.

Section 4.17Regulatory Covenants

(a)Borrowers shall have, and shall ensure that it and each of its Subsidiaries
has, each material Permit and other material rights from, and have made all
material declarations and filings with, all applicable Governmental Authorities,
all self-regulatory authorities and all courts and other tribunals necessary to
engage in all material respects in the ownership, management and operation of
the business or the assets of any Borrower and Borrowers shall take such
reasonable actions to ensure that no Governmental Authority has taken action to
limit, suspend or revoke any such Permit.  Borrower shall ensure that all such
Permits are valid and in full force and effect and Borrowers are in material
compliance with the terms and conditions of all such Permits.

66

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

(b)Borrowers will maintain in full force and effect, and free from restrictions,
probations, conditions or known conflicts which would materially impair the use
or operation of Borrowers’ business and assets, all Permits necessary under
Healthcare Laws to carry on the business of Borrowers as it is conducted on the
Closing Date, except where failure to do so would not reasonably be expected to
have a Material Adverse Effect.

(c)In connection with the development, testing, manufacture, marketing or sale
of each and any material Product by any Borrower, each Borrower shall have
obtained and comply in all material respects with all material Regulatory
Required Permits at all times issued or required to be issued by any
Governmental Authority, specifically including the FDA, with respect to such
development, testing, manufacture, marketing or sales of such Product by such
Borrower as such activities are at any such time being conducted by such
Borrower.

(d)Except where the failure to do so would not reasonably be expected to result
in a Material Adverse Effect, Borrowers will timely file or caused to be timely
filed (after giving effect to any extension duly obtained), all material
notifications, reports, submissions, Permit renewals and reports required by
Healthcare Laws (which reports will be materially accurate and complete in all
material respects and not misleading in any material respect and shall not
remain open or unsettled).

(e)

If, after the Closing Date, Borrowers determine to sell or market any new
Product commercially (excluding for the avoidance of doubt any revisions to the
Borrower’s existing assays), Borrowers shall deliver, together with delivery of
the next Compliance Certificate, an updated Schedule 4.17 to the Disclosure
Letter reflecting updates related to such determination (which shall also
include a brief description of such Product).

Article 5 - NEGATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Debt; Contingent Obligations

.  No Borrower will, or will permit any Subsidiary to, directly or indirectly,
create, incur, assume, guarantee or otherwise become or remain directly or
indirectly liable with respect to, any Debt, except for Permitted Debt.  No
Borrower will, or will permit any Subsidiary to, directly or indirectly, create,
assume, incur or suffer to exist any Contingent Obligations, except for
Permitted Contingent Obligations.

Liens

.  No Borrower will, or will permit any Subsidiary to, directly or indirectly,
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except for Permitted Liens.

Distributions

.  No Borrower will, or will permit any Subsidiary to, directly or indirectly,
declare, order, pay, make or set apart any sum for any Distribution, except for
Permitted Distributions.

Restrictive Agreements

.  No Borrower will, or will permit any Subsidiary to, directly or indirectly:

(a) enter into or assume any agreement prohibiting the creation or assumption of
any Lien upon its properties or assets, whether now owned or hereafter acquired
other than (i) the Financing Documents, (ii) the Affiliated Financing Documents,
(iii) any agreements for purchase money Debt permitted under clause (c) of the
definition of Permitted Debt provided that such restriction relates solely to
the equipment (and identifiable proceeds thereof) being purchased or leased with
such purchase

67

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

money Debt, (iv) with respect to third party contracts (including licenses and
other commercial agreements), customary limitations on the ability of a party
thereto to assign its interest in the underlying contract without the consent of
the other party thereto but solely to the extent such agreement is not entered
into in violation of Section 4.16(d), and (v) any agreement containing
restrictions and conditions relating to the sale of assets permitted by Section
5.6(b), provided that such restrictions are limited to the assets being sold and
are only in effect while the sale of such assets is pending; or

(b)create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind (except as provided by the
Financing Documents, the Affiliated Financing Documents and the Subordinated
Debt Documents) on the ability of any Subsidiary to:  (i) pay or make
Distributions to any Borrower or any Subsidiary; (ii) pay any Debt owed to any
Borrower or any Subsidiary; (iii) make loans or advances to any Borrower or any
Subsidiary; or (iv) transfer any of its property or assets to any Borrower or
any Subsidiary other than, solely in the case of this clause (iv), (A) with
respect to third party contracts (including licenses and other commercial
agreements), customary limitations on the ability of a party thereto to assign
its interest in the underlying contract without the consent of the other party
thereto but solely to the extent such agreement is not entered into in violation
of Section 4.16(d), and (B) restrictions and conditions in agreements relating
to the sale of assets permitted by Section 5.6(b), provided that such
restrictions are limited to the assets being sold and are only in effect while
the sale of such assets is pending;

Payments and Modifications of Subordinated Debt

.  No Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) declare, pay, make or set aside any amount for payment in respect of
Subordinated Debt, except for the QNAH Permitted Subordinated Debt Payments and
other payments made in full compliance with and expressly permitted under the
Subordination Agreement, (b) amend or otherwise modify the terms of any
Subordinated Debt, except for amendments or modifications made in full
compliance with the Subordination Agreement, (c) declare, pay, make or set aside
any amount for payment in respect of any Debt hereinafter incurred that, by its
terms, or by separate agreement, is subordinated to the Obligations, except for
payments made in full compliance with and expressly permitted under the
subordination provisions applicable thereto, or (d) amend or otherwise modify
the terms of any such Debt if the effect of such amendment or modification is to
(i) increase the interest rate or fees on, or change the manner or timing of
payment of, such Debt, (ii) accelerate or shorten the dates upon which payments
of principal or interest are due on, or the principal amount of, such Debt,
(iii) change in a manner materially adverse to any Credit Party or Agent any
event of default or add or make more restrictive any covenant with respect to
such Debt, (iv) change the prepayment provisions of such Debt or any of the
defined terms related thereto, (v) change the subordination provisions thereof
(or the subordination terms of any guaranty thereof), or (vi) change or amend
any other term if such change or amendment would materially increase the
obligations of the obligor or confer additional material rights on the holder of
such Debt in a manner adverse to Borrowers, any Subsidiaries, Agent or Lenders. 
Without limiting the foregoing, no payments shall be made in respect of the QNAH
Subordinated Debt except for QNAH Permitted Subordinated Debt Payments; provided
that nothing in this Section 5.5 shall prohibit the holders of the QNAH
Subordinated Debt from converting all or any part of the QNAH Subordinated Debt
into equity securities of Borrower that do not have any call, put or other
conversion features that would obligate Borrower to pay cash or cash equivalents
(including the payment of any dividends or other distributions for so long as
the Obligations remain outstanding) or otherwise constitute Disqualified Stock.

Consolidations, Mergers and Sales of Assets; Change in Control

.  No Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) consolidate or merge or amalgamate with or into any other Person other than
(i) consolidations or mergers among Borrowers, (ii) consolidations or mergers
among a Guarantor and a Borrower so long as the Borrower is the surviving
entity, (iii) consolidations or mergers among Guarantors, (iv) consolidations or
mergers among Subsidiaries that are

68

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

not Credit Parties, (v) consolidations or mergers in connection with any
Permitted Acquisition so long in any merger or consolidation involving a
Borrower or Guarantor, such Borrower or Guarantor, as applicable, is the
surviving entity, and (vi) any consolidation or merger of a Subsidiary that is
not a Credit Party into a Borrower or Guarantor; provided that such Borrower or
Guarantors tangible net worth is not reduced thereby, or (b) consummate any
Asset Dispositions other than Permitted Asset Dispositions.  No Borrower will
suffer or permit to occur any Change in Control with respect to itself, any
Subsidiary or any Guarantor.  

Purchase of Assets, Investments

.  No Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) acquire, make, own or hold any Investment other than Permitted Investments,
(b) make or otherwise consummate any Acquisition other than a Permitted
Acquisition, (c) without limiting clauses (a) or (b), acquire any assets other
than in the Ordinary Course of Business and other than Permitted Acquisitions,
or (d) form any joint venture or partnership entity with any other Person other
than for Permitted Investments pursuant to clause (m) of the definition thereof.

Transactions with Affiliates

.  No Borrower will, or will permit any Subsidiary to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of any Borrower except for (a) transactions otherwise disclosed on
Schedule 5.8 to the Disclosure Letter on the Closing Date, (b) Permitted
Distributions, (c) transactions among the Credit Parties and their Subsidiaries
that are expressly permitted by the Financing Documents, (d) customary
indemnification arrangements and normal and reasonable compensation (including
equity-based compensation), benefits and reimbursement of expenses of, and other
employment arrangements with, employees, officers and directors in the Ordinary
Course of  Business, (e) debt and equity financing transactions otherwise
permitted pursuant to the terms of this Agreement and entered into with
Affiliates on commercially reasonable terms approved by the applicable
Borrower’s or Subsidiary’s board of directors, and (f) transactions entered into
and which contain terms that are no less favorable to the applicable Borrower or
any Subsidiary, as the case may be, than those which might be obtained from a
third party not an Affiliate of any Credit Party.

Modification of Organizational Documents

.  No Borrower will, or will permit any Subsidiary to, directly or indirectly,
amend or otherwise modify any Organizational Documents of such Person, except
for Permitted Modifications.

Modification of Certain Agreements

.  No Borrower will, or will permit any Subsidiary to, directly or indirectly,
(a) amend or otherwise modify any Material Contract, which amendment or
modification in any case:  (i) is contrary in any material respect to the terms
of this Agreement or any other Financing Document; or (ii) would reasonably be
expected to be materially adverse to the rights, interests or privileges of
Agent or the Lenders or their ability to enforce the same, or (b) without the
prior written consent of Agent, amend or otherwise modify any Affiliated
Financing Document.  Each Borrower shall, prior to entering into any amendment
or other modification of any of the foregoing documents, deliver to Agent
reasonably in advance of the execution thereof, any final or execution form copy
of amendments or other modifications to such documents.

Conduct of Business

.  No Borrower will, or will permit any Subsidiary to, directly or indirectly,
engage in any line of business other than those businesses engaged in on the
Closing Date and businesses reasonably related thereto.  No Borrower will, or
will permit any Subsidiary to, other than in the Ordinary Course of Business,
change its normal billing payment and reimbursement policies and procedures with
respect to its Accounts (including, without limitation, the amount and timing of
finance charges, fees and write-offs).

69

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Lease Payments

.  No Borrower will, or will permit any Subsidiary to, directly or indirectly,
incur or assume (whether pursuant to a Guarantee or otherwise) any liability for
rental payments except in the Ordinary Course of Business.

Limitation on Sale and Leaseback Transactions

.  No Borrower will, or will permit any Subsidiary to, directly or indirectly,
enter into any arrangement with any Person whereby, in a substantially
contemporaneous transaction, any Borrower or any Subsidiaries sells or transfers
all or substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts

.  

(a)Subject to Section 5.14(b), no Borrower will, or will permit any Subsidiary
to, directly or indirectly, establish any new Deposit Account or Securities
Account without prior written notice to Agent, and unless Agent, such Borrower
or such Subsidiary and the bank, financial institution or securities
intermediary at which the account is to be opened enter into a Deposit Account
Control Agreement or Securities Account Control Agreement prior to or
concurrently with the establishment of such Deposit Account or Securities
Account.  

(b)Borrowers represent and warrant that Schedule 5.14 to the Disclosure Letter
lists all of the Deposit Accounts and Securities Accounts of each Borrower as of
the Closing Date and as of the date on which each Compliance Certificate is
delivered with respect to the last month of a calendar quarter.  The provisions
of this Section requiring Deposit Account Control Agreements shall not apply to
Deposit Accounts (i) exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrowers’ employees
and identified to Agent by Borrowers as such; provided, however, that the
aggregate balance in such accounts does not exceed the amount necessary to make
the immediately succeeding payroll, payroll tax or benefit payment (or such
minimum amount as may be required by any requirement of Law with respect to such
accounts), (ii) of Excluded Foreign Subsidiaries, (iii) of Credit Parties to the
extent such Deposit Accounts are located outside of the United States, provided,
however, that the amounts held in such Deposit Accounts shall not at any time
exceed $250,000 (or the equivalent thereof in any foreign currency) in the
aggregate when combined with all amounts held in deposit accounts by Excluded
Foreign Subsidiaries in accordance with Section 5.16(a), or (iv) Cash Collateral
Accounts (as defined under clause (o) of Permitted Liens) (the accounts set
forth in clause (i) through (iv), collectively, “Excluded Accounts”).

(c)At all times following the date set forth in paragraph 2 of Schedule 7.4
attached hereto, Borrower shall maintain one or more separate Deposit Accounts
to hold any and all amounts to be used for payroll, payroll taxes and other
employee wage and benefit payments, and shall not commingle any monies allocated
for such purposes with funds in any other Deposit Account.

Compliance with Anti-Terrorism Laws

.  Agent hereby notifies Borrowers that pursuant to the requirements of
Anti-Terrorism Laws, and Agent’s policies and practices, Agent is required to
obtain, verify and record certain information and documentation that identifies
Borrowers and its principals, which information includes the name and address of
each Borrower and its principals and such other information that will allow
Agent to identify such party in accordance with Anti-Terrorism Laws.  No
Borrower will, or will permit any Subsidiary to, directly or indirectly,
knowingly enter into any Material Contracts with any Blocked Person or any
Person listed on the OFAC Lists.  Each Borrower shall immediately notify Agent
if such Borrower has knowledge that any Borrower, any additional Credit Party or
any of their respective Affiliates or agents acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement is
or becomes a Blocked Person or (a) is convicted on, (b) pleads nolo contendere
to, (c) is indicted on, or (d) is arraigned and held over on charges involving

70

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

money laundering or predicate crimes to money laundering.  No Borrower will, or
will permit any Subsidiary to, directly or indirectly, (i) conduct any business
or engage in any transaction or dealing with any Blocked Person, including,
without limitation, the making or receiving of any contribution of funds, goods
or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law, or (iii) engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in Executive
Order No. 13224 or other Anti-Terrorism Law.

Change in Accounting

.  No Borrower shall, and no Borrower shall suffer or permit any of its
Subsidiaries to, (i) make any significant change in financial accounting
treatment or reporting practices, except as required by GAAP or (ii) change the
fiscal year or method for determining fiscal quarters of any Credit Party or of
any consolidated Subsidiary of any Credit Party.

Section 5.17Excluded Foreign Subsidiaries.  

(a)Borrower shall not permit, at any time, the total amount of cash and cash
equivalents held by all Excluded Foreign Subsidiaries to exceed $250,000 (or the
equivalent thereof in any foreign currency), in the aggregate when combined with
all amounts held in Excluded Accounts pursuant to Section 5.14(b)(iii);
provided, however, that nothing in this Section 5.17(a) shall require an
Excluded Foreign Subsidiary to make any Distribution that would be prohibited by
applicable Law.

(b)No Credit Party shall make any Asset Disposition to or Investment in any
Excluded Foreign Subsidiary other than Investments of cash and cash equivalents
permitted to be made pursuant to clause (i) of the definition of “Permitted
Investment”.  

(c)No Borrower will, or will permit any Subsidiary, to commingle any of its
assets (including any bank accounts, cash or cash equivalents) with the assets
of any Person other than a Credit Party.

Section 5.18Agreements Regarding Receivables.  No Borrower may backdate,
postdate or redate any of its invoices.  No Borrower may make any sales on
extended dating or credit terms beyond that customary in such Borrower’s
industry and consented to in advance by Agent.  In addition to the Borrowing
Base Certificate to be delivered in accordance with this Agreement, Borrower
Representative shall notify Agent promptly upon any Borrower’s learning thereof,
in the event any Eligible Account becomes ineligible for any reason, other than
the aging of such Account, and of the reasons for such ineligibility.  Borrower
Representative shall also notify Agent promptly of all material disputes and
claims with respect to the Accounts of any Borrower to the extent same exceed
Two Hundred Fifty Thousand Dollars ($250,000.00) individually or in the
aggregate in any calendar year, and such Borrower will settle or adjust such
material disputes and claims at no expense to Agent; provided, however, no
Borrower may, without Agent’s consent, grant (a) any discount, credit or
allowance in respect of its Accounts (i) which is outside the ordinary course of
business or (ii) which discount, credit or allowance exceeds an amount equal to
$250,000 in the aggregate with respect to any individual Account of (b) any
materially adverse extension, compromise or settlement to any customer or
account debtor with respect to any then Eligible Account.  Nothing permitted by
this Section 5.16, however, may be construed to alter in any the criteria for
Eligible Accounts or Eligible Inventory provided in Section 1.1.

Article 6 - FINANCIAL COVENANTS

Minimum Net Revenue

.   Commencing with the calendar quarter ending on the later of (a) March 31,
2019 and (b) the last day of the calendar quarter in which the Term Loan Tranche
2

71

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

(as defined in the Affiliated Credit Agreement) is funded in accordance with the
terms of the Affiliated Credit Agreement, Borrower shall not permit its
consolidated Net Revenue for the Defined Period ending on the last day of such
calendar quarter and for each Defined Period ending on the last day of each
calendar quarter thereafter to be less than the Applicable Minimum Net Revenue
Threshold for such calendar quarter.  A breach of a financial covenant contained
in this Section 6.1 shall be deemed to have occurred as of any date of
determination by Agent or as of the last day of any specified Defined Period,
regardless of when the financial statements reflecting such breach are delivered
to Agent.

Evidence of Compliance

.  Borrowers shall furnish to Agent, as required by Section 4.1, a Compliance
Certificate as evidence of (a) the monthly cash and cash equivalents of
Borrowers and Borrowers and their Consolidated Subsidiaries, (b) as applicable,
of Borrowers’ compliance with the covenants in this Article, and (c) that no
Event of Default specified in this Article has occurred.  The Compliance
Certificate shall include, without limitation, (i) a statement and report, in
form and substance reasonably satisfactory to Agent, detailing Borrowers’
calculations, and (ii) if requested by Agent, back-up documentation (including,
without limitation, bank statements, invoices, receipts and other evidence of
costs incurred during such quarter as Agent shall reasonably require) evidencing
the propriety of the calculations.

Article 7 - CONDITIONS

Conditions to Closing

.  The obligation of each Lender to make the initial Loans on the Closing Date
shall be subject to the receipt by Agent of each agreement, document and
instrument set forth on the closing checklist prepared by Agent or its counsel
(and attached hereto as Exhibit F), each in form and substance satisfactory to
Agent, and such other closing deliverables reasonably requested by Agent and
Lenders, and to the satisfaction of the following conditions precedent, each to
the satisfaction of Agent and Lenders and their respective counsel in their sole
discretion:

(a)the receipt by Agent of executed counterparts of this Agreement, the other
Financing Documents and the Affiliated Financing Documents;

(b)the payment of all fees, expenses and other amounts due and payable under
each Financing Document (acknowledging that the $75,000 deposit paid to Agent by
Borrowers prior to the Closing Date shall be applied to such amounts on the
Closing Date);

(c)since December 31, 2016, the absence of any material adverse change in any
aspect of the business, operations, properties, or condition (financial or
otherwise) of any Credit Party, or any event or condition which could reasonably
be expected to result in such a material adverse change; and

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

Conditions to Each Loan

.  The obligation of the Lenders to make a Loan or an advance in respect of any
Loan, is subject to the satisfaction of the following additional conditions:

(a) (i) in the case of the initial borrowing of Revolving Loans, receipt by
Agent of a Notice of Borrowing (or telephonic notice if permitted by this
Agreement) and the initial Borrowing Base Certificate and (ii) in the case of
each subsequent borrowing of a Revolving Loan, receipt by Agent

72

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

of a Notice of Borrowing (or telephonic notice if permitted by this Agreement)
and updated Borrowing Base Certificate;

(b)in the case of the initial borrowing of the Revolving Loans, (i) Agent shall
have completed a satisfactory field exam and all other necessary or reasonably
desirable audits and appraisals with respect to Borrowing Base Collateral (the
“Initial Borrowing Base Audit”), the results of which are reasonably
satisfactory to Agent and Lenders and (ii) the Lockbox Activation Date shall
have occurred;

(c)the fact that, immediately after such borrowing and after application of the
proceeds thereof or after such issuance, the Revolving Loan Outstandings will
not exceed the Revolving Loan Limit;

(d)the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;

(e)the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true, correct and complete in all
material respects on and as of the date of such borrowing or issuance, except to
the extent that any such representation or warranty relates to a specific date
in which case such representation or warranty shall be true and correct in all
material respects as of such earlier date; provided, however, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and

(f)the fact that no material adverse change in the condition (financial or
otherwise), properties, business, or operations of Borrowers or any other Credit
Party shall have occurred and be continuing with respect to Borrowers or any
Credit Party since the date of this Agreement.

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be (y) a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the facts specified in this Section, and (z) a restatement by
each Borrower that each and every one of the representations made by it in any
of the Financing Documents is true and correct in all material respects as of
such date (except to the extent that such representations and warranties
expressly relate solely to an earlier date).

Searches

.  Before the Closing Date, and thereafter (as and when determined by Agent in
its reasonable discretion), Agent shall have the right to perform, all at
Borrowers’ expense, the searches described in clauses (a), (b), and (c) below
against Borrowers and any other Credit Party, the results of which are to be
consistent with Borrowers’ representations and warranties under this Agreement
and the satisfactory results of which shall be a condition precedent to all
advances of Loan proceeds:  (a) UCC searches with the Secretary of State of the
jurisdiction in which the applicable Person is organized; (b) judgment, pending
litigation, federal tax lien, personal property tax lien, and corporate and
partnership tax lien searches, in each jurisdiction searched under clause (a)
above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.

Post-Closing Requirements

.  

(a)Borrowers shall complete each of the post-closing obligations and/or provide
to Agent each of the documents, instruments, agreements and information listed
on Schedule 7.4 attached

73

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

hereto on or before the date set forth for each such item thereon, each of which
shall be completed or provided in form and substance reasonably satisfactory to
Agent.

(b)To the extent that any QNAH Subordinated Debt remains outstanding, on or
before June 30, 2018 (or such later date as Agent shall agree in writing),
Borrower shall deliver to Agent (i) the QNAH Subordination Agreement, and (ii)
true, correct and complete copies of each amendment to the QNAH Subordinated
Debt Documents as are required pursuant to the terms of the QNAH Subordination
Agreement, in each case, duly executed and delivered by the parties thereto and
effective on or before the date of such delivery (collectively the “QNAH
Subordination Documents”); provided that if Borrower does not provide the QNAH
Subordination Documents to Agent by the date set forth above, then Borrower
shall, by July 15, 2018 (or such later date as Agent may agree in writing),
deposit an amount equal to the maximum aggregate amount of the QNAH Subordinated
Debt (including principal and interest due on maturity thereof, which as of the
Closing Date is equal to $ 3,270,247) into an escrow account (the “Escrow
Account”) at a United States depository institution with an escrow agent (the
“Escrow Agent”) and pursuant to an escrow agreement, in each case, reasonably
acceptable to Agent.  Without limiting the foregoing, (i) so long as no Event of
Default exists, the Escrow Agent shall apply the funds in the Escrow Account
solely to make QNAH Permitted Subordinated Debt Payments or as otherwise jointly
directed by Agent and Borrower Representative; provided that if there are any
funds remaining on deposit in the Escrow Account following the payment in full
of the QNAH Subordinated Debt and no Event of Default exists, then such excess
funds shall be returned to Borrower by the Escrow Agent, (ii) upon the
occurrence of an Event of Default, the Escrow Agent shall disburse the funds
then remaining on deposit in the Escrow Account pursuant to Agent’s instruction
to be applied by Agent, in its discretion, against the Obligations or the
Affiliated Obligations in such order and manner as Agent may elect or as may
otherwise be required under this Agreement, and (iii) if the QNAH Subordination
Documents are delivered after July 15, 2018 or the QNAH Subordinated Debt is
converted into equity securities as permitted under Section 5.5, the amounts
remaining on deposit in the Escrow Account shall be returned to Borrower
provided that no Event of Default has occurred and is continuing or would result
from the return of such payments.

Article 8 – REserved

Article 9 - SECURITY AGREEMENT

Generally

.  As security for the payment and performance of the Obligations, and for the
payment and performance of all obligations under the Affiliated Financing
Documents (if any) and without limiting any other grant of a Lien and security
interest in any Security Document, Borrowers hereby assign and grant to Agent,
for the benefit of itself and Lenders, and, subject only to the Affiliated
Intercreditor Agreement and Permitted Liens that may have a priority as a matter
of applicable Law, a continuing first priority Lien on and security interest in,
upon, and to the personal property set forth on Schedule 9.1 attached hereto and
made a part hereof.

Section 9.2Representations and Warranties and Covenants Relating to Collateral.

(a)The security interest granted pursuant to this Agreement constitutes a valid
and, to the extent such security interest is required to be perfected by this
Agreement and any other Financing Document, continuing perfected security
interest in favor of Agent in all Collateral subject, for the following
Collateral, to the occurrence of the following:  (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 9.2(b) (which, in the case of all filings and other
documents referred to on such schedule, have been delivered to Agent in
completed and duly authorized form), (ii) with respect to any Deposit Account,
the execution of Deposit Account Control Agreements,

74

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

(iii) in the case of letter-of-credit rights that are not supporting obligations
of Collateral, the execution of a contractual obligation granting control to
Agent over such letter-of-credit rights, (iv) in the case of electronic chattel
paper, the completion of all steps necessary to grant control to Agent over such
electronic chattel paper, (v) in the case of all certificated stock, debt
instruments and investment property, the delivery thereof to Agent of such
certificated stock, debt instruments and investment property consisting of
instruments and certificates, in each case properly endorsed for transfer to
Agent or in blank, (vi) in the case of all investment property not in
certificated form, the execution of control agreements with respect to such
investment property and (vii) in the case of all other instruments and tangible
chattel paper that are not certificated stock, debt instructions or investment
property, the delivery thereof to Agent of such instruments and tangible chattel
paper.  Such security interest shall be prior to all other Liens on the
Collateral except for Permitted Liens.  Except to the extent not required
pursuant to the terms of this Agreement, all actions by each Credit Party
necessary or desirable to protect and perfect the Lien granted hereunder on the
Collateral have been duly taken.

(b)Schedule 9.2(b) to the Disclosure Letter sets forth as of the Closing Date
and as of the delivery of each Compliance Certificate for the last month of a
calendar quarter (i) each chief executive office and principal place of business
of each Borrower and each of their respective Subsidiaries, and (ii) all of the
addresses (including all warehouses) at which any of the Collateral is located
and/or books and records of Borrowers regarding any Collateral or any of
Borrower’s assets, liabilities, business operations or financial condition are
kept, which such Schedule 9.2(b) to the Disclosure Letter indicates in each case
which Borrower(s) have Collateral and/or books located at such address, and, in
the case of any such address not owned by one or more of the Borrowers(s) where
the fair market value of the Collateral at such location exceeds $250,000 or
where the net fair market value of the Collateral at all such locations in the
aggregate exceed $1,000,000, indicates the nature of such location (e.g., leased
business location operated by Borrower(s), third party warehouse, consignment
location, processor location, etc.) and the name and address of the third party
owning and/or operating such location.

(c)Without limiting the generality of Section 3.2, as of the Closing Date,
except as indicated on Schedule 3.19 to the Disclosure Letter with respect to
any rights of any Borrower as a licensee under any license of material
Intellectual Property (other than commercially available software) owned by
another Person, and except for the filing of financing statements under the UCC,
no authorization, approval or other action by, and no notice to or filing with,
any Governmental Authority or consent of any other Person is required for
(i) the grant by each Borrower to Agent of the security interests and Liens in
the Collateral provided for under this Agreement and the other Security
Documents (if any), or (ii) the exercise by Agent of its rights and remedies
with respect to the Collateral provided for under this Agreement and the other
Security Documents or under any applicable Law, including the UCC and neither
any such grant of Liens in favor of Agent or exercise of rights by Agent shall
violate or cause a default under any material license agreement between any
Borrower and any other Person relating to any such Collateral, whether owned by
such Borrower or any other Person.

(d)As of the Closing Date and the delivery of each Compliance Certificate for
the last month of a calendar quarter, except as set forth on Schedule 9.2(d) to
the Disclosure Letter, no Borrower has any ownership interest in any Chattel
Paper (as defined in Article 9 of the UCC), letter of credit rights, commercial
tort claims, Instruments, documents or investment property (other than equity
interests in any Subsidiaries of such Borrower disclosed on Schedule 3.4 to the
Disclosure Letter), and Borrowers shall give notice to Agent promptly (but in
any event not later than the delivery by Borrowers of the next Compliance
Certificate required pursuant to Section 4.1 above) upon the acquisition by any
Borrower of any such Chattel Paper or letter of credit rights with an aggregate
value in excess of $250,000, commercial tort claims with an aggregate value in
excess of $250,000, Instruments with an aggregate value in excess of $250,000,
documents or other investment property with an aggregate value

75

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

in excess of $250,000.  No Person other than Agent or (if applicable) any Lender
has “control” (as defined in Article 9 of the UCC) over any Deposit Account,
investment property (including Securities Accounts and commodities account),
letter of credit rights or electronic chattel paper in which any Borrower has
any interest (except for such control arising by operation of law in favor of
any bank or securities intermediary or commodities intermediary with whom any
Deposit Account, Securities Account or commodities account of Borrowers is
maintained).

(e)Borrowers shall not, and shall not permit any Credit Party to, take any of
the following actions or make any of the following changes unless Borrowers have
given at least thirty (30) days prior written notice to Agent of Borrowers’
intention to take any such action (which such written notice shall include an
updated version of any Schedule to the Disclosure Letter impacted by such
change) and have executed any and all documents, instruments and agreements and
taken any other actions which Agent may request after receiving such written
notice in order to protect and preserve the Liens, rights and remedies of Agent
with respect to the Collateral:  (i) change the legal name or organizational
identification number of any Borrower as it appears in official filings in the
jurisdiction of its organization, (ii) change the jurisdiction of incorporation
or formation of any Borrower or Credit Party or allow any Borrower or Credit
Party to designate any jurisdiction as an additional jurisdiction of
incorporation for such Borrower or Credit Party, or change the type of entity
that it is; provided that in no event shall any Credit Party incorporated in the
United States or any state thereof change its jurisdiction of organization to a
jurisdiction outside the United States, or (iii) change its chief executive
office, principal place of business, or, subject to Section 4.14(a), the
location of its books and records or move any Collateral to or place any
Collateral on any location that is not then listed on the Schedules to the
Disclosure Letter and/or establish any business location at any location that is
not then listed on the Schedules to the Disclosure Letter.

(f)Subject to Section 5.17, Borrowers shall not adjust, settle or compromise the
amount or payment of any Account, or release wholly or partly any Account
Debtor, or allow any credit or discount thereon (other than adjustments,
settlements, compromises, credits and discounts in the Ordinary Course of
Business, made while no Default exists and in amounts which are not material
with respect to the Account and which, after giving effect thereto, do not cause
the Borrowing Base to be less than the Revolving Loan Outstandings) without the
prior written consent of Agent.  Without limiting the generality of this
Agreement or any other provisions of any of the Financing Documents relating to
the rights of Agent after the occurrence and during the continuance of an Event
of Default, Agent shall have the right at any time after the occurrence and
during the continuance of an Event of Default to:  (i) exercise the rights of
Borrowers with respect to the obligation of any Account Debtor to make payment
or otherwise render performance to Borrowers and with respect to any property
that secures the obligations of any Account Debtor or any other Person obligated
on the Collateral, and (ii) adjust, settle or compromise the amount or payment
of such Accounts.

(g)Without limiting the generality of Sections 9.2(c) and 9.2(e):

(i)Borrowers shall deliver to Agent all tangible Chattel Paper and all
Instruments and documents, with a value in excess of $250,000, in the aggregate
for all such Chattel Paper, Instruments and documents owned by any Borrower and
constituting part of the Collateral duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to Agent.  Borrowers shall provide Agent with “control” (as defined
in Article 9 of the UCC) of all electronic Chattel Paper owned by any Borrower
and constituting part of the Collateral by having Agent identified as the
assignee on the records pertaining to the single authoritative copy thereof and
otherwise complying with the applicable elements of control set forth in the
UCC.  Borrowers also shall deliver to Agent all security agreements securing any
such Chattel Paper and securing any such Instruments.  

76

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Borrowers will mark conspicuously all such Chattel Paper and all such
Instruments and documents with a legend, in form and substance satisfactory to
Agent, indicating that such Chattel Paper and such instruments and documents are
subject to the security interests and Liens in favor of Agent created pursuant
to this Agreement and the Security Documents.  Borrowers shall comply with all
the provisions of Section 5.14 with respect to the Deposit Accounts and
Securities Accounts of Borrowers.

(ii)Borrowers shall deliver to Agent all letters of credit with a face value in
excess of $250,000, in the aggregate for all such letters of credit, on which
any Borrower is the beneficiary and which give rise to letter of credit rights
owned by such Borrower which constitute part of the Collateral in each case duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to Agent.  Borrowers shall take any and
all actions as may be necessary or desirable, or that Agent may request, from
time to time, to cause Agent to obtain exclusive “control” (as defined in
Article 9 of the UCC) of any such letter of credit rights in a manner acceptable
to Agent.

(iii)Borrowers shall promptly advise Agent upon any Borrower becoming aware that
it has any interests in any commercial tort claim or claims with an aggregate
value in excess of $250,000, which such notice shall include descriptions of the
events and circumstances giving rise to such commercial tort claim and the dates
such events and circumstances occurred, the potential defendants with respect
such commercial tort claim and any court proceedings that have been instituted
with respect to such commercial tort claims, and Borrowers shall, with respect
to any such commercial tort claim, execute and deliver to Agent such documents
as Agent shall request to perfect, preserve or protect the Liens, rights and
remedies of Agent with respect to any such commercial tort claim or claims.

(iv)Except for Collateral with an aggregate fair market value of less than
$250,000 with respect to any individual location and $1,000,000 in the aggregate
with respect to all locations, no Inventory or other Collateral and no books and
records and/or software and equipment of the Borrowers regarding any of the
Collateral or any of the Borrower’s assets, liabilities, business operations or
financial condition shall at any time be located at any leased location or in
the possession or control of any warehouse, consignee, bailee or any of
Borrowers’ agents or processors, without prior written notice to Agent and the
receipt by Agent, of warehouse receipts, consignment agreements, landlord
waivers, or bailee waivers (as applicable) satisfactory to Agent prior to the
commencement of such lease or of such possession or control (as
applicable).  Borrower has notified Agent that Collateral and books and records
are currently located at the locations set forth on Schedule 9.2(b) (as updated
from time to time pursuant to Section 4.15) to the Disclosure Letter.  Borrowers
shall for any location holding Collateral with a fair market value in excess of
$250,000 (or $1,000,000 in the aggregate with respect to all such locations),
upon the request of Agent, notify any such landlord, warehouse, consignee,
bailee, agent or processor of the security interests and Liens in favor of Agent
created pursuant to this Agreement and the Security Documents, instruct such
Person to hold all such Collateral for Agent’s account subject to Agent’s
instructions and shall obtain an acknowledgement from such Person that such
Person holds the Collateral for Agent’s benefit.

(v)Borrowers shall cause all equipment and other tangible Personal Property
other than Inventory to be maintained and preserved in the same condition,
repair and in working order as when new, ordinary wear and tear excepted, and
shall promptly make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end.  Upon request of Agent, Borrowers shall promptly deliver to Agent any and
all certificates of title, applications for title or similar evidence of
ownership of all such

77

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

tangible Personal Property with an aggregate value in excess of $250,000 and
shall cause Agent to be named as lienholder on any such certificate of title or
other evidence of ownership.  Borrowers shall not permit any such tangible
Personal Property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

(vi)Each Borrower hereby authorizes Agent to file without the signature of such
Borrower one or more UCC financing statements relating to liens on personal
property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents, in such
jurisdictions as Agent from time to time determines are appropriate, and to file
without the signature of such Borrower any continuations of or corrective
amendments to any such financing statements, in any such case in order for Agent
to perfect, preserve or protect the Liens, rights and remedies of Agent with
respect to the Collateral.  Each Borrower also ratifies its authorization for
Agent to have filed in any jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.  

(vii)As of the Closing Date, no Borrower holds, and after the Closing Date
Borrowers shall promptly notify Agent in writing upon creation or acquisition by
any Borrower of, any Collateral which constitutes a claim against any
Governmental Authority, including, without limitation, the federal government of
the United States or any instrumentality or agency thereof, the assignment of
which claim is restricted by any applicable Law, including, without limitation,
the federal Assignment of Claims Act and any other comparable Law.  Upon the
request of Agent, Borrowers shall take such steps as may be necessary or
desirable, or that Agent may reasonably request, to comply with any such
applicable Law.

(viii)Borrowers shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

(h)Any obligation of any Credit Party in this Agreement that requires (or any
representation or warranty hereunder to the extent that it would have the effect
of requiring) delivery of Collateral (including any endorsements related
thereto) to, or the possession of Collateral with, Agent shall be deemed to have
complied with and satisfied (or, in the case of any representation or warranty
hereunder, shall be deemed to be true) if such delivery of Collateral is made
to, or such possession of Collateral is with, the Affiliated Financing Agent.

Article 10 - EVENTS OF DEFAULT

Events of Default

.  For purposes of the Financing Documents, the occurrence of any of the
following conditions and/or events, whether voluntary or involuntary, by
operation of law or otherwise, shall constitute an “Event of Default”:

(a)(i) any Credit Party shall fail to pay when due any principal, interest,
premium or fee under any Financing Document or any other amount payable under
any Financing Document, or (ii) there shall occur any default in the performance
of or compliance with any of the following sections of this Agreement:
Section 2.11, Section 4.1, Section 4.2(b), Section 4.4(c), Section 4.6, 4.9,
4.15, 4.16, 4.17, Article 5, Article 6, or Section 7.4;

(b)any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in

78

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

other provisions of this Section 10.1 for which a different grace or cure period
is specified or for which no grace or cure period is specified and thereby
constitute immediate Events of Default) and such default is not remedied by the
Credit Party or waived by Agent within thirty (30) days after the earlier of
(i) receipt by Borrower Representative of notice from Agent or Required Lenders
of such default, or (ii) actual knowledge of any Borrower or any other Credit
Party of such default;

(c)any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) when made (or deemed made);

(d)(i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt  (other than the
Loans), or the occurrence of any breach, default, condition or event with
respect to any Debt (other than the Loans), if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
to cause, Debt or other liabilities having an individual principal amount in
excess of $500,000 or having an aggregate principal amount in excess of
$1,000,000  to become or be declared due prior to its stated maturity, or
(ii) the occurrence of any breach or default under any terms or provisions of
any Subordinated Debt Document or under any agreement subordinating the
Subordinated Debt to all or any portion of the Obligations or the occurrence of
any event requiring the prepayment of any Subordinated Debt;

(e)any Credit Party or any Subsidiary of a Borrower shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(f)an involuntary case or other proceeding shall be commenced against any Credit
Party or any Subsidiary of a Borrower seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of forty-five (45) days; or
an order for relief shall be entered against any Credit Party or any Subsidiary
of a Borrower under applicable federal bankruptcy, insolvency or other similar
law in respect of (i) bankruptcy, liquidation, winding-up, dissolution or
suspension of general operations, (ii) composition, rescheduling,
reorganization, arrangement or readjustment of, or other relief from, or stay of
proceedings to enforce, some or all of the debts or obligations, or
(iii) possession, foreclosure, seizure or retention, sale or other disposition
of, or other proceedings to enforce security over, all or any substantial part
of the assets of such Credit Party or Subsidiary;

(g)(i) institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $100,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 303(k) of ERISA or Section 430(k) of the
Code or an event occurs that could reasonably be expected to give rise to a Lien
under Section 4068 of ERISA, or (iii) there shall occur any withdrawal or
partial withdrawal from a Multiemployer Plan and the withdrawal liability
(without

79

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

unaccrued interest) to Multiemployer Plans as a result of such withdrawal
(including any outstanding withdrawal liability that any Credit Party or any
member of the Controlled Group have incurred on the date of such withdrawal)
exceeds $100,000;

(h)one or more judgments or orders for the payment of money (not paid or fully
covered by insurance maintained in accordance with the requirements of this
Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $500,000 shall be rendered against any or all
Credit Parties and either (i) enforcement proceedings shall have been commenced
and not effectively stayed by any creditor upon any such judgments or orders, or
(ii) there shall be any period of thirty (30) consecutive days during which a
stay of enforcement of any such judgments or orders, by reason of a pending
appeal, bond or otherwise, or a dismissal shall not be in effect;

(i)any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby (other than solely as a result of any action or inaction of
Agent or Lenders provided that such action or inaction is not caused by a Credit
Party’s failure to comply with the terms of the Financing Documents), subject to
no prior or equal Lien except Permitted Liens, or any Credit Party shall so
assert;

(j)the institution by any Governmental Authority of criminal proceedings against
any Credit Party;

(k)an event of default occurs under any Guarantee of any portion of the
Obligations that is not cured or waived within any applicable grace period;

(l)any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

(m)Shares of HTG’s common stock are no longer listed on the New York Stock
Exchange, the Nasdaq Stock Market, or another stock exchange or listing system,
or eligible for quotation or trading on any electronic quotation system,
including the “Pink Sheets”, “OTCBB” or any similar system;

(n)the occurrence of any Material Adverse Effect;

(o)(i) the voluntary withdrawal or institution of any action or proceeding by
the FDA or similar Governmental Authority to order the withdrawal of any Product
or Product category from the market or to enjoin Borrower, its Subsidiaries or
any representative of Borrower or its Subsidiaries from manufacturing,
marketing, selling or distributing any Product or Product category, which, in
each case, has or could reasonably be expected to result in Material Adverse
Effect, (ii) the institution of any action or proceeding by any DEA, FDA, or any
other Governmental Authority to revoke, suspend, reject, withdraw, limit, or
restrict any Regulatory Required Permit held by Borrower, its Subsidiaries or
any representative of Borrower or its Subsidiaries, which, in each case, has or
could reasonably be expected to result in Material Adverse Effect,  (iii) the
commencement of any enforcement action against Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries (with respect to the business of
Borrower or its Subsidiaries) by DEA, FDA, or any other Governmental Authority
which has or could reasonably be expected to result in a Material Adverse
Effect, or (iv) the occurrence of adverse test results in connection with a
Product which could result in Material Adverse Effect;

80

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

(p)any Credit Party materially defaults under or materially breaches any
Material Contract (after any applicable grace period contained therein), or a
Material Contract shall be terminated by a third party or parties party thereto
prior to the expiration thereof, or there is a loss of a material right of a
Credit Party under any Material Contract to which it is a party;

(q)an Event of Default under the Affiliated Financing Documents shall have
occurred and be continuing; or

(r)any of the Operative Documents shall for any reason fail to constitute the
valid and binding agreement of any party thereto, or any Credit Party shall so
assert, in each case, unless such Operative Document terminates pursuant to the
terms and conditions thereof without any breach or default thereunder by any
Credit Party thereto.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Acceleration and Suspension or Termination of Revolving Loan Commitment

.  Upon the occurrence and during the continuance of an Event of Default, Agent
may, and shall if requested by Required Lenders, (a) by notice to Borrower
Representative suspend or terminate the Revolving Loan Commitment and the
obligations of Agent and the Lenders with respect thereto, in whole or in part
(and, if in part, each Lender’s Revolving Loan Commitment shall be reduced in
accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall
thereupon immediately and automatically terminate and all of the Obligations
shall become immediately and automatically due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower and Borrowers will pay the same.

Section 10.3UCC Remedies.

(a)Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Agent, in addition to all
other rights, options, and remedies granted to Agent under this Agreement or at
law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable law; including, without limitation:

(i)the right to take possession of, send notices regarding, and collect directly
the Collateral, with or without judicial process;

(ii)the right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall

81

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

not resist or interfere with such action (if Borrowers’ books and records are
prepared or maintained by an accounting service, contractor or other third party
agent, Borrowers hereby irrevocably authorize such service, contractor or other
agent, upon notice by Agent to such Person that an Event of Default has occurred
and is continuing, to deliver to Agent or its designees such books and records,
and to follow Agent’s instructions with respect to further services to be
rendered);

(iii)the right to require Borrowers at Borrowers’ expense to assemble all or any
part of the Collateral and make it available to Agent at any place designated by
Lender;

(iv)the right to notify postal authorities to change the address for delivery of
Borrowers’ mail to an address designated by Agent and to receive, open and
dispose of all mail addressed to any Borrower; and/or

(v)the right to enforce Borrowers’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, telegraph or otherwise, including, without limitation, verification
of Borrowers’ compliance with applicable Laws.  Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process.  Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.

(b)Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition.  If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to Borrowers.  At any sale or disposition of Collateral, Agent may
(to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Borrowers, which right is
hereby waived and released.  Each Borrower covenants and agrees not to interfere
with or impose any obstacle to Agent’s exercise of its rights and remedies with
respect to the Collateral.  Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale.  Agent may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  Agent may sell the
Collateral without giving any warranties as to the Collateral.  Agent may
specifically disclaim any warranties of title or the like.  This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.  If Agent sells any of the Collateral upon credit, Borrowers
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser.  In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrowers shall be credited with the proceeds of the sale. Borrowers shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations.

(c)Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,

82

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection (c)
shall be a power coupled with an interest and cannot be revoked.

(d)Agent and each Lender is hereby granted a non-exclusive, royalty-free license
or other right to use, upon the occurrence and during the continuance of an
Event of Default, without charge, Borrowers’ labels, mask works, rights of use
of any name, any other Intellectual Property and advertising matter, and any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Agent’s
exercise of its rights under this Article, Borrowers’ rights under all licenses
(whether as licensor or licensee) and all franchise agreements inure to Agent’s
and each Lender’s benefit, subject to any rights of third party licensors or
licensees, as applicable.

Section 10.4Reserved.

Default Rate of Interest

.  At the election of Agent or Required Lenders, after the occurrence of an
Event of Default and for so long as it continues, the Loans and other
Obligations shall bear interest at rates that are three percent (3.0%) per annum
in excess of the rates otherwise payable under this Agreement; provided,
however, that in the case of any Event of Default specified in Section 10.1(e)
or 10.1(f) above, such default rates shall apply immediately and automatically
without the need for any election or action of any kind on the part of Agent or
any Lender.

Setoff Rights

.  During the continuance of any Event of Default, each Lender is hereby
authorized by each Borrower at any time or from time to time, with reasonably
prompt subsequent notice to such Borrower (any prior or contemporaneous notice
being hereby expressly waived) to set off and to appropriate and to apply any
and all (a) balances held by such Lender or any of such Lender’s Affiliates at
any of its offices for the account of such Borrower or any of its Subsidiaries
(regardless of whether such balances are then due to such Borrower or its
Subsidiaries), and (b) other property at any time held or owing by such Lender
to or for the credit or for the account of such Borrower or any of its
Subsidiaries, against and on account of any of the Obligations (other than
contingent indemnification obligations for which no claim has been made); except
that no Lender shall exercise any such right without the prior written consent
of Agent.  Any Lender exercising a right to set off shall purchase for cash (and
the other Lenders shall sell) interests in each of such other Lender’s Pro Rata
Share of the Obligations as would be necessary to cause all Lenders to share the
amount so set off with each other Lender in accordance with their respective Pro
Rata Share of the Obligations.  Each Borrower agrees, to the fullest extent
permitted by law, that any Lender and any of such Lender’s Affiliates may
exercise its right to set off with respect to the Obligations as provided in
this Section 10.6.

Section 10.7Application of Proceeds.  

(a)Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, each Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of such
Borrower or any Guarantor of all or any part of the Obligations, and, as between
Borrowers on the one hand and Agent and Lenders on the other, Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received against the

83

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Obligations in such manner as Agent may deem advisable notwithstanding any
previous application by Agent.

(b)Following the occurrence and continuance of an Event of Default, but absent
the occurrence and continuance of an Acceleration Event, Agent shall apply any
and all payments received by Agent in respect of the Obligations, and any and
all proceeds of Collateral received by Agent, in such order as Agent may from
time to time elect.

(c)Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred, and so long as it continues, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in the following
order:  first, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to Agent with respect to this Agreement, the other
Financing Documents or the Collateral; second, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Financing Documents or the Collateral;
third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts); fourth, to the principal amount of the Obligations outstanding; and
fifth to any other indebtedness or obligations of Borrowers owing to Agent or
any Lender under the Financing Documents. Any balance remaining shall be
delivered to Borrowers or to whomever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.  In carrying out the
foregoing, (y) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(z) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its Pro Rata Share of amounts available to be
applied pursuant thereto for such category.

Section 10.8Waivers.

(a)Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives:  (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
lawfully do in this regard; (ii) all rights to notice and a hearing prior to
Agent’s or any Lender’s taking possession or control of, or to Agent’s or any
Lender’s replevy, attachment or levy upon, any Collateral or any bond or
security which might be required by any court prior to allowing Agent or any
Lender to exercise any of its remedies; and (iii) the benefit of all valuation,
appraisal and exemption Laws.  Each Borrower acknowledges that it has been
advised by counsel of its choices and decisions with respect to this Agreement,
the other Financing Documents and the transactions evidenced hereby and thereby.

(b)Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by Lender and
made in accordance with the terms of any Financing Document; (ii) consents to
any indulgences and all extensions of time, renewals, waivers, or modifications
that may be granted by Agent or any Lender with respect to the payment or other
provisions of the Financing Documents and made in accordance with the terms of
any Financing Document, and to any substitution, exchange or release of the
Collateral, or any part thereof, with or without substitution, and agrees to the
addition or release of any Borrower, endorsers, guarantors, or sureties, or
whether primarily or secondarily liable, without notice to any other Borrower
and without affecting its liability hereunder; (iii) agrees that its liability
shall be unconditional and without regard to

84

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

the liability of any other Borrower, Agent or any Lender for any tax on the
indebtedness; and (iv) to the fullest extent permitted by law, expressly waives
the benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.

(c)To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements.  Any forbearance by Agent or Lender in exercising any right
or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Notes or as a reinstatement of the Loans
or a waiver of such right of acceleration or the right to insist upon strict
compliance of the terms of the Financing Documents.  Agent’s or any Lender’s
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Agent’s and such Lender’s
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

(d)Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) Agent and Lenders shall not be subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent or Lenders shall remain in full force
and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.

(e)Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents.  In addition, Agent shall have the right from time to time, if an
Event of Default has occurred and is continuing, to partially foreclose upon any
Collateral in any manner and for any amounts secured by the Financing Documents
then due and payable as determined by Agent in its sole discretion, including,
without limitation, the following circumstances:  (i) in the event any Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and/or interest, Agent may foreclose upon all or
any part of the Collateral to recover such delinquent payments, or (ii) in the
event Agent elects to accelerate less than the entire outstanding principal
balance of the Loans, Agent may foreclose all or any part of the Collateral to
recover so much of the principal balance of the Loans as Lender may accelerate
and such other sums secured by one or more of the Financing Documents as Agent
may elect.  Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered.

85

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

(f)To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

Injunctive Relief

.  The parties acknowledge and agree that, in the event of a breach or written
threatened breach of any Credit Party’s obligations under any Financing
Documents, Agent and Lenders may have no adequate remedy in money damages and,
accordingly, shall be entitled to an injunction (including, without limitation,
a temporary restraining order, preliminary injunction, writ of attachment, or
order compelling an audit) against such breach or written threatened breach,
including, without limitation, maintaining any cash management and collection
procedure described herein.  However, no specification in this Agreement of a
specific legal or equitable remedy shall be construed as a waiver or prohibition
against any other legal or equitable remedies in the event of a breach or
written threatened breach of any provision of this Agreement.  Each Credit Party
waives, to the fullest extent permitted by law, the requirement of the posting
of any bond in connection with such injunctive relief.  By joining in the
Financing Documents as a Credit Party, each Credit Party specifically joins in
this Section as if this Section were a part of each Financing Document executed
by such Credit Party.

Marshalling; Payments Set Aside

.  Neither Agent nor any Lender shall be under any obligation to marshal any
assets in payment of any or all of the Obligations.  To the extent that Borrower
makes any payment or Agent enforces its Liens or Agent or any Lender exercises
its right of set-off, and such payment or the proceeds of such enforcement or
set-off is subsequently invalidated, declared to be fraudulent or preferential,
set aside, or required to be repaid by anyone, then to the extent of such
recovery, the Obligations or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or set-off had not occurred.

Article 11 - AGENT

Appointment and Authorization

.  Each Lender hereby irrevocably appoints and authorizes Agent to enter into
each of the Financing Documents to which it is a party (other than this
Agreement) on its behalf and to take such actions as Agent on its behalf and to
exercise such powers under the Financing Documents as are delegated to Agent by
the terms thereof, together with all such powers as are reasonably incidental
thereto.  Subject to the terms of Section 11.16 and to the terms of the other
Financing Documents, Agent is authorized and empowered to amend, modify, or
waive any provisions of this Agreement or the other Financing Documents on
behalf of Lenders.  The provisions of this Article 11 are solely for the benefit
of Agent and Lenders and neither any Borrower nor any other Credit Party shall
have any rights as a third party beneficiary of any of the provisions
hereof.  In performing its functions and duties under this Agreement, Agent
shall act solely as agent of Lenders and does not assume and shall not be deemed
to have assumed any obligation toward or relationship of agency or trust with or
for any Borrower or any other Credit Party.  Agent may perform any of its duties
hereunder, or under the Financing Documents, by or through its agents,
servicers, trustees, investment managers or employees.  

Agent and Affiliates

.  Agent shall have the same rights and powers under the Financing Documents as
any other Lender and may exercise or refrain from exercising the same as though
it were not Agent, and Agent and its Affiliates may lend money to, invest in and
generally engage

86

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

in any kind of business with each Credit Party or Affiliate of any Credit Party
as if it were not Agent hereunder.

Action by Agent

.  The duties of Agent shall be mechanical and administrative in nature.  Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender.  Nothing in this Agreement or any of the Financing Documents is
intended to or shall be construed to impose upon Agent any obligations in
respect of this Agreement or any of the Financing Documents except as expressly
set forth herein or therein.

Consultation with Experts

.  Agent may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

Liability of Agent

.  Neither Agent nor any of its directors, officers, agents, trustees,
investment managers, servicers or employees shall be liable to any Lender for
any action taken or not taken by it in connection with the Financing Documents,
except that Agent shall be liable with respect to its specific duties set forth
hereunder but only to the extent of its own gross negligence or willful
misconduct in the discharge thereof as determined by a final non-appealable
judgment of a court of competent jurisdiction.  Neither Agent nor any of its
directors, officers, agents, trustees, investment managers, servicers or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (a) any statement, warranty or representation made in connection with
any Financing Document or any borrowing hereunder; (b) the performance or
observance of any of the covenants or agreements specified in any Financing
Document; (c) the satisfaction of any condition specified in any Financing
Document; (d) the validity, effectiveness, sufficiency or genuineness of any
Financing Document, any Lien purported to be created or perfected thereby or any
other instrument or writing furnished in connection therewith; (e) the existence
or non-existence of any Default or Event of Default; or (f) the financial
condition of any Credit Party.  Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, facsimile or electronic transmission or similar
writing) believed by it to be genuine or to be signed by the proper party or
parties.  Agent shall not be liable for any apportionment or distribution of
payments made by it in good faith and if any such apportionment or distribution
is subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree to return to such Lender any such
erroneous payments received by them).

Indemnification

.  Each Lender shall, in accordance with its Pro Rata Share, indemnify Agent (to
the extent not reimbursed by Borrowers) upon demand against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from Agent’s gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction) that Agent may suffer or incur in connection with the
Financing Documents or any action taken or omitted by Agent hereunder or
thereunder.  If any indemnity furnished to Agent for any purpose shall, in the
opinion of Agent, be insufficient or become impaired, Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against even if so directed by Required Lenders until such additional indemnity
is furnished.

Right to Request and Act on Instructions

.  Agent may at any time request instructions from Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the
Financing Documents Agent is permitted or desires to take or to grant, and if
such instructions are promptly requested, Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from any action or
withholding any approval under any of the Financing Documents until it shall
have received

87

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

such instructions from Required Lenders or all or such other portion of the
Lenders as shall be prescribed by this Agreement.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting under this Agreement or any
of the other Financing Documents in accordance with the instructions of Required
Lenders (or all or such other portion of the Lenders as shall be prescribed by
this Agreement) and, notwithstanding the instructions of Required Lenders (or
such other applicable portion of the Lenders), Agent shall have no obligation to
take any action if it believes, in good faith, that such action would violate
applicable Law or exposes Agent to any liability for which it has not received
satisfactory indemnification in accordance with the provisions of Section 11.6.

Credit Decision

.  Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under the Financing
Documents.

Collateral Matters

.  Lenders irrevocably authorize Agent, at its option and in its discretion, to
(a) release any Lien granted to or held by Agent under any Security Document
(i) upon termination of the Revolving Loan Commitment and payment in full of all
Obligations; or (ii) constituting property sold or disposed of as part of or in
connection with any disposition permitted under any Financing Document (it being
understood and agreed that Agent may conclusively rely without further inquiry
on a certificate of a Responsible Officer as to the sale or other disposition of
property being made in full compliance with the provisions of the Financing
Documents); and (b) subordinate any Lien granted to or held by Agent under any
Security Document to a Permitted Lien that is allowed to have priority over the
Liens granted to or held by Agent pursuant to the definition of “Permitted
Liens”.  Upon request by Agent at any time, Lenders will confirm Agent’s
authority to release and/or subordinate particular types or items of Collateral
pursuant to this Section 11.9.

Agency for Perfection

.  Agent and each Lender hereby appoint each other Lender as agent for the
purpose of perfecting Agent’s security interest in assets which, in accordance
with the Uniform Commercial Code in any applicable jurisdiction, can be
perfected by possession or control.  Should any Lender (other than Agent) obtain
possession or control of any such assets, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor, shall deliver such assets
to Agent or in accordance with Agent’s instructions or transfer control to Agent
in accordance with Agent’s instructions.  Each Lender agrees that it will not
have any right individually to enforce or seek to enforce any Security Document
or to realize upon any Collateral for the Loan unless instructed to do so by
Agent (or consented to by Agent), it being understood and agreed that such
rights and remedies may be exercised only by Agent.

Notice of Default

.  Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default except with respect to defaults in the payment
of principal, interest and fees required to be paid to Agent for the account of
Lenders, unless Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  Agent will
notify each Lender of its receipt of any such notice.  Agent shall take such
action with respect to such Default or Event of Default as may be requested by
Required Lenders (or all or such other portion of the Lenders as shall be
prescribed by this Agreement) in accordance with the terms hereof.  Unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interests
of Lenders.

88

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Section 11.12Assignment by Agent; Resignation of Agent; Successor Agent.

(a)Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender or an Affiliate of Agent or any Lender or any
Approved Fund, or (ii) any Person to whom Agent, in its capacity as a Lender,
has assigned (or will assign, in conjunction with such assignment of agency
rights hereunder) 50% or more of its Loan, in each case without the consent of
the Lenders or Borrowers.  Following any such assignment, Agent shall endeavor
to give notice to the Lenders and Borrowers.  Failure to give such notice shall
not affect such assignment in any way or cause the assignment to be
ineffective.  An assignment by Agent pursuant to this subsection (a) shall not
be deemed a resignation by Agent for purposes of subsection (b) below.

(b)Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent.  If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.  

(c)Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by Borrowers
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor.  After the
retiring Agent’s resignation hereunder and under the other Financing Documents,
the provisions of this Article and Section 11.12 shall continue in effect for
the benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

Section 11.13Payment and Sharing of Payment.

(a)Revolving Loan Advances, Payments and Settlements; Interest and Fee Payments.

(i)Agent shall have the right, on behalf of Revolving Lenders to disburse funds
to Borrowers for all Revolving Loans requested or deemed requested by Borrowers
pursuant to the terms of this Agreement.  Agent shall be conclusively entitled
to assume, for purposes of the preceding sentence, that each Revolving Lender,
other than any Non-Funding Lenders, will fund its Pro Rata Share of all
Revolving Loans requested by Borrowers.  Each Revolving Lender shall reimburse
Agent on demand, in accordance with the provisions of the immediately following
paragraph, for all funds disbursed on its behalf by Agent pursuant to the first
sentence of this clause (i), or if Agent so requests, each Revolving Lender will
remit to Agent its Pro Rata Share of any Revolving Loan before Agent disburses
the same to a Borrower.  

89

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

If Agent elects to require that each Revolving Lender make funds available to
Agent, prior to a disbursement by Agent to a Borrower, Agent shall advise each
Revolving Lender by telephone, facsimile or e-mail of the amount of such
Revolving Lender’s Pro Rata Share of the Revolving Loan requested by such
Borrower no later than noon (Eastern time) on the date of funding of such
Revolving Loan, and each such Revolving Lender shall pay Agent on such date such
Revolving Lender’s Pro Rata Share of such requested Revolving Loan, in same day
funds, by wire transfer to the Payment Account, or such other account as may be
identified by Agent to Revolving Lenders from time to time.  If any Lender fails
to pay the amount of its Pro Rata Share of any funds advanced by Agent pursuant
to the first sentence of this clause (i) within one (1) Business Day after
Agent’s demand, Agent shall promptly notify Borrower Representative, and
Borrowers shall immediately repay such amount to Agent.  Any repayment required
by Borrowers pursuant to this Section 11.13 shall be accompanied by accrued
interest thereon from and including the date such amount is made available to a
Borrower to but excluding the date of payment at the rate of interest then
applicable to Revolving Loans.  Nothing in this Section 11.13 or elsewhere in
this Agreement or the other Financing Documents shall be deemed to require Agent
to advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
Agent or any Borrower may have against any Lender as a result of any default by
such Lender hereunder.

(ii)On a Business Day of each week as selected from time to time by Agent, or
more frequently (including daily), if Agent so elects (each such day being a
“Settlement Date”), Agent will advise each Revolving Lender by telephone,
facsimile or e-mail of the amount of each such Revolving Lender’s percentage
interest of the Revolving Loan balance as of the close of business of the
Business Day immediately preceding the Settlement Date.  In the event that
payments are necessary to adjust the amount of such Revolving Lender’s actual
percentage interest of the Revolving Loans to such Lender’s required percentage
interest of the Revolving Loan balance as of any Settlement Date, the Revolving
Lender from which such payment is due shall pay Agent, without setoff or
discount, to the Payment Account before 1:00 p.m. (Eastern time) on the Business
Day following the Settlement Date the full amount necessary to make such
adjustment.  Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever.  In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the rate of interest then applicable to Revolving
Loans.

(iii)On each Settlement Date, Agent shall advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of such Revolving Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender’s Revolving Loan Exposure with respect thereto, and
shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Revolving Lender to Agent, as the same
may be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender’s
respective share of all payments received from any Borrower.

(iv)On the Closing Date, Agent, on behalf of Lenders, may elect to advance to
Borrowers the full amount of the initial Loans to be made on the Closing Date
prior to receiving funds from Lenders, in reliance upon each Lender’s commitment
to make its Pro Rata Share of such Loans to Borrowers in a timely manner on such
date.  If Agent elects to advance the initial Loans to Borrower in such manner,
Agent shall be entitled to receive all interest that

90

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

accrues on the Closing Date on each Lender’s Pro Rata Share of such Loans unless
Agent receives such Lender’s Pro Rata Share of such Loans before 3:00 p.m.
(Eastern time) on the Closing Date.

(v)It is understood that for purposes of advances to Borrowers made pursuant to
this Section 11.13, Agent will be using the funds of Agent, and pending
settlement, (A) all funds transferred from the Payment Account to the
outstanding Revolving Loans shall be applied first to advances made by Agent to
Borrowers pursuant to this Section 11.13, and (B) all interest accruing on such
advances shall be payable to Agent.  

(vi)The provisions of this Section 11.13(a) shall be deemed to be binding upon
Agent and Lenders notwithstanding the occurrence of any Default or Event of
Default, or any insolvency or bankruptcy proceeding pertaining to any Borrower
or any other Credit Party.

(b)Reserved.  

(c)Return of Payments.

(i)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.

(ii)If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to any Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Financing Document, Agent will not be
required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d)Defaulted Lenders.  The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make payment, but neither any other Lender nor Agent shall be responsible for
the failure of any Defaulted Lender to make any payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.

(e)Sharing of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of

91

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

such return or recovery, without interest.  Each Borrower agrees that any Lender
so purchasing a participation from another Lender pursuant to this clause (e)
may, to the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 10.6) with respect to such participation as fully
as if such Lender were the direct creditor of Borrowers in the amount of such
participation).  If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
clause (e) applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this clause (e) to share in the benefits of any
recovery on such secured claim.

Right to Perform, Preserve and Protect

.  If any Credit Party fails to perform any obligation hereunder or under any
other Financing Document, Agent itself may, but shall not be obligated to, cause
such obligation to be performed at Borrowers’ expense.  Agent is further
authorized by Borrowers and the Lenders to make expenditures from time to time
which Agent, in its reasonable business judgment, deems necessary or desirable
to (a) preserve or protect the business conducted by Borrowers, the Collateral,
or any portion thereof, and/or (b) enhance the likelihood of, or maximize the
amount of, repayment of the Loan and other Obligations.  Each Borrower hereby
agrees to reimburse Agent on demand for any and all costs, liabilities and
obligations incurred by Agent pursuant to this Section 11.14.  Each Lender
hereby agrees to indemnify Agent upon demand for any and all costs, liabilities
and obligations incurred by Agent pursuant to this Section 11.14, in accordance
with the provisions of Section 11.6.

Additional Titled Agents

.  Except for rights and powers, if any, expressly reserved under this Agreement
to any bookrunner, arranger or to any titled agent named on the cover page of
this Agreement, other than Agent (collectively, the “Additional Titled Agents”),
and except for obligations, liabilities, duties and responsibilities, if any,
expressly assumed under this Agreement by any Additional Titled Agent, no
Additional Titled Agent, in such capacity, has any rights, powers, liabilities,
duties or responsibilities hereunder or under any of the other Financing
Documents.  Without limiting the foregoing, no Additional Titled Agent shall
have nor be deemed to have a fiduciary relationship with any Lender.  At any
time that any Lender serving as an Additional Titled Agent shall have
transferred to any other Person (other than any Affiliates) all of its interests
in the Loan, such Lender shall be deemed to have concurrently resigned as such
Additional Titled Agent.

Section 11.16Amendments and Waivers.

(a)No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Required Lenders and any other Lender to the extent required under
Section 11.16(b); provided, however, the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

(b)In addition to the required signatures under Section 11.16(a), no provision
of this Agreement or any other Financing Document may be amended, waived or
otherwise modified unless such amendment, waiver or other modification is in
writing and is signed or otherwise approved by the following Persons:

(i)if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or

(ii)if the rights or duties of Agent are affected thereby, by Agent;

92

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(b)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize any Borrower
to sell or otherwise dispose of all or substantially all of the Collateral,
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, or consent to a transfer of any of the
Intellectual Property, except, in each case with respect to this clause (D), as
otherwise may be provided in this Agreement or the other Financing Documents
(including in connection with any disposition permitted hereunder); (E) amend,
waive or otherwise modify this Section 11.16(b) or the definitions of the terms
used in this Section 11.16(b) insofar as the definitions affect the substance of
this Section 11.16(b);  (F) consent to the assignment, delegation or other
transfer by any Credit Party of any of its rights and obligations under any
Financing Document or release any Borrower of its payment obligations under any
Financing Document, except, in each case with respect to this clause (F),
pursuant to a merger or consolidation permitted pursuant to this Agreement; or
(G) amend any of the provisions of Section 10.7 or amend any of the definitions
Pro Rata Share, Revolving Loan Commitment, Revolving Loan Commitment Amount,
Revolving Loan Commitment Percentage, or that provide for the Lenders to receive
their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder.  It is hereby understood and agreed that all Lenders shall be deemed
directly affected by an amendment, waiver or other modification of the type
described in the preceding clauses (C), (D), (E), (F) and (G) of the preceding
sentence.

Section 11.17Assignments and Participations.

(a)Assignments.

(i)Any Lender may at any time assign to one or more Eligible Assignees all or
any portion of such Lender’s Loan together with all related obligations of such
Lender hereunder.  Except as Agent may otherwise agree, the amount of any such
assignment (determined as of the date of the applicable Assignment Agreement or,
if a “Trade Date” is specified in such Assignment Agreement, as of such Trade
Date) shall be in a minimum aggregate amount equal to $1,000,000 or, if less,
the assignor’s entire interests in the outstanding Loan; provided, however,
that, in connection with simultaneous assignments to two or more related
Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above.  Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.

(ii)From and after the date on which the conditions described above have been
met, (A) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder, and (B) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it

93

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

pursuant to such Assignment Agreement, shall be released from its rights and
obligations hereunder (other than those that survive termination pursuant to
Section 12.1).  Upon the request of the Eligible Assignee (and, as applicable,
the assigning Lender) pursuant to an effective Assignment Agreement, each
Borrower shall execute and deliver to Agent for delivery to the Eligible
Assignee (and, as applicable, the assigning Lender) Notes in the aggregate
principal amount of the Eligible Assignee’s Loan (and, as applicable, Notes in
the principal amount of that portion of the principal amount of the Loan
retained by the assigning Lender).  Upon receipt by the assigning Lender of such
Note, the assigning Lender shall return to Borrower Representative any prior
Note held by it.

(iii)Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount of the Loan owing to, such Lender pursuant to the terms hereof (the
“Register”). The entries in such Register shall be conclusive, absent manifest
effort, and Borrower, Agent and Lenders may treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. Such
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time upon reasonable prior notice to Agent. Each Lender that sells a
participation shall, acting solely for this  purpose as an agent of Borrower
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Obligations (each, a “Participant Register”). The entries in the
Participant Registers shall be conclusive, absent manifest error. Each
Participant Register shall be available for inspection by Borrower and Agent at
any reasonable time upon reasonable prior notice to the applicable Lender;
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant's interest in any commitments,
loans, letters of credit or its other obligations under any Financing Document)
to any Person (including Borrower) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  For the avoidance of doubt, Agent (in its capacity as
Agent) shall have no responsibility for maintaining a participant register.

(iv)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(v)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loan via an electronic settlement system acceptable
to Agent as designated in writing from time to time to the Lenders by Agent (the
“Settlement Service”).  At any time when Agent elects, in its sole discretion,
to implement such Settlement Service, each such assignment shall be effected by
the assigning Lender and proposed assignee pursuant to the procedures then in
effect under the Settlement Service, which procedures shall be consistent with
the other provisions of this Section 11.17(a).  Each assigning Lender and
proposed Eligible Assignee shall comply with the requirements of the Settlement
Service in connection with effecting any assignment of Loan pursuant to the
Settlement Service.  With the prior written approval of Agent,

94

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Agent’s approval of such Eligible Assignee shall be deemed to have been
automatically granted with respect to any transfer effected through the
Settlement Service.  Assignments and assumptions of the Loan shall be effected
by the provisions otherwise set forth herein until Agent notifies Lenders of the
Settlement Service as set forth herein.

(b)Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower’s Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a “Participant”).  In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(ii) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations hereunder, and
(iii) all amounts payable by each Borrower shall be determined as if such Lender
had not sold such participation and shall be paid directly to such Lender.  Each
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, however, that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 11.5.

(c)Replacement of Lenders.  Within thirty (30) days after: (i) receipt by Agent
of notice and demand from any Lender for payment of additional costs as provided
in Section 2.8(h), which demand shall not have been revoked, (ii) any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a) through (h),
(iii) any Lender is a Defaulted Lender, and the circumstances causing such
status shall not have been cured or waived; or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto (each relevant Lender in the foregoing
clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers’ election, Agent, of such Person’s intention to obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender.  In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) though (h), as applicable, of
this Agreement through the date of such sale and assignment, and (B) Borrowers
shall pay to Agent the $3,500 processing fee in respect of such assignment.  In
the event that a replaced Lender does not execute an Assignment Agreement
pursuant to Section 11.17(a) within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 11.17(c) and
presentation to such replaced Lender of an Assignment Agreement evidencing an
assignment pursuant to this Section 11.17(c), such replaced Lender shall be
deemed to have consented to the terms of such Assignment Agreement, and any such
Assignment Agreement executed by Agent, the Replacement Lender and, to the
extent required pursuant to Section 11.17(a), Borrowers, shall be effective for
purposes of this Section 11.17(c) and Section 11.17(a).  Upon any such
assignment and payment, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof, other than with respect to such rights and
obligations that survive termination as set forth in Section 12.1.

95

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

(d)Credit Party Assignments.  No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of Agent and each Lender.

Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist

.  So long as Agent has not waived the conditions to the funding of Loans set
forth in Section 7.2 or Section 2.1, any Lender may deliver a notice to Agent
stating that such Lender shall cease making Revolving Loans due to the
non-satisfaction of one or more conditions to funding Loans set forth in
Section 7.2 or Section 2.1, and specifying any such non-satisfied
conditions.  Any Lender delivering any such notice shall become a non-funding
Lender (a “Non-Funding Lender”) for purposes of this Agreement commencing on the
Business Day following receipt by Agent of such notice, and shall cease to be a
Non-Funding Lender on the date on which such Lender has either revoked the
effectiveness of such notice or acknowledged in writing to each of Agent the
satisfaction of the condition(s) specified in such notice, or Required Lenders
waive the conditions to the funding of such Loans giving rise to such notice by
Non-Funding Lender.  Each Non-Funding Lender shall remain a Lender for purposes
of this Agreement to the extent that such Non-Funding Lender has Revolving Loan
Outstanding in excess of Zero Dollars ($0); provided, however, that during any
period of time that any Non-Funding Lender exists, and notwithstanding any
provision to the contrary set forth herein, the following provisions shall
apply:

(a)For purposes of determining the Pro Rata Share of each Revolving Lender under
clause (c) of the definition of such term, each Non-Funding Lender shall be
deemed to have a Revolving Loan Commitment Amount as in effect immediately
before such Lender became a Non-Funding Lender.

(b)Except as provided in clause (a) above, the Revolving Loan Commitment Amount
of each Non-Funding Lender shall be deemed to be Zero Dollars ($0).

(c)The Revolving Loan Commitment at any date of determination during such period
shall be deemed to be equal to the sum of (i) the aggregate Revolving Loan
Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of such
date plus (ii) the aggregate Revolving Loan Outstandings of all Non-Funding
Lenders as of such date.

(d)Agent shall have no right to make or disburse Revolving Loans for the account
of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay interest, fees,
expenses and other charges of any Credit Party.

(e)To the extent that Agent applies proceeds of Collateral or other payments
received by Agent to repayment of Revolving Loans pursuant to Section 10.7, such
payments and proceeds shall be applied first in respect of Revolving Loans made
at the time any Non-Funding Lenders exist, and second in respect of all other
outstanding Revolving Loans.

Article 12 - MISCELLANEOUS

Survival

.  All agreements, representations and warranties made herein and in every other
Financing Document shall survive the execution and delivery of this Agreement
and the other Financing Documents and the other Operative Documents.  The
provisions of Section 2.10 and Articles 11 and 12 shall survive the payment of
the Obligations (both with respect to any Lender and all Lenders collectively)
and any termination of this Agreement and any judgment with respect to any
Obligations, including any final foreclosure judgment with respect to any
Security Document, and no unpaid or unperformed, current or future, Obligations
will merge into any such judgment.

96

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

No Waivers

.  No failure or delay by Agent or any Lender in exercising any right, power or
privilege under any Financing Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies herein and therein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.  Any reference in any
Financing Document to the “continuing” nature of any Event of Default shall not
be construed as establishing or otherwise indicating that any Borrower or any
other Credit Party has the independent right to cure any such Event of Default,
but is rather presented merely for convenience should such Event of Default be
waived in accordance with the terms of the applicable Financing Documents.

Section 12.3Notices.

(a)All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 12.3(b) and
(c).  Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 12.3(a).

(b)Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved from time to time by Agent, provided,
however, that the foregoing shall not apply to notices sent directly to any
Lender if such Lender has notified Agent that it is incapable of receiving
notices by electronic communication.  Agent or Borrower Representative may, in
their discretion, agree to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by it,
provided, however, that approval of such procedures may be limited to particular
notices or communications.

(c)Unless Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

Severability

.  In case any provision of or obligation under this Agreement or any other
Financing Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

97

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Headings

.  Headings and captions used in the Financing Documents (including the
Exhibits, Schedules and Annexes hereto and thereto) are included for convenience
of reference only and shall not be given any substantive effect.

Section 12.6Confidentiality.  Agent and each Lender shall hold all non-public
information regarding the Credit Parties and their respective businesses and
obtained by Agent or any Lender pursuant to the terms of the Financing Documents
in a manner consistent with such Agent or such Lender’s customary procedures for
handling information of such or similar nature, except that disclosure of such
information may be made (i) to their respective agents, employees, Subsidiaries,
Affiliates, attorneys, auditors, professional consultants, rating agencies,
insurance industry associations and portfolio management services, (ii) to
prospective transferees or purchasers of any interest in the Loans, Agent or a
Lender, provided, however, that any such Persons are bound by obligations of
confidentiality substantially the same or more stringent than those set forth in
this Section 12.6, (iii) as required by Law, subpoena, judicial order or similar
order and in connection with any litigation, (iv) as may be required in
connection with the examination, audit or similar investigation of such Person
by any Governmental Authority, and (v) to a Person that is a trustee, investment
advisor or investment manager, collateral manager, servicer, noteholder or
secured party in a Securitization (as hereinafter defined) in connection with
the administration, servicing and reporting on the assets serving as collateral
for such Securitization; provided, however, that any such Persons are bound by
obligations of confidentiality substantially the same or more stringent than
those set forth in this Section 12.6.  For the purposes of this Section,
“Securitization” means (A) the pledge of the Loans as collateral security for
loans to a Lender, or (B) a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans.  Confidential information shall include only such information
identified as such at the time provided to Agent and shall not include
information that either:  (y) is in the public domain, or becomes part of the
public domain after disclosure to such Person through no fault of such Person,
or (z) is disclosed to such Person by a Person other than a Credit Party,
provided, however, Agent does not have actual knowledge that such Person is
prohibited from disclosing such information.  The obligations of Agent and
Lenders under this Section 12.6 shall supersede and replace the obligations of
Agent and Lenders under any confidentiality agreement in respect of this
financing executed and delivered by Agent or any Lender prior to the date
hereof.

Waiver of Consequential and Other Damages

.  To the fullest extent permitted by applicable law, no Borrower shall assert,
and each Borrower hereby waives, any claim against any Indemnitee (as defined
below), on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof.  No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.

Section 12.8GOVERNING LAW; SUBMISSION TO JURISDICTION.  

(a)THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL DISPUTES
AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT

98

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW).

(b)EACH PARTY HERETO HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED in the State of New York in the City of New York, Borough of
Manhattan, AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS.  EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PARTY
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
PARTY AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

WAIVER OF JURY TRIAL

.  EACH BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.  EACH BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING
DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS.  EACH BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS
THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL
COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

Section 12.10Publication; Advertisement.

(a)Publication.  No Credit Party will directly or indirectly publish, disclose
or otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of MCF or any of its Affiliates or any reference to this Agreement or
the financing evidenced hereby, in any case except (i) as required by Law,
subpoena or judicial or similar order, in which case the applicable Credit Party
shall give Agent prior written notice of such publication or other disclosure,
or (ii) with MCF’s prior written consent.

(b)Advertisement.  Each Lender and each Credit Party hereby authorizes MCF to
publish the name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication.  In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date.  With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and MCF
may, upon prior written consent of each Credit Party (such consent not to be
unreasonably withheld conditioned or delayed), from time to time publish such
information in any media

99

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

form desired by MCF, until such time that Borrowers shall have requested MCF
cease any such further publication.

Counterparts; Integration

.  This Agreement and the other Financing Documents may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.  Signatures by
facsimile or by electronic mail delivery of an electronic version of any
executed signature page shall bind the parties hereto.  This Agreement and the
other Financing Documents constitute the entire agreement and understanding
among the parties hereto and supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

No Strict Construction

.  The parties hereto have participated jointly in the negotiation and drafting
of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

Lender Approvals

.  Unless expressly provided herein to the contrary, any approval, consent,
waiver or satisfaction of Agent or Lenders with respect to any matter that is
the subject of this Agreement, the other Financing Documents may be granted or
withheld by Agent and Lenders in their sole and absolute discretion and credit
judgment.

Section 12.14Expenses; Indemnity

(a)Except with respect to Indemnified Taxes, Other Taxes and Excluded Taxes,
which shall be governed exclusively by Section 2.8, Borrowers hereby agree to
promptly pay (i) all reasonable costs and expenses of Agent (including, without
limitation, the reasonable fees, costs and expenses of counsel to, and
independent appraisers and consultants retained by Agent) in connection with the
examination, review, due diligence investigation, documentation, negotiation,
closing and syndication of the transactions contemplated by the Financing
Documents, in connection with the performance by Agent of its rights and
remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all reasonable costs and expenses of Agent in connection with the creation,
perfection and maintenance of Liens pursuant to the Financing Documents;
(iii) without limitation of the preceding clause (i), all costs and expenses of
Agent in connection with (A) protecting, storing, insuring, handling,
maintaining or selling any Collateral, (B) any litigation, dispute, suit or
proceeding relating to any Financing Document, and (C) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Financing Documents; (iv) without limitation of the preceding clause (i),
all reasonable costs and expenses of Agent in connection with Agent’s
reservation of funds in anticipation of the funding of the initial Loans to be
made hereunder; and (v) all costs and expenses incurred by Lenders in connection
with any litigation, dispute, suit or proceeding relating to any Financing
Document and in connection with any workout, collection, bankruptcy, insolvency
and other enforcement proceedings under any and all Financing Documents, whether
or not Agent or Lenders are a party thereto.  If Agent or any Lender uses
in-house counsel for any of these purposes, Borrowers further agree that the
Obligations include reasonable charges for such work commensurate

100

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

with the fees that would otherwise be charged by outside legal counsel selected
by Agent or such Lender for the work performed.

(b)Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the officers, directors, employees, trustees, agents, investment
advisors and investment managers, collateral managers, servicers, and counsel of
Agent and Lenders (collectively called the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel
for such Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Operative Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.  To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such indemnified liabilities incurred
by the Indemnitees or any of them.  This Section 12.14(b) shall not apply with
respect to Taxes other than any Taxes that represent liabilities, obligations,
losses, damages, claims etc. arising from any non-Tax claim.

(c)Notwithstanding any contrary provision in this Agreement, the obligations of
Borrowers under this Section 12.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

Section 12.15Reserved

Reinstatement

.  This Agreement shall remain in full force and effect and continue to be
effective should any petition or other proceeding be filed by or against any
Credit Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should an interim receiver, receiver, receiver and manager or trustee

101

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

be appointed for all or any significant part of any Credit Party’s assets, and
shall continue to be effective or to be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a fraudulent
preference reviewable transaction or otherwise, all as though such payment or
performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of Borrowers
and Agent and each Lender and their respective successors and permitted assigns.

USA PATRIOT Act Notification

.  Agent (for itself and not on behalf of any Lender) and each Lender hereby
notifies Borrowers that pursuant to the requirements of the USA PATRIOT Act, it
is required to obtain, verify and record certain information and documentation
that identifies Borrowers, which information includes the name and address of
Borrower and such other information that will allow Agent or such Lender, as
applicable, to identify Borrowers in accordance with the USA PATRIOT Act.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  Notwithstanding anything to the contrary in any Financing Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Financing Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or

(iii)the variation of the terms of such liability  in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 12.20Cross Default and Cross Collateralization.

Cross-Default

.  As stated under Section 10.1 hereof, an Event of Default under any of the
Affiliated Financing Documents shall be an Event of Default under this
Agreement.  In addition, a Default or Event of Default under any of the
Financing Documents shall be a Default under the Affiliated Financing Documents.

102

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

Cross Collateralization

.  Borrowers acknowledge and agree that the Collateral securing this Loan, also
secures the Affiliated Obligations.

Consent

.  Each Borrower authorizes Agent, without giving notice to any Borrower or
obtaining the consent of any Borrower and without affecting the liability of any
Borrower for the Affiliated Obligations directly incurred by the Borrowers, from
time to time to:

(i)

compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Affiliated Obligations; grant other indulgences to any
Borrowers in respect thereof; or modify in any manner any documents relating to
the Affiliated Obligations;

(ii)

declare all Affiliated Obligations due and payable upon the occurrence and
during the continuance of an Event of Default;

(iii)

take and hold security for the performance of the Affiliated Obligations of any
Borrowers and exchange, enforce, waive and release any such security;

(iv)

apply and reapply such security and direct the order or manner of sale thereof
as Agent, in its sole discretion, may determine;

(v)

release, surrender or exchange any deposits or other property securing the
Affiliated Obligations or on which Agent at any time may have a Lien; release,
substitute or add any one or more endorsers or guarantors of the Affiliated
Obligations of any Borrowers; or compromise, settle, renew, extend the time for
payment, discharge the performance of, decline to enforce, or release all or any
obligations of any such endorser or guarantor or other Person who is now or may
hereafter be liable on any Affiliated Obligations or release, surrender or
exchange any deposits or other property of any such Person;

(vi)

apply payments received by Lender from Borrower to any Obligations or Affiliated
Obligations, as permitted in accordance with the terms of this Agreement and in
such order as Lender shall determine, in its sole discretion; and

(vii)

assign the Affiliated Financing Documents in whole or in part.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

103

MidCap / HTG / Credit and Security Agreement (Revolving Loan)

\\DC - 036639/000001 - 12092487  

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound each of the parties have
caused this Agreement to be executed on the day and year first above mentioned.

BORROWERS:

 

HTG MOLECULAR DIAGNOSTICS, INC.


By:
Name:
Title:

 

Address:





Attn:  
Facsimile:  
E-Mail:  

 



 

 

 

MidCap / HTG / Credit and Security Agreement (Revolving Loan)



--------------------------------------------------------------------------------

 

AGENT:

 

MIDCAP FINANCIAL TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 

 

By: ________________________________

Name: Maurice Amsellem

Title:   Authorized Signatory

 

 

Address:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for HTG transaction
Facsimile:  301-941-1450

E-mail:  notices@midcapfinancial.com

 

with a copy to:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  301-941-1450

E-mail:  legalnotices@midcapfinancial.com

 

 

 

Payment Account Designation:

Wells Fargo Bank, N.A. (McLean, VA)
ABA #:  121-000-248
Account Name:  MidCap Funding IV Trust – Collections
Account #:  2000036282803

Attention:  HTG Credit Facility

 

 

 

 

 

 

 

MidCap / HTG / Credit and Security Agreement (Revolving Loan)



--------------------------------------------------------------------------------

 

LENDER:

MIDCAP FINANCIAL TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 

 

By: ________________________________

Name: Maurice Amsellem

Title:   Authorized Signatory

 

 

Address:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for HTG transaction
Facsimile:  301-941-1450

E-mail:  notices@midcapfinancial.com

 

with a copy to:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  301-941-1450

E-mail:  legalnotices@midcapfinancial.com

 

 

 

 

 

 

 

MidCap / HTG / Credit and Security Agreement (Revolving Loan)



--------------------------------------------------------------------------------

 

ANNEXES, EXHIBITS AND SCHEDULES

ANNEXES

Annex ACommitment Annex

 

EXHIBITS 

Exhibit A[Reserved]

Exhibit BForm of Compliance Certificate

Exhibit CBorrowing Base Certificate

Exhibit DForm of Notice of Borrowing

Exhibit E-1Form of U.S. Tax Compliance Certificate

Exhibit E-2Form of U.S. Tax Compliance Certificate

Exhibit E-3Form of U.S. Tax Compliance Certificate

Exhibit E-4Form of U.S. Tax Compliance Certificate

Exhibit FClosing Checklist

 

SCHEDULES

Schedule 6.1Minimum Revenue

Schedule 7.4Post-Closing Obligations

Schedule 9.1Collateral

 

 

 

 

 



--------------------------------------------------------------------------------

 

Annex A to Credit Agreement (Commitment Annex)

Lender

Revolving Loan Commitment Amount

Revolving Loan Commitment Percentage

MidCap Financial Trust

$2,000,000

100%

TOTALS

$2,000,000

100%

 



--------------------------------------------------------------------------------

 

Exhibit A to Credit Agreement (Reserved)

 



--------------------------------------------------------------------------------

 

Exhibit B to Credit Agreement (Form of Compliance Certificate)

 

COMPLIANCE CERTIFICATE

This Compliance Certificate is given by _____________________, a Responsible
Officer of HTG MOLECULAR DIAGNOSTICS, INC. (the “Borrower Representative”),
pursuant to that certain Credit and Security Agreement (Revolving Loan) dated as
of March 26, 2018 among the Borrower Representative,

and any additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Financial Trust, individually as a Lender and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

(a)

the financial statements delivered with this certificate in accordance with
Section 4.1 of the Credit Agreement fairly present in all material respects the
results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements (subject to normal year-end adjustments and the
absence of footnote disclosures);

(b)

the representations and warranties of each Credit Party contained in the
Financing Documents are true, correct and complete in all material respects on
and as of the date hereof, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;

(c)

I have reviewed the terms of the Credit Agreement and have made, or caused to be
made under my supervision, a review in reasonable detail of the transactions and
conditions of Borrowers and their Consolidated Subsidiaries during the
accounting period covered by such financial statements, and such review has not
disclosed the existence during or at the end of such accounting period, and I
have no knowledge of the existence as of the date hereof, of any condition or
event that constitutes a Default or an Event of Default, except as set forth in
Schedule 1 hereto, which includes a description of the nature and period of
existence of such Default or an Event of Default and what action Borrowers have
taken, are undertaking and propose to take with respect thereto;

(d)

[except as noted on Schedule 2 attached hereto, or as the Borrower
Representative may have notified Agent on any Schedule 2 to any previous
Compliance Certificate, Schedule 9.2(b) to the Disclosure Letter contains a
complete and accurate list of all business locations of Borrowers and Guarantors
required to be disclosed pursuant to Section 9.2(g) of the Credit Agreement;
Schedule 2 specifically notes any changes since the date of delivery of the
immediately preceding Compliance Certificate delivered by Borrower
Representative to Agent in the names under which any Borrower or Guarantors
conduct business;]1

 

1 

To be included only with respect to quarterly compliance certificates.

 

Exhibit B – Page 1

 



--------------------------------------------------------------------------------

 

(e)

except as noted on Schedule 3 attached hereto, the undersigned has no knowledge
of (i) any federal or state tax liens having been filed against any Borrower,
Guarantor or any Collateral, or (ii) any failure of any Borrower or any
Guarantors to make required payments of withholding or other tax obligations of
any Borrower or any Guarantors during the accounting period to which the
attached statements pertain or any subsequent period that are required to be
made in accordance with Section 4.2 of the Credit Agreement;

(f)

[except as noted on Schedule 4 attached hereto,  there are no new Material
Contracts and/or any new material amendments, consents, waivers or other
modifications to any Material Contract not previously disclosed on Schedule 3.17
to the Disclosure Letter or any Schedule to any previous Compliance Certificate
delivered by the Borrower Representative to Agent]2;

(g)

[except as noted on Schedule 5 attached hereto, or as the Borrower
Representative may have notified Agent on any Schedule 5 to any previous
Compliance Certificate, Schedule 5.14 to the Disclosure Letter contains a
complete and accurate statement of all deposit accounts or investment accounts
maintained by Borrowers and Guarantors]3;

(h)

[except as noted on Schedule 6 attached hereto, or as the Borrower
Representative may have notified Agent on any Schedule 6 to any previous
Compliance Certificate, Schedule 3.6 to the Disclosure Letter is true and
correct in all material respects]4;

(i)

except as noted on Schedule 7 attached hereto, or as the Borrower Representative
may have notified Agent on any Schedule 7 to any previous Compliance
Certificate, Schedule 3.19 to the Disclosure Letter is true and correct in all
material respects;5

(j)

[except as noted on Schedule 8 attached hereto, or as the Borrower
Representative may have notified Agent on any Schedule 8 to any previous
Compliance Certificate, no Borrower or Guarantor has acquired, by purchase or
otherwise, any Chattel Paper, Letter of Credit Rights, Instruments, Documents or
Investment Property that is required to be disclosed pursuant to Section 9.2 of
the Credit Agreement]6;

(k)

[except as noted on Schedule 9 attached hereto, or as the Borrower
Representative may have notified Agent on any Schedule 9 to any previous
Compliance Certificate, no Borrower or Guarantor is aware of any commercial tort
claim that is required to be disclosed pursuant to Section 9.2 of the Credit
Agreement]7;

 

2 

To be included only with respect to quarterly compliance certificates.

3 

To be included only with respect to quarterly compliance certificates.

4 

To be included only with respect to quarterly compliance certificates.

5 

To be included only with respect to quarterly compliance certificates.

6 

To be included only with respect to quarterly compliance certificates.

7 

To be included only with respect to quarterly compliance certificates.

 

Exhibit B – Page 2

 



--------------------------------------------------------------------------------

 

(l)

except as noted on Schedule 10 attached hereto, or as the Borrower
Representative may have notified Agent on any Schedule 10 to any previous
Compliance Certificate, all of Borrower’s Products required to be notified to
Agent pursuant to Section 4.17 of the Credit Agreement are listed on Schedule
4.17 to the Disclosure Letter;

(m)

The aggregate amount of cash and cash equivalents held by Borrowers (on a
consolidated basis) as of the date hereof is $[__________]; and

(n)

[Borrowers and Guarantor are in compliance with the covenants contained in
Article 6 of the Credit Agreement, and in any Guarantee constituting a part of
the Financing Documents, as demonstrated by the calculation of such covenants
below, except as set forth below; in determining such compliance, the following
calculations have been made:  [See attached worksheets].  Such calculations and
the certifications contained therein are true, correct and complete.]8

The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.

 

Sincerely,

HTG MOLECULAR DIAGNOSTICS, INC.

By:
Name:
Title:

 

 

 

8 

To be included only after the drawing of the Term Loan Tranche 2.

 

Exhibit B – Page 3

 



--------------------------------------------------------------------------------

 

Exhibit C to Credit Agreement (Borrowing Base Certificate)

 



--------------------------------------------------------------------------------

 

Exhibit D to Credit Agreement (Form of Notice of Borrowing)

 

NOTICE OF BORROWING

This Notice of Borrowing is given by _____________________, a Responsible
Officer of HTG MOLECULAR DIAGNOSTICS, INC. (the “Borrower Representative”),
pursuant to that certain Credit and Security Agreement (Revolving Loan) dated as
of March 26, 2018, among the Borrower Representative and any additional Borrower
that may hereafter be added thereto (collectively, “Borrowers”), MidCap
Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $____________________ of Revolving Loans on
_______________, 201__.  Attached is a Borrowing Base Certificate complying in
all respects with the Credit Agreement and confirming that, after giving effect
to the requested advance, the Revolving Loan Outstandings will not exceed the
Revolving Loan Limit.

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true,
correct and complete in all material respects as of the date hereof, except to
the extent such representation or warranty relates to a specific date, in which
case such representation or warranty is true, correct and complete as of such
earlier date; provided, however, in each case, such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof, and (c) no Default or
Event of Default has occurred and is continuing on the date hereof.

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 201__.

 

Sincerely,

HTG MOLECULAR DIAGNOSTICS, INC.

By:
Name:
Title:

 






--------------------------------------------------------------------------------

 

Exhibit E-1 to Credit Agreement (Form of U.S. Tax Compliance Certificate)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of [________________] (the “Lender”), pursuant to that
certain Credit and Security Agreement (Revolving Loan), dated as of March 26,
2018 among the HTG Molecular Diagnostics, Inc. (“Borrower Representative”), and
any additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Financial Trust, individually as a Lender and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Agent and the Borrower Representative with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower
Representative and Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

[NAME OF LENDER]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]

 

 






--------------------------------------------------------------------------------

 

Exhibit E-2 to Credit Agreement (Form of U.S. Tax Compliance Certificate)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of [________________] (the “Lender”), pursuant to that
certain Credit and Security Agreement (Revolving Loan), dated as of March 26,
2018 among the HTG Molecular Diagnostics, Inc. (“Borrower Representative”), and
any additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Financial Trust, individually as a Lender and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]

 

 






--------------------------------------------------------------------------------

 

Exhibit E-3 to Credit Agreement (Form of U.S. Tax Compliance Certificate)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of [________________] (the “Lender”), pursuant to that
certain Credit and Security Agreement (Revolving Loan), dated as of March 26,
2018 among the HTG Molecular Diagnostics, Inc. (“Borrower Representative”), and
any additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Financial Trust, individually as a Lender and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]






--------------------------------------------------------------------------------

 

Exhibit E-4 to Credit Agreement (Form of U.S. Tax Compliance Certificate)

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of [________________] (the “Lender”), pursuant to that
certain Credit and Security Agreement (Revolving Loan), dated as of March 26,
2018 among the HTG Molecular Diagnostics, Inc. (“Borrower Representative”), and
any additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Financial Trust, individually as a Lender and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Financing Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Agent and the Borrower Representative with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower Representative and Agent, and (2) the
undersigned shall have at all times furnished the Borrower Representative and
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[NAME OF LENDER]

By:  _______________________

 

Name:  ________________________

 

Title:  ________________________

 

Date: ________ __, 20[  ]



--------------------------------------------------------------------------------

 

Exhibit F to Credit Agreement (Closing Checklist)

 

(See attached)

 

 

 



--------------------------------------------------------------------------------

 

 

Schedule 6.1 – Minimum Revenue

Defined Period Ending

Minimum Net Revenue

31-Mar-19

20,625,168

30-Jun-19

22,071,482

30-Sep-19

23,902,560

31-Dec-19

25,000,000

31-Mar-20

30,752,094

30-Jun-20

36,543,485

30-Sep-20

43,266,235

31-Dec-20

50,000,000

 

 






--------------------------------------------------------------------------------

 

 

Schedule 7.4 – Post-Closing Requirements

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

 

1.

By the date that is the earlier of (a) the initial borrowing of the Revolving
Loans and (b) the date that is forty-five (45) days after the date on which
Agent notifies Borrower that the Initial Borrowing Base Audit is complete (or
such later date as Agent may agree in writing) (the “Lockbox Activation Date”),
Borrowers shall have established a Lockbox with a Lockbox Bank, in accordance
with the terms of this Agreement, and such Lockbox shall be subject to a Deposit
Account Control Agreement in form and substance satisfactory to Agent.

 

2.

By the date that is ninety (90) days after the Closing Date (or such later date
as Agent may agree in its sole discretion), Borrowers shall provide Agent
evidence, in form and substance reasonably satisfactory to Agent, that Borrowers
have established one or more separate Deposit Accounts to hold any and all
amounts to be used for payroll, payroll taxes and other employee wage and
benefit payments.

 

3.

By the date that is thirty (30) days after the Closing Date (or such later date
as Agent may agree in its sole discretion), Borrower shall provide Agent with
insurance endorsements as required by and in accordance with the terms and
conditions of Section 4.4.

 

4.

By the date that is five (5) Business Days following the Closing Date (or such
later date as Agent may agree in writing), Borrowers shall cause each Deposit
Account and Securities Account (other than any Excluded Accounts) to be subject
to a Deposit Account Control Agreement or Securities Account Control Agreement
(as applicable), in each case, in form and substance reasonably satisfactory to
Agent.

 

 

Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate an automatic Event of Default.






--------------------------------------------------------------------------------

 

 

Schedule 9.1 – Collateral

The Collateral consists of all of Borrower’s assets (other than Excluded
Property), including without limitation, all of Borrower’s right, title and
interest in and to the following, whether now owned or hereafter created,
acquired or arising:

 

(a)

all goods, Accounts (including health-care insurance receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims
(including each such claim listed on Schedule 9.2(d)), documents, instruments
(including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, securities accounts, fixtures, letter of
credit rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located;

 

(b)

all of Borrowers’ books and records relating to any of the foregoing; and

 

(c)

any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

 

Pursuant to the terms of a certain negative pledge arrangement with Agent and
Lenders, Borrower has agreed not to encumber any of its Intellectual Property
without Agent’s and Lenders’ prior written consent.

 

 

